Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 1 of 251 PageID #: 1



                         UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK


 ALLSTATE INSURANCE COMPANY,                      C.A. No.
 ALLSTATE PROPERTY & CASUALTY
 INSURANCE COMPANY,
 ALLSTATE INDEMNITY COMPANY, AND
 ALLSTATE FIRE & CASUALTY INSURANCE
 COMPANY,

       Plaintiffs,

       vs.

 NEW CENTURY PHARMACY INC.,
 REFILL RX PHARMACY INC,
 MY RX PHARMACY, INC.,
 DIRECT RX PHARMACY INC,
 EDUARD ARONOV,
 KATRIN MATATOV,
 ALEXANDER SHARAFYAN,
 BORIS KANDOV,
 RAFO YAGUDA f/k/a RAFAIL YAGUDAYEV,
 FIRST CLASS MEDICAL, P.C.,
 NY MEDICAL ARTS, P.C.,
 RICHMOND MEDICAL CARE P.C.,
 GONY MEDICAL SERVICES P.C.,
 LIFE HEALTH CARE MEDICAL, P.C.,
 MANI USHYAROV, D.O.,
 AMR A. EL-SANDUBY, M.D.,
 JEAN-PIERRE GEORGES BARAKAT, M.D.,
 TOMAS M. PATTUGALAN, JR., M.D., AND
 RAFAEL ANTONIO DELACRUZ-GOMEZ, M.D.,

       Defendants.




             PLAINTIFFS’ COMPLAINT AND DEMAND FOR JURY TRIAL
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 2 of 251 PageID #: 2



       Plaintiffs Allstate Insurance Company, Allstate Property & Casualty Insurance Company,

Allstate Indemnity Company, and Allstate Fire & Casualty Insurance Company (collectively,

“Allstate” and/or “plaintiffs”), by their attorneys, Smith & Brink, P.C., allege as follows:

I.     INTRODUCTION

       1.      This case involves a wide-ranging and pervasive scheme in which several

pharmacies, their owners, and various healthcare providers worked together to defraud Allstate by

fraudulently prescribing and delivering an array of medications and healthcare services, and then

seeking payment for the delivery of these medications and services even though they were

unnecessary, unwanted, unneeded, and, in some cases, never even provided.

       2.      As alleged herein, the defendants took advantage of New York’s “No-Fault”

insurance laws by (a) rendering tests and services that were unnecessary, excessive, and clinically

worthless, (b) prescribing medications when there was no clinical basis for doing so, (c) producing

and dispensing these unnecessary medications to patients that did not want or need them, and (d)

submitting false and fraudulent charges to Allstate seeking payment for these unnecessary and

unneeded medications, tests, and services.

       3.      This scheme involved the actions of the following defendants:

               a.      New Century Pharmacy Inc. (“New Century”), Refill Rx Pharmacy Inc
                       (“Refill Rx”), My Rx Pharmacy, Inc. (“My Rx Pharmacy”), and Direct Rx
                       Pharmacy Inc (“Direct Rx”) (collectively, “Pharmacy Defendants”);

               b.      Eduard Aronov (“Aronov”), Katrin Matatov (“Matatov”), Alexander
                       Sharafyan (“Sharafyan”), Boris Kandov (“Kandov”), and Rafo Yaguda
                       f/k/a Rafail Yagudayev (“Yaguda”) (collectively, “Pharmacy Owner
                       Defendants”);

               c.      First Class Medical, P.C. (“First Class Medical”), NY Medical Arts, P.C.
                       (“NY Medical Arts”), Richmond Medical Care P.C. (“Richmond
                       Medical”), GONY Medical Services P.C. (“GONY Medical”), and Life

                                                 2
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 3 of 251 PageID #: 3



                      Health Care Medical, P.C. (“Life Health Care”) (collectively, “PC
                      Defendants”); and

               d.     Mani Ushyarov, D.O. (“Ushyarov”), Amr A. El-Sanduby, M.D. (“El-
                      Sanduby”), Jean-Pierre Georges Barakat, M.D. (“Barakat”), Tomas M.
                      Pattugalan, Jr., M.D. (“Pattugalan”), and Rafael Antonio Delacruz-Gomez,
                      M.D. (“Delacruz-Gomez”) (collectively, “Prescribing Defendants”).

       4.      Through this action, Allstate seeks to recover money fraudulently and unjustly

obtained by and through the Pharmacy Defendants, the Pharmacy Owner Defendants, the PC

Defendants, and the Prescribing Defendants (hereinafter collectively referred to as “defendants”)

in connection with medications, tests, and services that were purportedly prescribed and delivered

to individuals who were involved in automobile accidents and eligible for benefits under Allstate

insurance policies (“Allstate Claimants”).

       5.      The defendants’ scheme was fueled by post-accident evaluations of Allstate

Claimants—patient encounters that almost always resulted in an array of unwarranted

recommendations and orders for unneeded tests, services, and medications, including prescriptions

for compounded topical pain medications (“Compounded Products”) and other drugs.

       6.      The Prescribing Defendants and the PC Defendants drove part of this scheme by

providing a battery of tests and services that were redundant, excessive, and repeated without any

objective documented benefit to their patients.

       7.      Throughout the course of this scheme, the Prescribing Defendants and the PC

Defendants (or those working under their direction and control) purposely induced Allstate to pay

the PC Defendants for excessive and medically unnecessary tests and services purportedly

provided to Allstate Claimants while knowing that the charges for these tests and services were

not compensable under New York law.




                                                  3
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 4 of 251 PageID #: 4



       8.      As explained herein, the PC Defendants were never eligible to seek or receive No-

Fault payments from Allstate because: (a) the tests and treatments, including, but not limited to,

diagnostic testing, provided to Allstate Claimants were medically unnecessary and excessive; (b)

the treatments, tests, and services provided to Allstate Claimants were not individualized to the

needs of the particular Allstate Claimants; and (c) the PC Defendants falsely billed Allstate by

misrepresenting the nature and extent of the services actually provided, including patient

examinations and consultations.

       9.      This scheme was also propelled by the Pharmacy Defendants, which were caused

to prepare and dispense medications to Allstate Claimants, including Compounded Products, that

were prescribed by the Prescribing Defendants without any medical justification.

       10.     As explained herein, the Compounded Products prepared and dispensed by the

Pharmacy Defendants, under the direction of the Pharmacy Owner Defendants, were false and

fraudulent because they were not “specially formulated” medications at all; rather, the defendants’

Compounded Products were nothing more than a pre-formulated assortment of creams, lotions,

and gels in which pre-set combinations of medications are combined together in pre-determined

quantities.

       11.     Even if the defendants’ Compounded Products could be considered legitimate

compounded medications (which they were not), the provision of these products to Allstate

Claimants was still false and fraudulent because the claimants’ injuries did not warrant or justify

the prescription or use of these products.

       12.     In addition to wrongfully producing and dispensing Compounded Products, one or

more of the Pharmacy Defendants and the Pharmacy Owner Defendants schemed to defraud




                                                4
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 5 of 251 PageID #: 5



Allstate by dispensing over-the-counter (i.e., non-prescription) drugs to Allstate Claimants, and

then charging Allstate as if prescription drugs had been dispensed.

       13.     Throughout the course of this scheme, the defendants (or those working under their

direction and control) purposely induced Allstate to pay the Pharmacy Defendants for

Compounded Products and other drugs purportedly dispensed and delivered to Allstate Claimants

knowing that the charges for such items were not compensable under New York law.

       14.     As detailed below, the Pharmacy Defendants were never eligible to seek or receive

No-Fault payments from Allstate because (a) the Compounded Products were produced and

dispensed in violation of applicable regulatory and licensing requirements (including, without

limitation, those regulations and licensing requirements concerning unlawful financial and other

arrangements with prescribing providers, and the manufacturing of compounded medications) and

(b) the Compounded Products and other drugs were not medically necessary and were completely

unjustified as a means of treating the Allstate Claimants’ purported injuries.

       15.     Additionally, in several cases, the charges submitted by the Pharmacy Defendants

were unlawful and not compensable because the drugs were not eligible for coverage under No-

Fault, the drugs were charged at grossly excessive rates, and, in certain cases, the drugs were never

actually provided or dispensed.

       16.     The success of the defendants’ scheme to defraud relied on the transmission to

Allstate, through the U.S. Mail, of invoices, bills, and other No-Fault claim reimbursement

documents warranting the Pharmacy Defendants’ and PC Defendants’ eligibility to collect No-

Fault benefits under New York law.




                                                 5
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 6 of 251 PageID #: 6



       17.     Allstate reasonably relied on the facial validity of the Pharmacy Defendants’ and

PC Defendants’ documents—and the representations contained therein—when paying No-Fault

claims submitted by (or on behalf of) the Pharmacy Defendants and the PC Defendants.

       18.     By this Complaint, Allstate brings this action against the defendants for: (a)

violations of the federal Racketeer Influenced and Corrupt Organizations (RICO) Act, 18 U.S.C.

§ 1961, et seq.; (b) common-law fraud; and (c) unjust enrichment.

       19.     Allstate seeks to recover actual damages totaling over $1,630,841.00, which

represent No-Fault benefit payments that Allstate was wrongfully caused to make to the defendants

during the course of this scheme.

       20.     Allstate also seeks a declaration pursuant to 28 U.S.C. § 2201 that it is not legally

obligated to pay and/or reimburse the Pharmacy Defendants (or their agents) in connection with

all previously-denied and/or presently pending No-Fault insurance claims that have been submitted

to Allstate by, or on behalf of, the Pharmacy Defendants because the Pharmacy Defendants were,

at all relevant times, caused to be operated in violation of one or more state licensing requirement

applicable to pharmacies, thus rendering the Pharmacy Defendants completely ineligible to receive

reimbursement under New York’s No-Fault laws.

       21.     Additionally, Allstate seeks a declaration pursuant to 28 U.S.C. § 2201 that it is not

legally obligated to pay and/or reimburse the PC Defendants (or their agents) in connection with

all previously-denied and/or presently pending No-Fault insurance claims that have been submitted

to Allstate by, or on behalf of, the PC Defendants because, at all relevant times, the treatments,

tests, and services provided to Allstate Claimants were excessive, were not clinically necessary,

and were rendered pursuant to a pattern of treatment designed solely to ensure financial

enrichment.



                                                 6
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 7 of 251 PageID #: 7



       22.     All of the acts and omissions of the defendants described throughout this Complaint

were undertaken intentionally.

       23.     The defendants’ fraudulent scheme was designed to elicit payment of automobile

insurance contract proceeds from Allstate to, or for the benefit of, the defendants.

       24.     In each claim at issue in this Complaint, an Allstate automobile insurance contract

was the platform upon which the defendants sought—and in many cases obtained—payment for

pharmacy services that were not compensable under New York’s No-Fault laws.

       25.     The defendants knew that the Allstate Claimants identified in this Complaint were

eligible for insurance coverage pursuant to automobile insurance policies issued by Allstate.

       26.     Allstate estimates that the defendants purposely submitted to Allstate hundreds of

bills on behalf of the Pharmacy Defendants and/or PC Defendants knowing that none of the bills

were lawfully compensable under prevailing New York law relative to No-Fault insurance

coverage and reimbursement eligibility.

II.    THE PARTIES

       A.      PLAINTIFFS

       27.     Allstate Insurance Company, Allstate Property & Casualty Insurance Company,

Allstate Indemnity Company, and Allstate Fire & Casualty Insurance Company are corporations

duly organized and existing under the laws of the State of Illinois, having their principal place of

business in Northbrook, Illinois.

       28.     At all times relevant to the allegations contained in this Complaint, Allstate

Insurance Company, Allstate Property & Casualty Insurance Company, Allstate Indemnity

Company, and Allstate Fire & Casualty Insurance Company were authorized to conduct business

in New York.



                                                 7
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 8 of 251 PageID #: 8



       B.      DEFENDANTS

               1.     Pharmacy Defendants

       29.     New Century is a domestic business corporation organized under the laws of the

State of New York.

       30.     New Century maintains its principal place of business at 63-52 108th Street, Forest

Hills, New York.

       31.     As part of this scheme, Allstate Claimants were made to enter into assignment of

benefit agreements with New Century, which gave New Century the right to seek payments

directly from Allstate—payments that were funded using the claimants’ available No-Fault

insurance coverage.

       32.     Following the execution of these assignment of benefit agreements, New Century

purportedly dispensed and/or delivered medications to Allstate Claimants.

       33.     New Century then sought and collected No-Fault benefit payments from Allstate.

       34.     As alleged herein, because of the defendants’ unlawful conduct, New Century was

never lawfully eligible to receive such payments from Allstate.

       35.     Refill Rx is a domestic business corporation organized under the laws of the State

of New York.

       36.     Refill Rx maintains its principal place of business at 63-24 Austin Street, Rego

Park, New York.

       37.     As part of this scheme, Allstate Claimants were made to enter into assignment of

benefit agreements with Refill Rx, which gave Refill Rx the right to seek payments directly from

Allstate—payments that were funded using the claimants’ available No-Fault insurance coverage.




                                                8
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 9 of 251 PageID #: 9



        38.    Following the execution of these assignment of benefit agreements, Refill Rx

purportedly dispensed and/or delivered medications to Allstate Claimants.

        39.    Refill Rx then sought and collected No-Fault benefit payments from Allstate.

        40.    As alleged herein, because of the defendants’ unlawful conduct, Refill Rx was

never lawfully eligible to receive such payments from Allstate.

        41.    My Rx Pharmacy is a domestic business corporation organized under the laws of

the State of New York.

        42.    My Rx Pharmacy maintains its principal place of business at 178-15 Union

Turnpike, Fresh Meadows, New York.

        43.    As part of this scheme, Allstate Claimants were made to enter into assignment of

benefit agreements with My Rx Pharmacy, which gave My Rx Pharmacy the right to seek

payments directly from Allstate—payments that were funded using the claimants’ available No-

Fault insurance coverage.

        44.    Following the execution of these assignment of benefit agreements, My Rx

Pharmacy purportedly dispensed and/or delivered medications to Allstate Claimants.

        45.    My Rx Pharmacy then sought and collected No-Fault benefit payments from

Allstate.

        46.    As alleged herein, because of the defendants’ unlawful conduct, My Rx Pharmacy

was never lawfully eligible to receive such payments from Allstate.

        47.    Direct Rx is a domestic business corporation organized under the laws of the State

of New York.

        48.    Direct Rx maintains its principal place of business at 102-05 Jamaica Avenue,

Richmond Hill, New York.



                                                9
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 10 of 251 PageID #: 10



        49.     Direct Rx also operates under the trade name “Sharonas Pharmacy.”

        50.     As part of this scheme, Allstate Claimants were made to enter into assignment of

 benefit agreements with Direct Rx, which gave Direct Rx the right to seek payments directly from

 Allstate—payments that were funded using the claimants’ available No-Fault insurance coverage.

        51.     Following the execution of these assignment of benefit agreements, Direct Rx

 purportedly dispensed and/or delivered medications to Allstate Claimants.

        52.     Direct Rx then sought and collected No-Fault benefit payments from Allstate.

        53.     As alleged herein, because of the defendants’ unlawful conduct, Direct Rx was

 never lawfully eligible to receive such payments from Allstate.

                2.     Pharmacy Owner Defendants

        54.     Aronov resides in and is a citizen of the State of New York.

        55.     According to documents filed with the New York State Board of Pharmacy, Aronov

 is the President of New Century.

        56.     At all relevant times, Aronov directed the operation and management of New

 Century as President of New Century.

        57.     As detailed below, Aronov used New Century to exploit New York’s No-Fault

 laws, and to systematically defraud Allstate through the dispensing of Compounded Products and

 other medications that were, in some cases, fraudulently billed and that were, in most cases,

 absolutely unnecessary and of no real benefit to the Allstate Claimants.

        58.     Matatov resides in and is a citizen of the State of New York.

        59.     According to documents filed with the New York State Board of Pharmacy,

 Matatov is the Vice-President of New Century.




                                                 10
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 11 of 251 PageID #: 11



        60.     At all relevant times, Matatov directed the operation and management of New

 Century as Vice President of New Century.

        61.     As detailed below, Matatov used New Century to exploit New York’s No-Fault

 laws, and to systematically defraud Allstate through the dispensing of Compounded Products and

 other medications that were, in some cases, fraudulently billed and that were, in most cases,

 absolutely unnecessary and of no real benefit to the Allstate Claimants.

        62.     Sharafyan resides in and is a citizen of the State of New York.

        63.     According to documents filed with the New York State Board of Pharmacy,

 Sharafyan is the President of Refill Rx.

        64.     At all relevant times, Sharafyan directed the operation and management of Refill

 Rx.

        65.     As detailed below, Sharafyan used Refill Rx to exploit New York’s No-Fault laws,

 and to systematically defraud Allstate through the dispensing of Compounded Products and other

 medications that were, in some cases, fraudulently billed and that were, in most cases, absolutely

 unnecessary and of no real benefit to the Allstate Claimants.

        66.     Kandov resides in and is a citizen of the State of New York.

        67.     According to documents filed with the New York State Board of Pharmacy,

 Kandov is the President of My Rx Pharmacy.

        68.     At all relevant times, Kandov directed the operation and management of My Rx

 Pharmacy as President of My Rx Pharmacy.

        69.     As detailed below, Kandov used My Rx Pharmacy to exploit New York’s No-Fault

 laws, and to systematically defraud Allstate through the dispensing of Compounded Products and




                                                 11
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 12 of 251 PageID #: 12



 other medications that were, in some cases, fraudulently billed and that were, in most cases,

 absolutely unnecessary and of no real benefit to the Allstate claimants.

         70.    Yaguda resides in and is a citizen of the State of New Jersey.

         71.    According to documents filed with the New York State Board of Pharmacy, Yaguda

 is the President of Direct Rx.

         72.    At all relevant times, Yaguda directed the operation and management of Direct Rx.

         73.    As detailed below, Yaguda used Direct Rx to exploit New York’s No-Fault laws,

 and to systematically defraud Allstate through the dispensing of Compounded Products and other

 medications that were, in some cases, fraudulently billed and that were, in most cases, absolutely

 unnecessary and of no real benefit to the Allstate Claimants.

                3.      Prescribing Defendants and PC Defendants

                        a.        Ushyarov and First Class Medical

         74.    Ushyarov resides in and is a citizen of the State of New York.

         75.    Ushyarov has been licensed to practice medicine in the State of New York since

 1996.

         76.    As alleged herein, Ushyarov participated in this scheme by providing and/or

 directing the provision of treatments, tests, and/or services to Allstate Claimants, which treatments,

 tests, and/or services were medically unnecessary, excessive, and redundant, and, on the basis of

 this unnecessary treatment, and pursuant to an unlawful relationship with one or more of the

 Pharmacy Owner Defendants, by writing prescriptions for medically unnecessary drugs and

 medications, including Compounded Products, that were intended to be dispensed and excessively

 charged by one of the Pharmacy Defendants.




                                                  12
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 13 of 251 PageID #: 13



         77.    First Class Medical is a New York professional service corporation organized to

 provide professional physician services.

         78.    According to records on file with the New York Office of the Professions,

 Ushyarov is the sole officer, director, and shareholder of First Class Medical, and First Class

 Medical’s principal place of business is located at 31 Saddle Lane, Roslyn Heights, New York,

 which appears to be Ushyarov’s personal residence.

         79.    When Ushyarov provided treatments, tests, and services to Allstate Claimants while

 acting as an owner/employee of First Class Medical, all such patients were caused to enter into

 assignment of benefit agreements with First Class Medical, which gave First Class Medical the

 right to seek No-Fault payments directly from insurers.

         80.    As an assignee of Allstate-insured patients, First Class Medical sought and

 collected No-Fault benefit payments from Allstate.

         81.    As alleged herein, because of the defendants’ unlawful conduct, First Class Medical

 was never lawfully eligible to receive such payments from Allstate.

                        b.      El-Sanduby and NY Medical Arts

         82.    El-Sanduby resides in and is a citizen of the State of New York.

         83.    El-Sanduby has been licensed to practice medicine in the State of New York since

 2000.

         84.    As alleged herein, El-Sanduby participated in this scheme by providing and/or

 directing the provision of treatments, tests, and/or services to Allstate Claimants, which treatments,

 tests, and/or services were medically unnecessary, excessive, and redundant, and, on the basis of

 this unnecessary treatment, and pursuant to an unlawful relationship with one or more of the

 Pharmacy Owner Defendants, by writing prescriptions for medically unnecessary drugs and



                                                  13
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 14 of 251 PageID #: 14



 medications, including Compounded Products, that were intended to be dispensed and excessively

 charged by one of the Pharmacy Defendants.

        85.     NY Medical Arts is a New York professional service corporation organized to

 provide professional physician services.

        86.     According to records on file with the New York Office of the Professions, El-

 Sanduby is the sole officer, director, and shareholder of NY Medical Arts, and NY Medical Art’s

 principal place of business is located at 219 93rd Street, Brooklyn, New York.

        87.     When El-Sanduby provided treatments, tests, and services to Allstate Claimants

 while acting as an owner/employee of NY Medical Arts, all such patients were caused to enter into

 assignment of benefit agreements with NY Medical Arts, which gave NY Medical Arts the right

 to seek No-Fault payments directly from insurers.

        88.     As an assignee of Allstate-insured patients, NY Medical Arts sought and collected

 No-Fault benefit payments from Allstate.

        89.     As alleged herein, because of the defendants’ unlawful conduct, NY Medical Arts

 was never lawfully eligible to receive such payments from Allstate.

                       c.      Barakat and Richmond Medical

        90.     Barakat resides in and is a citizen of the State of New York.

        91.     Barakat has been licensed to practice medicine in the State of New York since 2008.

        92.     As alleged herein, Barakat participated in this scheme by providing and/or directing

 the provision of treatments, tests, and/or services to Allstate Claimants, which treatments, tests,

 and/or services were medically unnecessary, excessive, and redundant, and, on the basis of this

 unnecessary treatment, and pursuant to an unlawful relationship with one or more of the Pharmacy

 Owner Defendants, by writing prescriptions for medically unnecessary drugs and medications,



                                                 14
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 15 of 251 PageID #: 15



 including Compounded Products, that were intended to be dispensed and excessively charged by

 one of the Pharmacy Defendants.

         93.    Richmond Medical is a New York professional service corporation organized to

 provide professional physician services.

         94.    According to records on file with the New York Office of the Professions, Barakat

 is the sole officer, director, and shareholder of Richmond Medical, and Richmond Medical’s

 principal place of business is located at 1655 Richmond Avenue, Suite B102, Staten Island, New

 York.

         95.    When Barakat provided treatments, tests, and services to Allstate Claimants while

 acting as an owner/employee of Richmond Medical, all such patients were caused to enter into

 assignment of benefit agreements with Richmond Medical, which gave Richmond Medical the

 right to seek No-Fault payments directly from insurers.

         96.    As an assignee of Allstate-insured patients, Richmond Medical sought and

 collected No-Fault benefit payments from Allstate.

         97.    As alleged herein, because of the defendants’ unlawful conduct, Richmond Medical

 was never lawfully eligible to receive such payments from Allstate.

                        d.      Pattugalan and GONY Medical

         98.    Pattugalan resides in and is a citizen of the State of New York.

         99.    Pattugalan has been licensed to practice medicine in the State of New York since

 1982.

         100.   As alleged herein, Pattugalan participated in this scheme by providing and/or

 directing the provision of treatments, tests, and/or services to Allstate Claimants, which treatments,

 tests, and services were medically unnecessary, excessive, and redundant, and, on the basis of this



                                                  15
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 16 of 251 PageID #: 16



 unnecessary treatment, and pursuant to an unlawful relationship with one or more of the Pharmacy

 Owner Defendants, by writing prescriptions for medically unnecessary drugs and medications,

 including Compounded Products, that were intended to be dispensed and excessively charged by

 one of the Pharmacy Defendants.

        101.    GONY Medical is a New York professional service corporation organized to

 provide professional physician services.

        102.    According to records on file with the New York Office of the Professions,

 Pattugalan is the sole officer, director, and shareholder of GONY Medical.

        103.    At all relevant times, GONY Medical operated from 60-40 82nd Street, Middle

 Village, New York.

        104.    When Pattugalan provided treatments, tests, and services to Allstate Claimants

 while acting as an owner/employee of GONY Medical, all such patients were caused to enter into

 assignment of benefit agreements with GONY Medical, which gave GONY Medical the right to

 seek No-Fault payments directly from insurers.

        105.    As an assignee of Allstate-insured patients, GONY Medical sought and collected

 No-Fault benefit payments from Allstate.

        106.    As alleged herein, because of the defendants’ unlawful conduct, GONY Medical

 was never lawfully eligible to receive such payments from Allstate.

                       e.      Delacruz-Gomez and Life Health Care

        107.    Delacruz-Gomez resides in and is a citizen of the State of New York.

        108.    Delacruz-Gomez has been licensed to practice medicine in the State of New York

 since 1991.




                                                  16
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 17 of 251 PageID #: 17



        109.    As alleged herein, Delacruz-Gomez participated in this scheme by providing and/or

 directing the provision of treatments, tests, and/or services to Allstate Claimants, which treatments,

 tests, and services were medically unnecessary, excessive, and redundant, and, on the basis of this

 unnecessary treatment, and pursuant to an unlawful relationship with one or more of the Pharmacy

 Owner Defendants, by writing prescriptions for medically unnecessary drugs and medications,

 including Compounded Products, that were intended to be dispensed and excessively charged by

 one of the Pharmacy Defendants.

        110.    Life Health Care is a New York professional service corporation organized to

 provide professional physician services.

        111.    According to records on file with the New York Office of the Professions,

 Delacruz-Gomez is the sole officer, director, and shareholder of Life Health Care, and Life Health

 Care’s principal place of business is located at 852 Avenue Z, Brooklyn, New York.

        112.    When Delacruz-Gomez provided treatments, tests, and services to Allstate

 Claimants while acting as an owner/employee of Life Health Care, all such patients were caused

 to enter into assignment of benefit agreements with Life Health Care, which gave Life Health Care

 the right to seek No-Fault payments directly from insurers.

        113.    As an assignee of Allstate-insured patients, Life Health Care sought and collected

 No-Fault benefit payments from Allstate.

        114.    As alleged herein, because of the defendants’ unlawful conduct, Life Health Care

 was never lawfully eligible to receive such payments from Allstate.

 III.   JURISDICTION AND VENUE

        115.    Subject matter jurisdiction over this action is conferred upon this Court by 28

 U.S.C. §§ 1331 and 1332.



                                                  17
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 18 of 251 PageID #: 18



         116.    Supplemental jurisdiction over the plaintiffs’ state law claims is proper pursuant to

 28 U.S.C. § 1367.

         117.    Venue is proper pursuant to 28 U.SC. § 1391(b)(2) whereas the vast majority of the

 acts known to Allstate alleged herein were carried out within the Eastern District of New York.

         118.    At all relevant times, the defendants have engaged in purposeful activities in New

 York by seeking and submitting payment demands for claims made under New York’s No-Fault

 laws, as detailed, infra.

         119.    The defendants’ activities in and contacts with New York were purposely sought

 and transacted to take advantage of the benefits available under New York’s No-Fault laws.

         120.    As the allegations and causes of action in the within Complaint arise from the

 defendants’ fraudulent demands for payment under the No-Fault laws of New York, there is no

 question that there exists a substantial relationship between the transactions at issue and Allstate’s

 causes of action.

 IV.     APPLICABLE NO-FAULT LAWS AND LICENSING STATUTES

         A.      NEW YORK NO-FAULT LAWS AND REGULATIONS

         121.    Allstate underwrites automobile insurance in the State of New York.

         122.    New York’s No-Fault laws are designed to ensure that injured victims of

 automobile accidents have an efficient mechanism to pay reasonable fees for necessary healthcare

 services, including prescription drugs.

         123.    Under New York’s Comprehensive Motor Vehicle Insurance Reparations Act

 (N.Y. Ins. Law § 5101, et seq.), and the regulations promulgated pursuant thereto (11 N.Y.C.R.R.

 § 65, et seq.) (collectively, “the No-Fault laws”), automobile insurers such as Allstate are required




                                                  18
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 19 of 251 PageID #: 19



 to provide eligible persons with coverage for necessary accident-related expenses (hereinafter,

 “No-Fault benefits”).

        124.    Under New York’s No-Fault laws, individuals are entitled to be compensated for

 “basic economic loss” resulting from injuries caused by the operation of an automobile.

        125.    “Basic economic loss” is defined to include “all necessary expenses” for, among

 other things, prescription drug services. N.Y. Ins. Law § 5102(a)(1); 11 N.Y.C.R.R. § 65-1.1.

        126.    No-Fault benefits include up to $50,000.00 per Allstate Claimant for necessary

 expenses that are incurred for healthcare goods and services, including prescription drugs.

        127.    A patient can assign his/her No-Fault benefits to healthcare service providers,

 including pharmacies.

        128.    Pursuant to a duly executed assignment, a healthcare provider may submit claims

 directly to an insurance company and receive payment for necessary services rendered, using the

 claim form required by the New York State Department of Insurance (known as “Verification of

 Treatment by Attending Physician or Other Provider of Health Service” or more commonly as an

 “NF-3”).

        129.    Alternatively, healthcare providers may submit claims to insurance carriers using

 the Health Insurance Claim Form (known as the “CMS-1500” form and formerly known as the

 “HCFA-1500” form).

        130.    The NF-3 and CMS-1500 forms are important documents in the insurance industry.

 They certify that the provider’s request for payment is not materially false, misleading, or

 fraudulent. 11 N.Y.C.R.R. § 65.3-11(a); N.Y. Ins. Law § 403(d).

        131.    Pursuant to New York Insurance Law § 403(d), each NF-3 and CMS-1500 form

 carry the same warning by substance: “Any person who knowingly and with intent to defraud any



                                                 19
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 20 of 251 PageID #: 20



 insurance company or other persons files an application for insurance or statement of claim

 containing any materially false information, or conceals for the purpose of misleading, information

 concerning any fact material thereto, commits a fraudulent insurance act, which is a crime.”

        132.    It is a material misrepresentation to submit NF-3 and CMS-1500 forms for

 treatment, testing, and other services—including prescription drugs—that: (a) are never provided:

 (b) are not necessary; or (c) are billed at a greater monetary charge than is permitted under the

 applicable fee schedule.

        133.    Under New York Education Law § 6530, it is professional misconduct for a

 licensed physician to (a) practice the profession fraudulently, (b) order excessive tests or

 treatments not warranted by the condition of the patient, and (c) fail to maintain a record for each

 patient that accurately reflects the evaluation and treatment of the patient.

        134.    Additionally, under New York Education Law § 6530(18), it is unlawful for a

 physician or chiropractor to directly or indirectly offer, give, solicit, receive, or agree to receive

 any fee or other consideration to or from a third party for the referral of a patient or in connection

 with the performance of professional services.

        135.    Likewise, under New York Public Health Law § 238-a, a practitioner authorized to

 order pharmacy services may not make a referral for such services to a healthcare provider

 authorized to provide such services, including to compounding pharmacies, where such

 practitioner has a financial relationship with such healthcare provider. A financial relationship

 includes a compensation agreement and includes an arrangement with a healthcare provider that

 is in excess of fair market value or that provides compensation that varies directly or indirectly

 based on the volume or value of any referrals or business between the parties. See N.Y. Pub. Health

 Law § 238-a(1), (5).



                                                  20
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 21 of 251 PageID #: 21



        136.    Overall, New York’s No-Fault laws expressly provide that “[a] provider of health

 care services is not eligible for reimbursement under section 5102(a)(1) of the Insurance Law if

 the provider fails to meet any applicable New York State or local licensing requirement necessary

 to perform such services in New York.” See 11 N.Y.C.R.R. § 65-3.16(a)(12) (emphasis added).

        137.    As detailed below, the defendants violated one or more of these regulations through

 the operation of the Pharmacy Defendants, including, but not limited to, (a) mailing NF-3 and/or

 CMS-1500 forms and supporting claims materials containing material misrepresentations, and (b)

 maintaining, upon information and belief, financial relationships with one or more of the

 healthcare providers, including, but not necessarily limited to, the Prescribing Defendants, that

 provided Allstate Claimants with prescriptions for Compounded Products and other drugs that

 were purportedly dispensed and delivered by the Pharmacy Defendants.

        138.    As detailed below, the Prescribing Defendants also violated one or more of these

 regulations through the operation of the PC Defendants, including, but not limited to, (a) mailing

 NF-3 and/or CMS-1500 forms and supporting claims materials containing material

 misrepresentations, (b) failing to be engaged in the practice of medicine through one or more PC

 Defendant; and (c) providing medically unnecessary and excessive treatments, tests, and services

 that served as the purported justification for prescriptions for medically unnecessary drugs and

 medications, including Compounded Products.

        B.      REIMBURSEMENT      FOR   PRESCRIPTION DRUGS UNDER NEW YORK’S NO-FAULT
                LAWS

        139.    The New York Workers’ Compensation Board has established a schedule of fees

 known commonly as the “Workers’ Compensation Fee Schedule” (“Fee Schedule”), which

 governs the fees charged by healthcare providers.




                                                21
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 22 of 251 PageID #: 22



        140.    The Fee Schedule is used by healthcare providers and insurers to determine the

 level of reimbursement payable on legitimate claims.

        141.    The Fee Schedule applicable to pharmacies and prescription drugs is set forth under

 12 N.Y.C.R.R. § 440.1, et seq.

        142.    In terms of charges submitted by pharmacies for brand name prescription drugs, 12

 N.Y.C.R.R. § 440.5(a) states that a provider may charge no more than the Average Wholesale

 Price (“AWP”) for the national drug code (“NDC”) for the drug on the day it was dispensed minus

 12% of the AWP, plus a single dispensing fee of $4.00.

        143.    Under 12 N.Y.C.R.R. § 440.2(a), AWP means the average wholesale price of a

 prescription drug as provided in the most current release of the Red Book published by Thomson

 Reuters or Medi-Span Master Drug Database by Wolters Kluwer Health, or any successor

 publisher, on the day a drug is dispensed.

        144.    The NDC is a unique 10-digit, 3-segment numeric identifier assigned to each drug

 that reflects the vendor of the drug, identifies the drug itself, and indicates the quantity in which

 the drug is packaged. Each NDC number has a corresponding AWP, which identifies the price.

        145.    For charges submitted by pharmacies for generic prescription drugs, 12 N.Y.C.R.R.

 § 440.5(a) states that a provider may charge no more than the AWP for the NDC for the drug on

 the day it was dispensed minus 20% of the AWP, plus a single dispensing fee of $5.00.

        146.    In terms of charges submitted by pharmacies for Compounded Products, 12

 N.Y.C.R.R. §§ 440.5(a) and (d) states that the maximum amount that a provider may charge for

 medically necessary compounded medications is determined at the ingredient level.




                                                  22
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 23 of 251 PageID #: 23



        147.    For each brand name drug included in a Compounded Product, a provider may

 charge no more than the AWP for the NDC for the drug on the day it was dispensed minus 12%

 of the AWP, plus a single dispensing fee of $4.00.

        148.    For each generic drug included in a Compounded Product, a provider may charge

 no more than the AWP for the NDC for the drug on the day it was dispensed minus 20% of the

 AWP, plus a single dispensing fee of $5.00.

        C.      LICENSING LAWS APPLICABLE TO COMPOUNDED PRODUCTS

        149.    The United States Food and Drug Administration (“FDA”) is authorized to oversee

 the safety of food, drugs, and cosmetics under the Federal Food, Drug, and Cosmetic Act

 (“FDCA”).

        150.    Used primarily for pain management, compounded medications contain either a

 single active drug in an inactive base or several active drugs.

        151.    Compounded medications are prepared and dispensed by compounding

 pharmacies, which are registered by the New York State Department of Education, with limited

 FDA oversight.

        152.    Under New York Education Law § 6808, no person, firm, corporation or

 association shall possess drugs, prescriptions, or poisons for the purpose of compounding,

 dispensing, retailing, wholesaling, or manufacturing, or shall offer drugs, prescriptions, or poisons

 for sale at retail or wholesale unless registered by the New York State Department of Education as

 a pharmacy, wholesaler, manufacturer, or outsourcing facility.

        153.    If any person, firm, corporation, or association is a “manufacturer” or “outsourcing

 facility” and seeks to register as such with the New York State Department of Education in the

 manner required by New York Education Law § 6808, then such person, firm, corporation, or



                                                  23
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 24 of 251 PageID #: 24



 association must also register with the FDA and be listed as a manufacturer or outsourcing facility

 on the FDA’s website.

        154.    Indeed, compounded drugs are generally not FDA approved, though they may

 include FDA-approved drugs, and are generally exempt from the FDA approval process that

 applies to new drugs.

        155.    Moreover, compounded medications are not subject to the rigorous drug review

 process that all commercially available prescription drugs must undergo to demonstrate safety and

 effectiveness prior to receiving FDA approval.

        156.    Further, compounded medications generally do not have standardized dosages and

 duration for use, and the protocols for preparing each compound are not necessarily standardized.

        157.    For all of these reasons, compounded preparations are likely to have batch-to-batch

 variability, and their sterility and purity cannot be guaranteed.

        158.    In terms of compounded pain topical medications, such as those prepared and

 dispensed by the Pharmacy Defendants, such compounded medications have not been proven (with

 rare exceptions) to be more effective than commercially-available, manufactured drugs.

        159.    In fact, compounded pain topical medications have not been approved for safety

 and efficacy by the FDA.

        160.    However, under 21 U.S.C. § 353a, pharmacies may engage in compounding if the

 drug is compounded for an identified individual patient based on the receipt of a valid prescription

 or a notation, approved by the prescribing practitioner on the prescription order, that a compounded

 product is necessary for the identified patient.

        161.    When compounded pain topical medications meet these requirements of Section

 353a and are compounded for an individual patient, they can be exempted from the requirement,



                                                    24
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 25 of 251 PageID #: 25



 among others, that they obtain FDA approval. See 21 U.S.C. § 355(a) (“No person shall introduce

 or deliver for introduction into interstate commerce any new drug, unless an approval of an

 application filed pursuant to [this section] is effective with respect to such drug.”).

        162.    When Congress adopted this provision of the FDCA governing compounding, its

 express intent was to “ensure continued availability of compounded drug products as a component

 of individualized therapy, while limiting the scope of compounding so as to prevent manufacturing

 [of drugs that would otherwise require FDA approval] under the guise of compounding.” H.R.

 Rep. No. 105-399, at 94 (1997) (Conf. Rep.).

        163.    As Congress stated at the time, the “exemptions in [the section] are limited to

 compounding for an individual patient based on the medical need of such patient for the particular

 drug compound. To qualify for exemptions, the pharmacist or physician must be able to cite to a

 legitimate medical need for the compounded product that would explain why a commercially

 available drug product would not be appropriate. Although recording the medical need directly on

 each prescription order would not be required, this technique would be one of many acceptable

 ways of documenting the medical need for each compounded drug product. This medical need

 would not include compounding drugs that are essentially copies of commercially available drug

 products for largely economic reasons. The pharmacist may rely on appropriately documented

 input from the physician as to whether a commercially available drug product is not appropriate

 for the identified individual patient.” S. Rep. No. 105-43, at 67-68 (1997).

 V.     FACTUAL ALLEGATIONS APPLICABLE TO ALL CLAIMS

        164.    The FDA maintains broad regulatory authority over drugs, including prescription

 drugs (both brand-name and generic) and non-prescription (over-the-counter) drugs.




                                                   25
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 26 of 251 PageID #: 26



        165.    In addition to approving drugs for sale in the United States, the FDA is also

 involved in overseeing drug manufacturing by testing drugs and performing routine inspections of

 places where drugs are manufactured.

        166.    All drugs subject to FDA regulation must be approved prior to marketing, labelled

 in compliance with federal labeling laws, and produced and tested in accordance with federal laws

 governing the production and testing of pharmaceutical products.

        167.    Notably, however, compounded drug products are exempt from FDA oversight if

 the drug products are compounded for an identified individual patient based on the receipt of a

 valid prescription or a notation from the prescribing provider on the prescription order that the

 compounded product is necessary for the identified patient, and if the compounding is performed

 by a licensed pharmacist in a state licensed pharmacy.

        168.    Traditionally, drug compounding was used as a means of providing access to

 medications for patients with unique medical needs that cannot otherwise be met by commercially

 available products.

        169.    However, drug compounding was never meant to be used as a means to exploit

 patients and their insurance coverage through the production and dispensation of expensive (and

 usually also ineffective and unnecessary) products under the guise that the compounded drug was

 necessary.

        170.    In this case, the Pharmacy Owner Defendants and the Pharmacy Defendants

 formulated a series of their own compounded drugs (i.e., the “Compounded Products”), and then

 marketed the Compounded Products to prescribers.

        171.    For the purpose of marketing them to prescribers, the Compounded Products were

 purposely formulated and marketed as pain-relieving topical creams and lotions.



                                                26
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 27 of 251 PageID #: 27



         172.   In some cases, the Compounded Products were given specific names just like other

 drugs that a patient would find at a pharmacy, such as Compound Rx 218N and Compound Rx

 220W.

         173.   In other cases, the Compounded Products were named according to their specific

 ingredients.

         174.   In all cases, however, each Compounded Product had a specific pre-determined

 formula, which called for the same combination of drugs in the same pre-determined quantities.

         175.   In many cases, the Compounded Products were produced using formulas purchased

 from third-parties, or formulas created by persons working on behalf of the Pharmacy Defendants.

         176.   The Compounded Products were then marketed to prescribers, including the

 Prescribing Defendants and the PC Defendants.

         177.   The prescribers were encouraged to prescribe the Compounded Products to their

 patients and then transmit the prescriptions for their Compounded Products directly to the

 Pharmacy Defendants.

         178.   To facilitate the prescriptions, the prescribers were given pre-designed rubber

 stamps or pre-printed self-adhering labels and stickers that had been prepared by the Pharmacy

 Defendants or persons working on their behalf.

         179.   The pre-printed labels and stickers and pre-designed rubber stamps contained the

 name of the Compounded Product along with the names and specific formulation of the drugs

 included in the Compounded Product, which allowed the prescriber to simply apply the label,

 sticker, or rubber stamp to a prescription pad note and submit the prescription to the pharmacy for

 processing.




                                                  27
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 28 of 251 PageID #: 28



        180.    In any event, the formulations of the Compounded Products were pre-determined

 by the pharmacies, and in selecting/prescribing the Compounded Products the prescribers never

 altered the pre-determined formulation or tailored, in any way, the product to meet the unique

 needs of the individual patients.

        181.    Because the formulations of the Compounded Products were pre-determined and

 static, the Pharmacy Owner Defendants and the Prescribing Defendants (or those persons working

 on their behalf) knew that these products were not individually tailored to the unique needs of the

 recipients.

        182.    Because the Compounded Products were not individually tailored, the defendants

 knew that these products were not genuine compounded drug products, and thus were not exempt

 from FDA approval.

        183.    The defendants also knew that the Compounded Products were not medically

 necessary for the unique, individualized needs of the recipient; in fact, the Prescribing Defendants

 never bothered to determine whether other commercially available alternatives could be used prior

 to prescribing the Compounded Products.

        184.    Overall, with respect to the Compounded Products, the Prescribing Defendants

 knew (or should have known) that the Compounded Products were prescribed without regard for

 the patients’ actual clinical needs.

        185.    In addition to Compounded Products, the defendants’ scheme also involved the

 purposeful prescribing and dispensing of topical pain patches and other products that were

 unnecessary and ineffective.

        186.    Like the Compounded Products, the Pharmacy Owner Defendants and the

 Prescribing Defendants (or those persons working on their behalf) marketed a number of



                                                 28
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 29 of 251 PageID #: 29



 manufactured topical pain relief products that were neither FDA-approved nor necessary for the

 treatment of the recipients.

        187.    As with the Compounded Products, the Prescribing Defendants and the PC

 Defendants were given stamps or pre-printed labels bearing the name and dosage of these specific

 topical pain-relief products to facilitate the dispensing of the products by the Pharmacy

 Defendants.

        188.    Similar to the Compounded Products, the topical pain-relief products were

 marketed, prescribed, and dispensed without regard for the patients’ actual clinical needs.

        189.    As explained below, the manner in which the Compounded Products and the topical

 pain products were marketed and prescribed represents just one example of the connections and

 collusive relationships that exist among the Pharmacy Owner Defendants, the Pharmacy

 Defendants, the Prescribing Defendants, and the PC Defendants.

        190.    The defendants also charged excessive, and unlawful, amounts for the drugs that

 were dispensed to Allstate Claimants, including the Compounded Products and the topical pain

 products.

        191.    The prices of the drugs far exceeded both the Fee Schedule’s permissible rates and

 the defendants’ actual acquisition costs.

        192.    As demonstrated below, there was a massive profit margin for most of the

 Compounded Products and topical pain products that were prescribed and dispensed to Allstate

 claimants.

        193.    During the course of this scheme, the defendants purposely exploited the collusive

 relationships between the prescribers and pharmacies to promote and prescribe these drugs as

 much as possible to take advantage of these massive profit margins.



                                                 29
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 30 of 251 PageID #: 30



        A.      CONNECTIONS AMONG THE PHARMACY DEFENDANTS

        194.    There are demonstrable connections among the Pharmacy Defendants despite their

 outward appearances as disparate, independent pharmacies.

        195.    For example, the Pharmacy Defendants have each produced and dispensed the same

 Compounded Products, several of which have identical names, ingredients, and formulations.

        196.    The Pharmacy Defendants have also used the same paperwork and documentation

 when seeking payment from Allstate even though the Pharmacy Defendants purport to operate

 under different names and different owners at different locations.

        197.    Indeed, the delivery receipts used by New Century, Refill Rx, My Rx Pharmacy,

 and Direct Rx are patterned after the same template, which contains nearly identical language.

        198.    The proof-of-mailing forms used by Direct Rx and Refill Rx also follow an

 identical template.

        199.    Additionally, the Assignment of Benefit forms used on one or more occasion by

 Refill Rx, New Century, and Direct Rx also follow the same template.

        200.    The use of these templates demonstrates the connections among these pharmacies

 because the respective reproductions of the delivery receipts and assignment of benefit form

 templates contain the same unlikely typographical and grammatical errors.

        201.    The Pharmacy Defendants’ submission of the identical (or nearly-identical) claim

 forms was important to this scheme because the assignment of benefit forms gave the Pharmacy

 Defendants the right to collect No-Fault benefits, and the invoices and delivery receipts were meant

 to show Allstate that payment was owed for pharmacy services that had been rendered.

        202.    When Allstate questioned the necessity of prescriptions or requested additional

 documents to verify the compensability of the claims, the Pharmacy Defendants also submitted



                                                 30
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 31 of 251 PageID #: 31



 identical letters of medical necessity to Allstate in support of prescriptions for drugs and

 medications, including Compounded Products, that were purportedly dispensed and delivered by

 the Pharmacy Defendants.

        203.    Letters of medical necessity are sometimes submitted by a provider to establish or

 explain the merits of a claim.

        204.    In this case, Allstate received several letters of medical necessity purportedly

 authored by the Prescribing Defendants.

        205.    The affirmative representations of medical necessity set forth in these letters are

 completely identical even though they were offered with respect to a broad range of patients, which

 patients supposedly had unique injuries and medical needs.

        206.    The statements made in these letters of medical necessity are false because the

 drugs and medications were not medically necessary.

        207.    The content of these letters is also false because the statements do not support the

 patients’ individualized needs for these products.

        208.    Indeed, there is no valid reason why different patients of different doctors would

 all have the same individualized needs.

        209.    However, even if all of these patients did have the same individualized needs, the

 letters of medical necessity are still false to the extent that the letters were offered and submitted

 in support of a variety of different drugs and medications, including Compounded Products.

        210.    The chart below provides representative examples of the defendants’ use of

 identical, and fraudulent, statements of medical necessity during the relevant treatment period:




                                                  31
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 32 of 251 PageID #: 32



     Purported               PC           Date of          Allstate     Medication/Drug          Pharmacy
   Author of Letter                       Letter          Claimant         at Issue              Defendant
                                                                                               Purportedly
                                                                                                Dispensing
                                                                                             Medication/Drug
  Mani Ushyarov,       First Class       9/27/16             C.S.       Compound Rx 4        Refill Rx
  DO                   Medical, P.C.                     (0427228093)
  Mani Ushyarov,       First Class       6/22/16             R.S.       Terocin External     Refill Rx
  DO                   Medical, P.C.                     (0419710537)   Patch 4%
  Rafael A.            Life Health       9/23/16             B.F.       Compound Rx          Direct Rx
  Delacruz-Gomez,      Care Medical,                     (0424074946)   220W
  M.D.                 P.C.
  Rafael A.            Life Health       10/8/15             K.C.     Compound Rx            Direct Rx
  Delacruz-Gomez,      Care Medical,                     (0385839279) 220W
  M.D.                 P.C.
  Amr El-Sanduby,      NY Medical        1/27/16             A.H.       Compound Rx          Refill Rx
  M.D.                 Arts, P.C.                        (0375394418)   218N
  Amr El-Sanduby,      NY Medical        1/17/17             L.C.       Compound Rx          Direct Rx
  M.D.                 Arts, P.C.                        (0400879102)   218N
  Jean-Pierre          Richmond          1/26/17             J.B.       Compound Rx 4        Direct Rx
  Georges Barakat,     Medical Care                      (0933889377)
  M.D.                 P.C.
  Jean-Pierre          Richmond          12/17/15            P.R.     Compound Rx            Direct Rx
  Georges Barakat,     Medical Care                      (0394030183) 218N
  M.D.                 P.C.


        211.    The use of these template letters of medical necessity also establishes connections

 between the Pharmacy Defendants, the PC Defendants, and the Prescribing Defendants.

        212.    Indeed, as demonstrated by the examples listed above, although different providers

 prescribed different medications to different patients who then filled these prescriptions at different

 pharmacies, all of these seemingly disparate claims were supported by identical statements of

 medical necessity.

        213.    For example, the letters of medical necessity used by these providers and

 pharmacies contain the same boilerplate language even though the letters were submitted to

 Allstate to support each patient’s unique, individualized needs for these medications.



                                                    32
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 33 of 251 PageID #: 33



            214.     By creating and submitting these letters to Allstate, the defendants falsely

 represented the necessity of medications and drugs that were dispensed and delivered to Allstate

 Claimants, including Compounded Products.

            215.     Each of the defendants’ bogus letters of medical necessity contain the following

 language:


                     The patient has suffered from serious injuries since the accident on
                     [date of loss] and after the initial evaluation by me the patient was
                     placed on a comprehensive rehabilitation program in the office and
                     home, which consist [sic] of using multiple physical therapy
                     modalities, massage, and therapeutic exercises.

                     The patient was started on complex physical therapy including heat
                     modalities, Electrical1 [sic] stimulation, ultrasound, massage to the
                     cervical and lumbar-sacral region. The patient has demonstrated
                     some response to physiotherapy, however still experience [sic] pain.
                     The patient has difficulty in performing many daily activities due to
                     the neck and lower back pain.

                     Patient’s chief complaint at this time was pain and stiffness of
                     neck/lower back, with some muscle tenderness. Pain was described
                     as sharp and constant. Clinical evaluation revealed moderate
                     tenderness and pain of the cervical/lumbosacral spine, soft tissue
                     and musculature. Pain is enhanced on movements against forced
                     passive resistance. There2 are limited and decreased flexion,
                     extension and lateral bending noted to the cervical/lumbosacral area.
                     Deceased muscular strength and muscular spasm are noted.

                     Impression is: post-vehicular multi-trauma syndromes with clinical
                     evidence of involvement of the cervical/lumbosacral spine, soft
                     tissue, and musculature; with possible involvement of the
                     cervical/lumbosacral nerves and nerve roots as well.
            216.     As this example makes clear, the letters of medical necessity are false and

 fraudulent because they recite the same treatment plan and same diagnoses for each patient, even


 1
     Each of the letters of medical necessity contained in the above chart capitalized the word “Electrical.”

 2
  The Letter of Medical Necessity dated January 27, 2016 regarding Allstate Claimant A.H. (claim no. 0375394418)
 and purportedly authored by El-Sanduby recited that “They are limited and decreased flexion, extension and lateral
 bending noted to the cervical/lumbosacral area.” (Emphasis added.).

                                                             33
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 34 of 251 PageID #: 34



 though the letters were offered for the purpose of establishing each patient’s unique, individualized

 medical needs.

        217.      The use of these letters of medical necessity demonstrates the connections among

 the Pharmacy Defendants and the Prescribing Defendants.

        218.      The existence of these bogus letters also establishes the collusive and coordinated

 efforts among the defendants to wrongly demand and collect No-Fault benefit payments from

 Allstate for drugs and medications that were unnecessary and unwarranted.

        219.      The defendants also submitted identical peer-review rebuttal letters when trying to

 collect payment on claims that were denied by Allstate.

        220.      In cases where Allstate determined that coverage for drugs and medications were

 not warranted, the defendants submitted rebuttal letters purportedly authored by physicians,

 including the Prescribing Defendants.

        221.      In many cases, the defendants created these rebuttal letters and then submitted them

 in support of actions filed against Allstate to collect payment for healthcare services, including the

 drugs and medications dispensed by the Pharmacy Defendants.

        222.      Like the letters of medical necessity, all of the rebuttal letters were strikingly similar

 even though they were submitted with respect to different patients who had different conditions

 for which different medications had been prescribed by different providers.

        223.      Also like the letters of medical necessity, the rebuttal letters were false and

 fraudulent because they materially misrepresented the medical necessity of the billed-for drugs

 and medications.




                                                     34
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 35 of 251 PageID #: 35



        224.    The chart below provides representative examples of the defendants’ use of

 identical, and fraudulent, statements of medical necessity when pursuing payments from Allstate

 during the relevant period.


   Purported           PC         Date of         Allstate      Medication/Drug         Pharmacy
   Author of                      Rebuttal       Claimant          at Issue             Defendant
    Rebuttal                                                                           Purportedly
                                                                                        Dispensing
                                                                                      Medication/Drug
  Amr El-        NY Medical       6/30/16          K.R.           Compound Rx          New Century
  Sanduby,       Arts, P.C.                    (0400230926)          CGL
  M.D.
  Amr El-        NY Medical       6/30/16          V.V.           Compound Rx           New Century
  Sanduby,       Arts, P.C.                    (0403920985)          CGL
  M.D.
  Tomas          GONY             7/12/16          H.M.           Compound Rx           New Century
  Pattugalan,    Medical                       (0405435025)          GLK
  M.D.           Services P.C.
  Tomas          GONY             7/1/16           D.A.           Compound Rx           New Century
  Pattugalan,    Medical                       (0405435025)          GLK
  M.D.           Services P.C.



        225.    The rebuttal letters contained in the chart above contain portions of identical

 language and list the same four (4) references at the conclusion of each rebuttal.

        226.    Additionally, the following chart illustrates further representative examples of

 rebuttal letters purportedly authored by several prescribing providers, including certain Prescribing

 Defendants, that contain portions of identical language.


   Purported           PC         Date of         Allstate      Medication/Drug         Pharmacy
   Author of                      Rebuttal       Claimant          at Issue             Defendant
    Rebuttal                                                                           Purportedly
                                                                                        Dispensing
                                                                                      Medication/Drug
  Mani           First Class      11/30/15         C.G.           Compound Rx          New Century
  Ushyarov,      Medical,                      (0382538287)          GLK
  D.O.           P.C.


                                                  35
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 36 of 251 PageID #: 36



   Purported          PC         Date of         Allstate      Medication/Drug        Pharmacy
   Author of                     Rebuttal       Claimant          at Issue            Defendant
    Rebuttal                                                                         Purportedly
                                                                                      Dispensing
                                                                                    Medication/Drug
  Mani           First Class     1/11/16          A.T.          Compound Rx          New Century
  Ushyarov,      Medical,                     (0384317285)         GLK
  D.O.           P.C.
  Tomas          GONY            1/11/16          F.R.          Compound Rx            New Century
  Pattugalan,    Medical                      (0384833588)         GLK
  M.D.           Services P.C.
  Mani           Health          1/11/16          A.L.          Compound Rx            New Century
  Ushyarov,      Balance                      (0376140067)         GLK
  D.O.           Medical,
                 P.C.
  Mani           Health          11/24/15         A.O.          Compound Rx            New Century
  Ushyarov,      Balance                      (0380638643)         GLK
  D.O.           Medical,
                 P.C.
  Mani           Health          1/11/16          B.F.          Compound Rx            New Century
  Ushyarov,      Balance                      (0388586760)         GLK
  D.O.           Medical,
                 P.C.
  Mani           Health          1/20/16          E.C.          Compound Rx            New Century
  Ushyarov,      Balance                      (0388586760)         GLK
  D.O.           Medical,
                 P.C.
  Mani           Health          1/11/16          J.C.          Compound Rx            New Century
  Ushyarov,      Balance                      (0387016645)         GLK
  D.O.           Medical,
                 P.C.
  Mani           Health          10/5/15          R.V.          Compound Rx            New Century
  Ushyarov,      Balance                      (0384638532)         GLK
  D.O.           Medical,
                 P.C.
  Tomas          GONY            6/1/15           M.F.          Terocin Lotion         New Century
  Pattugalan,    Medical                      (0256979278)
  M.D.           Services P.C.



        227.    The rebuttal letters contained in the chart above also contain portions of identical

 language and the same nine (9) references at the conclusion of each rebuttal.




                                                 36
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 37 of 251 PageID #: 37



           228.   Other rebuttals, including the representative sample of rebuttal letters purportedly

 authored by a Prescribing Defendant listed in the chart below, borrowed identical portions of the

 language and/or references contained in other rebuttals submitted to Allstate in support of the

 defendants’ requests for reimbursement under New York’s No-Fault laws, including certain

 rebuttals listed in the charts above.


     Purported            PC           Date of          Allstate         Medication/Drug            Pharmacy
     Author of                         Rebuttal        Claimant             at Issue                Defendant
      Rebuttal                                                                                     Purportedly
                                                                                                    Dispensing
                                                                                                  Medication/Drug
     Leonid         Life Health       10/18/16           K.C.              Compound Rx               Direct Rx
     Shapiro,       Care                             (0385839279)             220W
     M.D.           Medical,
                    P.C.3
     Leonid         Epione            12/19/16           A.M.              Compound Rx                 Direct Rx
     Shapiro,       Medical,                         (0384475745)             218N
     M.D.           P.C.4
     Leonid         NY Medical        1/4/17             A.H.              Compound Rx                 Refill Rx
     Shapiro,       Arts, P.C.5                      (0375394418)             218N
     M.D.
     Leonid         Epione            1/14/17            B.C.              Compound Rx                 Direct Rx
     Shapiro,       Medical,                         (0383991098)             218N
     M.D.           P.C.6
     Amr El-        NY Medical        11/29/16           J.R.              Compound Rx                 Refill Rx
     Sanduby,       Arts, P.C.                       (0355290065)             218N
     M.D.




 3
  The Compounded Product that is the subject of the rebuttal letter purportedly authored by Leonid Shapiro, M.D. was
 prescribed by Delacruz-Gomez.

 4
  The Compounded Product that is the subject of the rebuttal letter purportedly authored by Leonid Shapiro, M.D. was
 prescribed by another provider.

 5
  The Compounded Product that is the subject of the rebuttal letter purportedly authored by Leonid Shapiro, M.D. was
 prescribed by El-Sanduby.

 6
  The Compounded Product that is the subject of the rebuttal letter purportedly authored by Leonid Shapiro, M.D. was
 prescribed by another provider.


                                                         37
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 38 of 251 PageID #: 38



     Purported              PC           Date of           Allstate         Medication/Drug           Pharmacy
     Author of                           Rebuttal         Claimant             at Issue               Defendant
      Rebuttal                                                                                       Purportedly
                                                                                                      Dispensing
                                                                                                    Medication/Drug
     Amr El-          NY Medical         2/14/177           J.O.              Compound Rx              Refill Rx
     Sanduby,         Arts, P.C.                        (0341963775)             218N
     M.D.
     Amr El-          NY Medical         2/14/178           J.O.              Compound Rx                 Refill Rx
     Sanduby,         Arts, P.C.                        (0341963775)             218N
     M.D.
     Amr El-          NY Medical         4/27/17            H.H.              Compound Rx                 Refill Rx
     Sanduby,         Arts, P.C.                        (0375394418)             218N
     M.D.
     Tomas            GONY               10/7/16            M.A.              Compound Rx              New Century
     Pattugalan,      Medical                           (0413250424)
     M.D.             Services P.C.


            229.     The existence of identical shared language and citations contained in the rebuttal

 letters across a broad range of providers further demonstrates the collusive connections among the

 Pharmacy Defendants, the Pharmacy Owner Defendants, the PC Defendants, and the Prescribing

 Defendants, including actions taken by them to collect No-Fault benefit payments from Allstate.

            230.     Additionally, the connections among the Pharmacy Defendants are further

 established through their common employment of the same pharmacists and/or other staff.

            231.     For example, Robert Yakutilov served as the Supervising Pharmacist at Direct Rx,

 New Century, and Refill Rx at various times during the relevant period.

            232.     Robert Yakutilov, serving as the Supervising Pharmacist, was also involved in the

 initial registration of Direct Rx, New Century, and Refill Rx as pharmacies in the State of New

 York.




 7
     This rebuttal letter pertains to the Compounded Product purportedly dispensed to J.O. on October 28, 2014.

 8
     This rebuttal letter pertains to the Compounded Product purportedly dispensed to J.O. on December 5, 2014.

                                                           38
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 39 of 251 PageID #: 39



        B.      FALSE BILLING FOR NON-PRESCRIPTION DRUGS

        233.    New York’s No-Fault Laws permit reimbursement for prescription drugs, but

 claimants—and/or their assignees—have no right to claim No-Fault reimbursement for over-the-

 counter drugs, which can be dispensed without a prescription.

        234.    Despite this prohibition, each of the Pharmacy Defendants have knowingly and

 intentionally demanded payment from Allstate, under New York’s No-Fault Laws, for over-the-

 counter medications, including Terocin pain patches and/or Terocin lotion purportedly dispensed

 and delivered to Allstate Claimants.

        235.    New Century, Refill Rx, Direct Rx, and My Rx Pharmacy’s purported dispensing

 of Terocin pain patches or Terocin lotion to Allstate Claimants is a major component of the

 defendants’ scheme to defraud Allstate.

        236.    The Terocin pain patch and lotion are topical analgesics, which can be used to

 temporarily relieve minor muscle and joint aches and pains.

        237.    The active ingredients in the Terocin pain patches are menthol (a topical analgesic)

 and lidocaine (a topical anesthetic).

        238.    The active ingredients in the Terocin lotion are menthol, as well as capsaicin (a

 topical analgesic derived from chili peppers) and methyl salicylate (a topical analgesic).

        239.    Crucially, Terocin pain patches and Terocin lotion are available over the counter,

 and do not require a prescription.

        240.    As over-the-counter medications, Terocin pain patches and Terocin lotion are not

 covered drug items under New York’s No-Fault Laws.

        241.    Even though charges for Terocin pain patches and Terocin lotion are not

 reimbursable under New York’s No-Fault Laws, New Century, Refill Rx, Direct Rx, and My Rx



                                                 39
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 40 of 251 PageID #: 40



 Pharmacy have dispensed these products to Allstate Claimants, and have sought—pursuant to

 assignment of benefit agreements with these claimants—No-Fault benefit reimbursement from

 Allstate.

           242.   By advancing charges for Terocin pain patches and Terocin lotion in terms of the

 product’s AWP, the Pharmacy Defendants took purposeful steps to make it appear that the

 products were eligible for coverage under the No-Fault laws.

           243.   The charges for these products are false and fraudulent because the products are not

 covered under New York’s No-Fault laws.

           244.   However, even if they were covered, the charges for these products are still false

 because the products are medically unnecessary and unwarranted.

           245.   The Terocin products are not approved by the FDA, and nothing exists to establish

 the efficacy of these products.

           246.   The defendants’ claims for the Terocin products are also false because even if the

 products were eligible for coverage and were medically necessary, the charges for these products

 are grossly excessive and fraudulent.

           247.   For example, New Century charged Allstate between $1,961.00 and $2,561.00 each

 time that sixty (60) Terocin pain patches were dispensed to an Allstate Claimant during the relevant

 period.

           248.   Meanwhile, Direct Rx and Refill Rx charged Allstate between $1,278.00 and

 $1,410.30 each time that thirty (30) Terocin pain patches were dispensed to an Allstate Claimant

 during the relevant period.




                                                   40
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 41 of 251 PageID #: 41



        249.    This manner of charging for the dispensing of the Terocin pain patches is significant

 because many of these charges were in excess of the amount allowed to be charged under the Fee

 Schedule.

        250.    For instance, the allowable per-unit charge for Terocin pain patches (NDC 50488-

 1001-01) was $42.60 as of July 1, 2015. Therefore, the charge per unit under the applicable Fee

 Schedule (assuming that the Terocin pain patches were permitted to be charged under the Fee

 Schedule, which they were not) for this brand name product as of July 1, 2015 was $37.49.

        251.    If covered, the No-Fault laws require pharmacies to charge covered prescriptions

 drugs according to the drug’s AWP on the date of dispensing, minus a reduction of 12% or 20%

 depending on whether the drug is brand name or generic.

        252.    Thus, even if the Terocin products were covered under the No-Fault laws, the

 Pharmacy Defendants’ charges were still excessive.

        253.    Moreover, when Allstate has denied the Pharmacy Defendants’ claims for the

 Terocin pain patches and Terocin lotion, the Pharmacy Defendants have aggressively pursued

 payment from Allstate, typically through the filing of private arbitrations pursuant to New York

 Insurance Law § 5106, knowing that the charges for Terocin pain patches and Terocin lotion are

 not reimbursable under New York’s No-Fault Laws.

        254.    To the extent that Allstate was caused to make payments related to any Terocin

 pain patches or Terocin lotion purportedly dispensed and delivered to Allstate Claimants, Allstate

 is entitled to recover all such payments made to, or for the benefit of, the Pharmacy Defendants in

 connection with these falsely-charged, over-the-counter items.

        255.    Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

 of, the defendants in connection with these Terocin pain patches and Terocin lotion remain unpaid,



                                                  41
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 42 of 251 PageID #: 42



 Allstate is under no obligation to make any future payments in connection with those transactions

 because these Terocin pain patches and Terocin lotion are not eligible for reimbursement under

 No-Fault Law, and even if these over-the-counter items were eligible for reimbursement, these

 items were never medically necessary for the treatment of the Allstate Claimants’ accident-related

 injuries.

         C.      FRAUDULENTLY DISPENSING MEDICALLY WORTHLESS COMPOUNDED
                 PRODUCTS AND OTHER DRUGS

         256.    The production and dispensing of identical Compounded Products by several of the

 Pharmacy Defendants both illustrates the contours of this scheme, and demonstrates how and why

 the defendants’ actions are false and fraudulent.

         257.    As an initial matter, licensed pharmacists or licensed physicians create

 compounded drugs by combining, mixing, or altering drug ingredients.

         258.    In limited circumstances, a patient may require compounded drugs when

 commercially available drugs cannot meet that patient’s specific clinical needs.

         259.    For example, a patient’s allergy to an inactive ingredient, such as a dye, in a

 commercially available drug may warrant a special formulation of that drug to eliminate the

 offending ingredient.

         260.    Likewise, a patient may have other conditions, such as ingestion or digestion

 problems, that prevent the safe and effective use of commercially available drugs, thus warranting

 the creation of a special formulation of the drugs to meet the patient’s specific clinical needs.

         261.    In these examples, the patient benefits from the physician’s ability to prescribe and

 the pharmacy’s ability to prepare and dispense a compounded drug that meets the unique and

 specific clinical needs of the patient.




                                                  42
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 43 of 251 PageID #: 43



        262.     If deployed responsibly, compounded drugs may, in albeit limited circumstances,

 play a useful role in patient treatment.

        263.     However, the over prescribing and excessive misuse and abuse of compounded

 drugs carry several significant risks relating to safety, efficacy, and cost.

        264.     Compounded drugs are not FDA-approved, meaning that the FDA has not

 evaluated these products for safety, effectiveness, and quality before they are provided to patients.

        265.     Safety-wise, most compounded drugs are exempt from the FDA’s new drug

 approval process, current good manufacturing practices, and other FDA requirements.

        266.     Further, many of the Compounded Products created and dispensed by the Pharmacy

 Defendants were clinically ineffective and unwarranted, mostly because the patient had no

 legitimate clinical need for the Compounded Product, or because the Compounded Product

 contained a combination of ingredients that were clinically ineffective in their combined form.

        267.     To be exempt from FDA oversight, the drugs must be compounded by a licensed

 pharmacist or physician for an identified individual patient, based on the receipt of a valid

 prescription.

        268.     Also, compounded drugs that are essentially copies of commercially available drug

 products and compounded regularly or in large amounts are not exempt from FDA regulations.

        269.     The restrictions on making drugs that are essentially copies of existing

 commercially available products ensures that patients are not unnecessarily exposed to drug

 products that have not been shown to be safe and effective and that may have been prepared under

 substandard manufacturing conditions.

        270.     The restrictions on compounded drugs also protects patients from the potential high

 expense of these specialized products.



                                                   43
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 44 of 251 PageID #: 44



        271.      As detailed below, the Compounded Products prescribed, produced, and dispensed

 by the defendants often contained a combination of drugs, each of which was commercially

 available on its own.

        272.      If prescribed separately in their commercially available forms, the total combined

 cost of the drugs would be low-to-moderate, especially because all of the drugs are available in

 generic form.

        273.      However, with respect to the compounded topical creams and gels prepared and

 dispensed by the Pharmacy Defendants, the total combined cost of the drugs in a topical form was

 significantly higher.

        274.      If, as here, prescribers and pharmacies work together to create, prescribe, and

 dispense compounded topical creams and gels without regard for the patients’ actual clinical needs,

 then patients are unjustly saddled with high charges for compounded drugs that are not needed and

 not effective.

                  1.     No Clinical Basis for Compounded Products

        275.      The Compounded Products purportedly dispensed by the Pharmacy Defendants

 have no documented scientific or clinical efficacy.

        276.      Indeed, no evidence exists to support the efficacy of the drug combinations that are

 included in the Pharmacy Defendants’ predetermined formulas, especially when these drug

 combinations are administered in topical form.

        277.      Moreover, with respect to claimants diagnosed with radiculopathy, deep joint

 injuries, or injuries to multiple body areas, there is no clinical basis for the Compounded Products

 prescribed and dispensed to these claimants.




                                                   44
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 45 of 251 PageID #: 45



        278.    For example, even if some of the component drugs might be useful if dispensed in

 their conventional form, the drugs have little-to-no clinical efficacy in topical form when given for

 radiculopathy or deep joint injuries.

        279.    It is also unknown and unproven whether, and to what extent, several of the drugs

 in the Compounded Products are even absorbed by the body.

        280.    If the drugs cannot be absorbed through the patient’s skin, then there is simply no

 clinical basis to prescribe and administer these concoctions in topical form.

        281.    However, even if their safety and efficacy was proven (it is not), there is still no

 valid clinical reason why the Compounded Products were a reasonable and appropriate method of

 care because many of the drugs contained in the Compounded Products already exist in oral

 formulations or in other commercially available—and FDA-approved—topical formulations.

                2.      Compounded Products Were Not Uniquely Tailored to Patient Needs

        282.    Compounded Products must be formulated for individual patients based upon the

 receipt of a valid prescription for an identified individual patient, or a notation on a prescription

 that a compounded product is necessary for the identified patient. See 21 U.S.C. § 353a.

        283.    However, the Compounded Products prescribed to Allstate Claimants, and then

 purportedly dispensed and delivered by the Pharmacy Defendants, were never tailored to each

 claimant’s unique needs, and were never necessary to address the claimant’s accident-related

 conditions.

        284.    The prescriptions for the Compounded Products were also not valid for several

 reasons.




                                                  45
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 46 of 251 PageID #: 46



        285.     First, legitimate compounded topical drugs should never be prescribed according

 to pre-determined formulas in which the type and quantity of the drugs included never change

 from patient to patient.

        286.     Second, legitimate prescriptions for compounded topical drugs should not be

 generated by prescribers utilizing pre-set stamps or labels that recite the pharmacy’s pre-

 determined formula, especially when the stamps or labels are created by the dispensing pharmacy.

        287.     In this case, many of the prescriptions for Compounded Products were generated

 using a pre-set rubber stamp or label that contained identical information concerning the name of

 the product, the name of the drugs included, and the quantity of each drug included.

        288.     The following chart contains representative examples of how the defendants

 utilized pre-set stamps and labels to facilitate prescriptions of the same compounded topical drugs

 using different prescribers and different pharmacies:


   Prescriber           PC            Allstate              Drug or    Stamp     Date of     Pharmacy
                                      Claimant            Medication   /Label     Rx
                                                          Prescribed
 Amr A. El-       NY Medical            J.O.             Compound      Stamp     10/27/14 Refill Rx
 Sanduby, M.D.    Arts, P.C.        (0341963775)         Rx 218N
 Amr A. El-       NY Medical            A.H.             Compound      Stamp     8/24/15    Refill Rx
 Sanduby, M.D.    Arts, P.C.        (0375394418)         Rx 218N
 Amr A. El-       NY Medical            L.C.             Compound      Stamp     10/19/16 Direct Rx
 Sanduby, M.D.    Arts, P.C.        (0400879102)         Rx 218N
 Amr A. El-       NY Medical            V.V.             Compound      Stamp     3/31/16    New
 Sanduby, M.D.    Arts, P.C.       (04039209852)         Rx                                 Century
 Jean-Pierre      Richmond              S.G.             Compound      Stamp     4/28/15    Direct Rx
 Georges          Medical Care      (0333640317)         Rx 218N
 Barakat, M.D.    P.C.
 Jean-Pierre      Richmond              P.R.             Compound      Stamp     1/4/16     Direct Rx
 Georges          Medical Care      (0394030183)         Rx 218N
 Barakat, M.D.    P.C.
 Jean-Pierre      Richmond              Y.L.             Compound      Stamp     3/20/15    Direct Rx
 Georges          Medical Care      (0355606237)         Rx 218N
 Barakat, M.D.    P.C.



                                                 46
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 47 of 251 PageID #: 47



   Prescriber            PC           Allstate          Drug or      Stamp     Date of   Pharmacy
                                      Claimant         Medication    /Label     Rx
                                                       Prescribed
 Tomas             GONY                 U.M.          Compound       Stamp    6/27/17    New
 Pattugalan,       Medical          (0460396848)      Rx GLK                             Century
 M.D.              Services P.C.
 Tomas             GONY                 G.J.          Compound       Stamp    7/11/17    New
 Pattugalan,       Medical          (0462064148)      Rx GLK                             Century
 M.D.              Services P.C.
 Mani              First Class          A.T.          Compound       Stamp    9/15/15  New
 Ushyarov, DO      Medical, P.C.    (0384317285)      Rx GLK                           Century
 Mani              First Class          C.G.          Compound       Stamp    9/3/15   New
 Ushyarov, DO      Medical, P.C.    (0382538387)      Rx GLK                           Century
 Jean-Pierre       Richmond             J.B.          Compound       Label    12/30/16 Direct Rx
 Georges           Medical Care     (0436367122)      Rx 4
 Barakat, M.D.     P.C.
 Jean-Pierre       Richmond             W.M.          Compound       Label    11/22/16 Direct Rx
 Georges           Medical Care     (0438965378)      Rx 4
 Barakat, M.D.     P.C.
 Mani              First Class          C.S.          Compound       Stamp    9/6/16     Refill Rx
 Ushyarov, DO      Medical, P.C.    (0427228093)      Rx 4
 Rafael Antonio    Life Health          A.J.          Compound       Stamp    8/31/15    Direct Rx
 Delacruz-         Care Medical,    (0352982978)      Rx 220W
 Gomez, M.D.       P.C.
 Rafael Antonio    Life Health          U.G.          Compound       Stamp    8/1/16     Direct Rx
 Delacruz-         Care Medical,    (0423140938)      Rx 220W
 Gomez, M.D.       P.C.


        289.      As a result of the pre-determined nature of the Compounded Products offered by

 the Pharmacy Defendants, Allstate Claimants were provided with identical Compounded Products,

 which were never tailored to their unique circumstances.

        290.      In every instance, the prescriber’s report never describes why a Compounded

 Product was necessary or why a commercially available FDA-approved drug would not be

 appropriate.

        291.      When prescribing Compounded Products, the prescribers also never explain why

 the patient’s specific condition required the specific Compounded Product.




                                                 47
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 48 of 251 PageID #: 48



            292.   The examination reports are devoid of any justification for the Compounded

 Products, and the prescribers, in some instances, only later attempt to provide a basis for the

 prescription of the Compounded Product through a separate “Letter of Medical Necessity” or a

 rebuttal to another physician’s opinion.

            293.   As explained above, however, these letters and rebuttals are substantially identical,

 and thus do not provide a valid justification for any of the Compounded Products.

            294.   Overall, the dispensing of the Pharmacy Defendants’ Compounded Products was

 never the product of a prescription necessary to address the unique needs of any individual patient;

 rather, these items were provided across many patients by different prescribing providers,

 including the Prescribing Defendants, without regard to the particular circumstances of any one

 patient.

            295.   In reality, the Compounded Products prescribed and dispensed during this scheme

 were widely marketed, prescribed, and dispensed without any regard for the specific needs of any

 individual patient.

            296.   As such, the Compounded Products were “new” drugs that required FDA approval,

 but the Pharmacy Defendants never sought or received such approval for any of the Compounded

 Products.

            297.   By manufacturing and distributing their mass-produced compounded topical drugs

 under the guise of individually tailored compounded drugs exempt from FDA approval, the

 defendants unlawfully marketed and dispensed the Compounded Products.

            298.   In doing so, the defendants deliberately avoided federal laws and regulations

 intended to protect the health and safety of patients.




                                                    48
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 49 of 251 PageID #: 49



        299.    Overall, the Pharmacy Defendants, and their Compounded Products, were never

 exempt from any laws, regulations, or requirements governing the marketing, production, and

 dispensing of compounded drugs because the Compounded Products were (a) not individualized,

 (b) not specifically tailored to the unique characteristics of any claimant, (c) not dispensed

 according to valid, legitimate prescriptions, and (d) always prescribed and dispensed according to

 pre-determined ingredients and quantities.

        300.    As a result, the Pharmacy Defendants violated one or more applicable state

 licensing requirement when dispensing and delivering Compounded Products to Allstate

 Claimants, and are thus not eligible for reimbursement under New York’s No-Fault laws.

                3.       The Pharmacy Defendants’ Unlawful Relationships with the
                         Prescribing Defendants and the PC Defendants

        301.    The defendants’ scheme depended on the Pharmacy Defendants’ ability to dispense

 (and then bill and collect payment for) as many prescription drugs as possible.

        302.    The defendants’ scheme also depended upon the willingness of prescribers—like

 the Prescribing Defendants—to write prescriptions for the specific products offered by the

 Pharmacy Defendants.

        303.    To achieve these objectives, the defendants engaged in unlawful, collusive conduct

 aimed at generating prescriptions to be dispensed by the Pharmacy Defendants.

        304.    The defendants’ scheme required the aggressive marketing of the Pharmacy

 Defendants’ products to physicians that were in a position to prescribe them.

        305.    The marketing involved the provision of pre-printed labels and stickers and/or

 rubber stamps to physicians containing information necessary to prescribe the Pharmacy

 Defendants’ products.




                                                 49
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 50 of 251 PageID #: 50



        306.    The marketing also involved measures to ensure that the drugs were dispensed and

 delivered to patients regardless of whether the patient even wanted them, including direct

 transmission of the prescriptions to the pharmacies and the automatic delivery of the drugs to the

 patient’s home or the prescriber’s office.

        307.    These measures deprived the patients of all meaningful choices, and resulted in

 many patients receiving compounded medications that they did not want or need.

        308.    These measures also resulted in several patients receiving Compounded Products

 and other drugs even though they were unaware that something had been prescribed.

        309.    In addition to aggressive marketing, the defendants’ scheme also relied upon

 aggressive prescription practices with regard to Compounded Products.

        310.    For example, Allstate Claimant J.B. (claim no. 0436367122) was involved in a

 motor vehicle accident on November 18, 2016. Several days later, on November 22, 2016, J.B.

 underwent an initial examination at Richmond Medical conducted by Barakat.

        311.    On that same day, November 22, 2016, Barakat prescribed Compound Rx 4 for J.B.

 by affixing, or causing the affixing of, a label bearing the ingredients for this Compounded Product

 on his prescription form. Barakat again prescribed J.B. with Compound Rx 4 in the same manner

 on December 30, 2016 and January 3, 2017.

        312.    Direct Rx purportedly dispensed and delivered Compound Rx 4 pursuant to

 Barakat’s prescriptions on or about November 29, 2016, January 4, 2017, and February 2, 2017.

        313.    For the Compounded Products purportedly dispensed to J.B., Direct Rx billed

 Allstate $1,361.73 for a total charge of $4,085.19.

        314.    However, the Compounded Products prescribed by Barakat and dispensed by

 Direct Rx were not clinically warranted.



                                                 50
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 51 of 251 PageID #: 51



        315.     Barakat prescribed the Compounded Product at the outset of care, before J.B.’s

 unique clinical needs could be assessed.

        316.     Barakat also prescribed the Compounded Product before having J.B. try

 commercially available drugs to determine effectiveness of and/or J.B.’s intolerance to these drugs.

        317.     Barakat then prescribed Direct Rx’s non-approved, mass-produced “Compound Rx

 4” product without ever customizing the product to meet J.B.’s unique medical needs.

        318.     Overall, as in nearly all of the claims involved in this scheme, Barakat’s

 prescription of an unproven compounded topical drug was premature and not supported by any

 specific evidence that the compound was necessary, beneficial, or effective in the treatment of J.B.

        319.     Indeed, in the far majority of cases, a Compounded Product was prescribed on the

 same day—or within days—of the claimant’s initial evaluation with the prescribing provider,

 including the Prescribing Defendants, without any trial of more conservative treatment or a

 commercially available product, as demonstrated in the chart below:


 Claimant      Claim No.   Pharmacy         Prescribing       PC           Date of   Prescription
  Initials                 Defendant         Provider                      Initial     Date for
                                                                         Evaluation Compounded
                                                                                       Product
 N.M.        0428534184     Direct Rx     Amr A. El           NY         10/5/2016  10/5/2016
                                           Sanduby,        Medical
                                             M.D.          Arts, P.C.
 K.R.        0400230926       New         Amr A. El           NY         2/15/2016     2/15/2016
                             Century       Sanduby,        Medical
                                             M.D.          Arts, P.C.
 V.V.        0403920985       New         Amr A. El           NY         3/31/2016     3/31/2016
                             Century       Sanduby,        Medical
                                             M.D.          Arts, P.C.
 C.A.        0442233698     Direct Rx       David         Metro Pain     2/21/2017     2/21/2017
                                         Abbatematteo,    Specialists,
                                             M.D.            P.C.
 J.S.        0455115931     Direct Rx        Inna         Metro Pain     6/12/2017     6/12/2017
                                          Levtsenko,      Specialists,
                                              NP             P.C.


                                                  51
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 52 of 251 PageID #: 52



 Claimant    Claim No.    Pharmacy    Prescribing        PC           Date of   Prescription
  Initials                Defendant    Provider                       Initial     Date for
                                                                    Evaluation Compounded
                                                                                  Product
 S.G.        0367294311   Direct Rx    Jean-Pierre    Richmond      4/28/2015  4/28/2015
                                        Georges        Medical
                                      Barakat, M.D.   Care P.C.
 J.B.        0436367122   Direct Rx    Jean-Pierre    Richmond      11/22/2016   11/22/2016
                                        Georges        Medical
                                      Barakat, M.D.   Care P.C.
 V.L.        0369034723   Direct Rx    Jean-Pierre    Richmond      5/18/2015    5/18/2015
                                        Georges        Medical
                                      Barakat, M.D.   Care P.C.
 A.T.        0384317285     New           Mani        First Class   9/15/2015    9/15/2015
                           Century    Ushyarov, DO     Medical,
                                                         P.C.
 J.C.        0391540333   Refill Rx       Mani        First Class   12/1/2015    12/1/2015
                                      Ushyarov, DO     Medical,
                                                         P.C.
 C.S.        0427228093   Refill Rx       Mani        First Class   9/6/2016     9/6/2016
                                      Ushyarov, DO     Medical,
                                                         P.C.
 A.J.        0387119571   Direct Rx      Rafael          Life       8/31/2015    8/31/2015
                                        Antonio         Health
                                        Delacruz,        Care
                                         M.D.          Medical,
                                                         P.C.
 J.M.        0424074946   Direct Rx      Rafael          Life       8/10/2016    8/10/2016
                                        Antonio         Health
                                        Delacruz,        Care
                                         M.D.          Medical,
                                                         P.C.
 G.U.        0423140938   Direct Rx      Rafael          Life       8/1/2016     8/1/2016
                                        Antonio         Health
                                        Delacruz,        Care
                                         M.D.          Medical,
                                                         P.C.
 G.J.        0462064147     New          Tomas         GONY         7/11/2017    7/11/2017
                           Century     Pattugalan,     Medical
                                          M.D.         Services
                                                         P.C.
 A.J.        0462064148     New          Tomas         GONY         7/11/2017    7/11/2017
                           Century     Pattugalan,     Medical
                                          M.D.         Services
                                                         P.C.


                                             52
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 53 of 251 PageID #: 53



 Claimant      Claim No.    Pharmacy       Prescribing         PC          Date of   Prescription
  Initials                  Defendant       Provider                       Initial     Date for
                                                                         Evaluation Compounded
                                                                                       Product
 S.L.        0360276570      My Rx          Andrew         Metrocare     3/19/2015  3/19/2015
                            Pharmacy      Patrick, D.O.    Medical,
                                                             P.C.
 M.B.        0367346657      My Rx          Andrew         Metrocare     5/13/2015     5/13/2015
                            Pharmacy      Patrick, D.O.    Medical,
                                                             P.C.


        320.     Given the timing of these prescriptions, it was impossible for the prescribing

 providers, including the Prescribing Defendants, to account for the patients’ injuries and medical

 needs thereby allowing the prescribers to tailor the compounds to the specific needs of each patient.

        321.     The timing of these prescriptions relative to the date of the examination also means

 that the prescribing providers, including the Prescribing Defendants, never even attempted any

 conservative treatment or FDA-approved alternatives prior to prescribing Compounded Products.

        322.     Indeed, these examples clearly demonstrate that the topical Compounded Products

 were used early and often without documentation of medical necessity, benefit, or functional

 improvement.

        323.     The close timing of the prescriptions for Compounded Products also supports the

 existence of collusive and/or unlawful financial relationships between the Pharmacy Defendants

 (and/or their agents) and the Prescribing Defendants and PC Defendants.

        324.     Specifically, the Pharmacy Defendants (and/or their agents), upon information and

 belief, conspired with various prescribing providers, including, but not necessarily limited to, the

 Prescribing Defendants, to induce the automatic prescription and dispensing of the Pharmacy

 Defendants’ Compounded Products and other drugs.




                                                  53
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 54 of 251 PageID #: 54



        325.    In furtherance of this scheme, the prescribing providers, including, but not

 necessarily limited to, the Prescribing Defendants, instructed Allstate Claimants that all

 prescriptions be filled exclusively by one of the Pharmacy Defendants, regardless of claimant

 preference. In most cases, Allstate Claimants were unaware that prescriptions were written and

 that medications would be forthcoming.

        326.    To the extent that the prescribing providers, including, but not necessarily limited

 to, the Prescribing Defendants, prescribe the Pharmacy Defendants’ Compounded Products and

 other drugs pursuant to a financial or other arrangement with the Pharmacy Defendants (and/or

 those working on behalf of the Pharmacy Defendants) that would violate New York’s applicable

 licensing laws, then the Pharmacy Defendants would not be lawfully entitled to seek and collect

 assigned No-Fault benefits under New York law in connection with the dispensing of these

 unlawful prescriptions, and it also would be inequitable and unjust to allow the defendants to retain

 any monies received from Allstate as a result of a No-Fault claim whose underlying service (i.e.,

 the dispensing and delivery of the Pharmacy Defendants’ Compounded Products and other drugs)

 was the product of an unlawful financial arrangement.

        D.      FRAUDULENT BILLING

        327.    The defendants also defrauded Allstate by causing the Pharmacy Defendants to

 submit massively inflated charges to Allstate when seeking payment for Compounded Products

 dispensed and delivered to Allstate Claimants.

        328.    Under New York’s No-Fault Laws, reimbursement for a medically necessary

 Compounded Product is calculated based upon the price of each drug included in the formula for

 the Compounded Product.




                                                  54
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 55 of 251 PageID #: 55



        329.    The Compounded Products were deliberately formulated using several different

 ingredient drugs as a means to manipulate New York’s No-Fault laws.

        330.    Utilizing several drugs in each formula allowed the Pharmacy Defendants to unduly

 multiply the cost of each Compounded Product.

        331.    As detailed below, the Pharmacy Defendants have engaged in wide-spread, abusive

 billing tactics during the course of this scheme.

        332.    Knowing that the AWP of the ingredient drugs was inflated and that the prices

 charged came nowhere close to their actual acquisition costs, the Pharmacy Defendants

 nevertheless sought to dispense as many Compounded Products as possible.

        333.    Overall, all of the Pharmacy Defendants’ false billing conduct relating to

 Compounded Products and their ingredients was purposeful, was intentional, and was designed to

 extract massive amounts of money from Allstate through the Allstate Claimants’ available No-

 Fault coverage—money that the Pharmacy Defendants had no lawful right to seek or collect.

                1.      Billing in Excess of Fee Schedule

        334.    In many instances, the defendants caused the Pharmacy Defendants to submit

 charges in excess of the prevailing Fee Schedule.

        335.    Regardless of whether the Compounded Products were actually necessary (which

 they never were) or actually dispensed and delivered to Allstate Claimants (which, in certain

 instances, they never were), the prices charged by the Pharmacy Defendants for just one of the

 Compounded Products ranged in price from approximately $850.00 to in excess of $1,500.00.

        336.    Even if these Compounded Products were necessary (which they never were), the

 sheer cost imposed upon the Allstate Claimants was designed to cause the rapid depletion of their

 available No-Fault benefits, especially where the Allstate Claimants’ prescriptions for the



                                                     55
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 56 of 251 PageID #: 56



 Compounded Products called for refills—refills that the Allstate Claimants were discouraged—

 and, in certain cases, prevented—from declining.

        337.    However, the injuries caused to the Allstate Claimants—and, in turn, to Allstate as

 the party responsible for making payment—were always compounded by the fact that the

 Pharmacy Defendants’ charges were, in many instances, (a) in excess of what was allowed under

 the Fee Schedule, and (b) unlawful.

        338.    As part of this scheme, the Pharmacy Defendants marketed a number of topical

 pain creams, which were passed off as specifically compounded products that were purportedly

 formulated for the needs of individual patients.

        339.    Examples of the medically unnecessary and unlawfully charged compounded

 topical drug pain creams purportedly dispensed and delivered to Allstate Claimants by the

 Pharmacy Defendants are described more fully below:

                       a.      Compound Rx 218N

        340.    A number of Allstate Claimants were prescribed a Compounded Product known as

 “Compound Rx 218N,” which Compounded Product was prescribed by one or more of the

 Prescribing Defendants, including El-Sanduby and Barakat, and purportedly dispensed and

 delivered by one or more of the Pharmacy Defendants, including Direct Rx and Refill Rx.

        341.    In addition to not being medically necessary, Compound Rx 218N was always

 dispensed and delivered to Allstate Claimants in a pre-determined, pre-formulated amount.

        342.    Moreover, Direct Rx and Refill Rx also were caused to mail to Allstate one or more

 demand for No-Fault reimbursement that reflected an excessive and wholly unlawful charge for

 the dispensing and delivery of this Compounded Product.




                                                    56
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 57 of 251 PageID #: 57



           343.     The chart below provides examples of instances where Direct Rx and Refill Rx

 were purportedly caused to dispense and deliver Compound Rx 218N to Allstate Claimants in pre-

 determined, pre-formulated quantities:


  Claimant        Claim No.    Pharmacy    Name of     Date                  Prescribed by
   Initials                    Defendant Compounded Purportedly             Stamp/Label of
                                           Product   Dispensed           Ingredients/Quantities
                                                        and
                                                     Delivered

    R.R.          0359114675   Direct Rx     Compound       3/2/2015             Stamp
                                              Rx 218N

    V.M.          0369034723   Direct Rx     Compound       6/29/2015            Stamp
                                              Rx 218N

    V.M.          0369034723   Direct Rx     Compound       5/22/2015            Stamp
                                              Rx 218N

    S.B.          0386672026   Direct Rx     Compound      10/15/2015            Stamp
                                              Rx 218N

    A.M.          0387372931   Direct Rx     Compound      10/16//2015           Stamp
                                              Rx 218N

    J.O.          0341963775    Refill Rx    Compound       12/5/2014            Stamp
                                              Rx 218N

    J.O.          0341963775    Refill Rx    Compound      10/28/2014            Stamp
                                              Rx 218N

    M.B.          0354003147    Refill Rx    Compound       3/30/2015            Stamp
                                              Rx 218N

    M.B.          0354003147    Refill Rx    Compound       3/2/2015             Stamp
                                              Rx 218N

    J.R.          0355290065    Refill Rx    Compound       9/29/2015            Stamp
                                              Rx 218N

    A.H.          0375394418    Refill Rx    Compound       9/3/2015             Stamp
                                              Rx 218N

    C.S.          0337032387    Refill Rx    Compound      12/17/2014            Stamp
                                              Rx 218N



                                                  57
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 58 of 251 PageID #: 58



  Claimant    Claim No.    Pharmacy    Name of     Date            Prescribed by
   Initials                Defendant Compounded Purportedly       Stamp/Label of
                                       Product   Dispensed     Ingredients/Quantities
                                                    and
                                                 Delivered

    C.S.      0337032387   Refill Rx   Compound    2/9/2015            Stamp
                                        Rx 218N

    E.R.      0913386719   Refill Rx   Compound   12/22/2015           Stamp
                                        Rx 218N

    Y.U.      0326972429   Refill Rx   Compound   1/14/2015            Stamp
                                        Rx 218N

    H.H.      0375394418   Refill Rx   Compound    9/3/2015            Stamp
                                        Rx 218N

    N.M.      0428534184   Direct Rx   Compound   10/8/2016            Stamp
                                        Rx 218N

    T.J.      0366050417   Direct Rx   Compound   4/30/2015            Stamp
                                        Rx 218N

    A.M.      0384475745   Direct Rx   Compound   9/22/2015            Stamp
                                        Rx 218N

    A.M.      0384475745   Direct Rx   Compound   10/23/2015           Stamp
                                        Rx 218N

    G.T.      0371529843   Direct Rx   Compound    9/3/2015            Stamp
                                        Rx 218N

    S.M.      0371215609   Direct Rx   Compound    6/5/2015            Stamp
                                        Rx 218N

    C.R.      0347775264   Direct Rx   Compound   11/26/2014           Stamp
                                        Rx 218N

    Y.L.      0355606237   Direct Rx   Compound    4/7/2015            Stamp
                                        Rx 218N

    Y.L.      0355606237   Direct Rx   Compound    6/4/2015            Stamp
                                        Rx 218N

    P.R.      0394030183   Direct Rx   Compound   12/21/2015           Stamp
                                        Rx 218N




                                          58
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 59 of 251 PageID #: 59



  Claimant    Claim No.    Pharmacy    Name of     Date            Prescribed by
   Initials                Defendant Compounded Purportedly       Stamp/Label of
                                       Product   Dispensed     Ingredients/Quantities
                                                    and
                                                 Delivered

    P.R.      0394030183   Direct Rx   Compound   1/25/2016            Stamp
                                        Rx 218N

    A.P.      0370718140   Direct Rx   Compound   6/11/2015            Stamp
                                        Rx 218N

    D.P.      0380290825   Direct Rx   Compound   8/14/2015            Stamp
                                        Rx 218N

    D.B.      0377543145   Direct Rx   Compound   7/31/2015            Stamp
                                        Rx 218N

    S.G.      0367294311   Direct Rx   Compound    5/8/2015            Stamp
                                        Rx 218N

    M.R.      0341571503   Direct Rx   Compound   11/17/2014           Stamp
                                        Rx 218N

    B.C.      0383991098   Direct Rx   Compound   9/23/2015            Stamp
                                        Rx 218N

    B.M.      0387277908   Direct Rx   Compound   10/23/2015           Stamp
                                        Rx 218N

    L.C.      0400879102   Direct Rx   Compound   10/28/2016           Stamp
                                        Rx 218N

    R.G.      0450985007   Direct Rx   Compound   3/31/2017            Stamp
                                        Rx 218N

    A.B.      0431633007   Direct Rx   Compound   11/18/2016           Stamp
                                        Rx 218N

   M.M.       0352725089   Direct Rx   Compound   4/17/2015            Stamp
                                        Rx 218N

    I.B.      0297131807   Refill Rx   Compound    5/5/2016            Stamp
                                        Rx 218N




                                          59
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 60 of 251 PageID #: 60



        344.   As noted in the chart above, and indicative of the intent of Direct Rx and Refill Rx,

 and those working on behalf of Direct Rx and Refill Rx, to dispense, deliver, and then charge

 Allstate exorbitant—and unlawfully inflated—prices for as many Compounded Products as

 possible, without regard to medical need, and in certain cases, the Allstate Claimants’ desire to

 even receive these medications, these Pharmacy Defendants were caused to dispense and deliver

 Compound Rx 218N to several Allstate Claimants on multiple occasions.

        345.   For instance, Allstate Claimant V.M. (claim no. 0369034723) was purportedly

 injured on May 15, 2015, and was subsequently prescribed Compound Rx 218N by Barakat just

 days later on May 18, 2015.

        346.   On or about May 22, 2015, Direct Rx dispensed and delivered the Compound Rx

 218N Compounded Product to V.M.

        347.   Less than a month later, on June 18, 2015, Barakat again prescribed Compound Rx

 218N to V.M., which Compounded Product Direct Rx purportedly dispensed and delivered to

 V.M. on or about June 29, 2015.

        348.   Direct Rx charged nearly $2,000.00 to Allstate for two (2) instances of dispensing

 Compound Rx 218N to V.M. over the course of approximately six (6) weeks following the

 accident causing V.M.’s injuries.

        349.   As explained herein, these Compound Rx 218N Compounded Products dispensed

 to V.M. were neither medically necessary nor lawfully charged.

        350.   First, several prescribing providers, including one or more of the Prescribing

 Defendants, submitted a Letter of Medical Necessity purporting to justify the need for the

 Compound Rx 218N Compounded Product, but, in actuality, revealing that this Compounded

 Product was not individualized to the patient to whom it was prescribed.



                                                60
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 61 of 251 PageID #: 61



        351.    For instance, on January 12, 2016, Barakat, through Richmond Medical, submitted

 a Letter of Medical Necessity regarding the Compound Rx 218N Compounded Product prescribed

 by Barakat to claimant P.R. (claim no. 0394030183).

        352.    Meanwhile, approximately one (1) year later, on January 17, 2017, El-Sanduby,

 through NY Medical Arts, purported to author a Letter of Medical Necessity in support of the

 Compound Rx 218N Compounded Product purportedly dispensed to claimant L.C. (claim no.

 0400879102).

        353.    However, despite pertaining to two (2) individual patients and purportedly being

 written by two (2) separate providers approximately one (1) year apart, these letters share identical

 substantive language regarding these claimants’ rehabilitation programs, treatment, complaints,

 evaluation results, and impressions.

        354.    Therefore, these Letters of Medical Necessity plainly do not evidence any medical

 need for Compound Rx 218N as these letters are essentially mere carbon copy templates

 distributed to these Prescribing Defendants for submission to insurers such as Allstate as a means

 to induce these insurers to make payments on fraudulent and non-compensable No-Fault claims

 for Compounded Products such as Compound Rx 218N.

        355.    As further proof of the intent of Direct Rx and Refill Rx, and those working on

 behalf of Direct Rx and Refill Rx, to defraud Allstate by unlawfully dispensing Compounded

 Products under the false pretense that each Compounded Product was specifically formulated to

 the unique needs of each individual patient, each of the Compound Rx 218N Compounded

 Products dispensed to the above-listed Allstate Claimants—along with most, if not all, of the other

 Allstate Claimants that purportedly received this Compounded Product—consisted of the same

 following generic drugs, in the same exact quantities: Ketoprofen Powder, Baclofen Powder,



                                                  61
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 62 of 251 PageID #: 62



 Lidocaine Powder, Cyclobenzaprine Powder, Gabapentin Powder, Ibuprofen Powder, and Ethoxy

 Diglycol Liquid.

        356.    According to documents mailed to Allstate by, or on behalf of, Direct Rx and Refill

 Rx in support of the charges levied by Direct Rx and Refill Rx for purportedly dispensing and

 delivering this Compounded Product to the Allstate Claimants listed above, the NDCs listed for

 all of these included drugs were supplied by Medisca.

        357.    Each prescription mailed to Allstate by, or on behalf of, Direct Rx and Refill Rx in

 support of the charges levied by Direct Rx and Refill Rx for purportedly dispensing and delivering

 this Compounded Product to the Allstate Claimants listed above, called for fifty (50) grams of

 Pentravan Cream.

        358.    According to documents mailed to Allstate by, or on behalf of, Direct Rx and Refill

 Rx in support of the charges levied by Direct Rx and Refill Rx for purportedly dispensing and

 delivering this Compounded Product to the Allstate Claimants listed above, the NDCs listed for

 the Pentravan Cream included in Compound Rx 218N were supplied by Fagron, Inc.

        359.    However, for Allstate Claimants E.R. and J.R., Refill Rx included Penderm Cream

 Base in Compound Rx 218N, which, according to the documents mailed to Allstate by, or on

 behalf of, Refill Rx in support of the charges levied by Refill Rx for purportedly dispensing and

 delivering this Compounded Product to these Allstate Claimants, the NDCs listed for the Penderm

 Cream Base were supplied by Medisca.

        360.    In connection with the Compound Rx 218N purportedly dispensed and delivered to

 Allstate Claimants J.O., M.B., A.H., C.S., Y.U., and H.H., this Compounded Product was

 formulated, and Refill Rx charged Allstate, as follows:




                                                 62
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 63 of 251 PageID #: 63



    Drug Name             NDC         Quantity (in      Total Billed      Total          Amount
                                        grams)                         Allowed by      Fraudulently
                                                                           Fee           Charged
                                                                        Schedule

  Ketoprofen          38779007808           20            $209.00        $167.20          $41.80
  Powder

  Lidocaine           38779008209          2.5            $10.69          $8.55            $2.14
  Powder

  Ibuprofen           38779029908           20            $49.40         $39.52            $9.88
  Powder

  Gabapentin          38779246108           6             $313.50        $287.28          $26.22
  Powder

  Baclofen            38779038808           2             $71.26         $57.01           $14.25
  Powder

  Cyclobenzaprine 38779039508               2             $92.66         $74.13           $18.53
  Powder

  Ethoxy Diglycol     38779190301        17.5 mL           $5.98          $4.79            $1.19
  Liquid

  Pentravan           51552091908           50            $100.00        $90.00           $10.00
  Cream

                                                          $852.49        $728.48          $124.01



        361.    Even assuming that Refill Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca and Fagron, Inc. were not fraudulent or inflated, had Refill Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Refill Rx would have only been lawfully entitled to

 charge and collect $728.48 for the Compound Rx 218N purportedly dispensed to Allstate

 Claimants J.O., M.B., A.H., C.S., Y.U., and H.H., provided that this Compounded Product was

 necessary to treat any of the Allstate Claimants’ accident-related injuries, which it was not.




                                                   63
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 64 of 251 PageID #: 64



        362.   However, as demonstrated above, the total amount that Refill Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 218N Compounded

 Product purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $124.01.

        363.   In connection with the Compound Rx 218N Compounded Products purportedly

 dispensed and delivered to the Allstate Claimants R.R., V.M. (dispensed on or about May 22,

 2015), T.J., S.M., C.R., Y.L., S.G., M.R., and M.M., this Compounded Product was formulated,

 and Direct Rx charged Allstate, as follows:


    Drug Name            NDC         Quantity (in     Total Billed      Total       Amount
                                       grams)                        Allowed by   Fraudulently
                                                                         Fee        Charged
                                                                      Schedule

  Ketoprofen         38779007808          20            $230.02       $167.20        $62.82
  Powder

  Lidocaine          38779008209          2.5           $11.72         $8.55         $3.17
  Powder

  Ibuprofen          38779029908          20            $54.30         $39.52        $14.78
  Powder

  Baclofen           38779038808           2            $78.40         $57.01        $21.39
  Powder

  Cyclobenzaprine 38779039508              2            $101.93        $74.13        $27.80
  Powder

  Ethoxy Diglycol    38779190301       17.5 mL           $6.56         $4.79         $1.77
  Liquid

  Gabapentin         38779246108           6            $344.81       $287.28        $57.53
  Powder

  Pentravan          51552091908          50            $110.00        $90.00        $20.00
  Cream

                                                        $937.74       $728.48       $209.26



                                                 64
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 65 of 251 PageID #: 65



         364.     Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca and Fagron, Inc. were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to

 charge and collect $728.48 for the Compound Rx 218N Compounded Products purportedly

 dispensed to Allstate Claimants R.R., V.M., T.J., S.M., C.R., Y.L., S.G., and M.R., provided that

 this Compounded Product was necessary to treat any of the Allstate Claimants’ accident-related

 injuries, which it was not.

         365.     However, as demonstrated above, the total amount that Direct Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 218N Compounded

 Product purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $209.26.

         366.     In connection with the Compound Rx 218N Compounded Products purportedly

 dispensed and delivered to the Allstate Claimants V.M. (dispensed on or about June 29, 2015),

 S.B., A.M.,9 N.M., A.M., G.T., A.P., D.B., P.R., B.C.,10 B.M., D.P., L.C.,11 and A.B. this

 Compounded Product was formulated, and Direct Rx charged Allstate, as follows:




 9
   The documents mailed to Allstate in support of the charges for the Compound Rx 218N Compounded Product
 purportedly dispensed and delivered to Allstate Claimants A.M., P.R., and B.M. by Direct Rx reported an NDC for
 Pentravan Cream as 51552091906 with an AWP of $2.2725. However, the total amount billed for the Pentravan Cream
 remained $109.95. Therefore, the total allowed by the Fee Schedule for this Compound Rx 218N Compounded
 Product was $729.38 and the amount fraudulently charged was $258.52.

 10
   The documents mailed to Allstate in support of the charges for the Compound Rx 218N Compounded Product
 purportedly dispensed and delivered to Allstate Claimants B.C. and D.P. by Direct Rx reported an NDC for
 Cyclobenzaprine Powder of 38779039508, but charged $101.97. Therefore, the total amount billed by Direct Rx for
 the Compound Rx 218N was $987.92 and the amount fraudulently charged was $259.44.

 11
   The documents mailed to Allstate in support of the charges for the Compound Rx 218N Compounded Product
 purportedly dispensed and delivered to Allstate Claimants L.C. and A.B. by Direct Rx reported an NDC for Pentravan
 Cream of 51552128508 with an AWP of $2.50. Therefore, the total allowed by the Fee Schedule for this Compound

                                                        65
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 66 of 251 PageID #: 66



    Drug Name             NDC          Quantity (in     Total Billed       Total           Amount
                                         grams)                         Allowed by       Fraudulently
                                                                            Fee            Charged
                                                                         Schedule

  Ketoprofen          38779007808            20           $229.99         $167.20           $62.79
  Powder

  Lidocaine           38779008209           2.5            $11.76           $8.55            $3.21
  Powder

  Ibuprofen           38779029908            20            $54.33          $39.52           $14.81
  Powder

  Baclofen            38779038808            2             $78.34          $57.01           $21.33
  Powder

  Cyclobenzaprine 38779039508                2            $101.95          $74.13           $27.82
  Powder

  Ethoxy Diglycol     38779190301        17.5 mL           $6.62            $4.79            $1.83
  Liquid

  Gabapentin          38779246108            6            $394.96         $287.28           $107.68
  Powder

  Pentravan           51552091908            50           $109.95          $90.00           $19.95
  Cream

                                                          $987.90         $728.48           $259.42




        367.    Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca and Fagron, Inc. were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to

 charge and collect $728.48 for the Compound Rx 218N purportedly dispensed to Allstate

 Claimants V.M., S.B., A.M., N.M., A.M. G.T., A.P., D.B., P.R., B.C., B.M, D.P., and L.C.



 Rx 218N Compounded Product for Allstate Claimants L.C. and A.B. was $738.48 and the amount fraudulently
 charged was $249.42.

                                                   66
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 67 of 251 PageID #: 67



 provided that this Compounded Product was necessary to treat any of the Allstate Claimants’

 accident-related injuries, which it was not.

         368.     However, as demonstrated above, the total amount that Direct Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 218N Compounded

 Product purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $259.42.

         369.     As noted above, Refill Rx did not charge for Pentravan Cream in connection with

 Compound 218N purportedly dispensed and delivered to Allstate Claimants J.R., E.R., and I.B. as

 called for the in prescriptions. Rather, Refill Rx charged for Penderm Cream Base, which caused

 the amounts charged and/or the amounts permitted under the Fee Schedule to differ.

         370.     In connection with the Compound Rx 218N purportedly dispensed and delivered to

 the Allstate Claimants J.R., E.R., and I.B.,12 this Compounded Product was formulated, and Refill

 Rx charged Allstate, as follows:


      Drug Name               NDC           Quantity (in       Total Billed         Total             Amount
                                              grams)                             Allowed by         Fraudulently
                                                                                     Fee              Charged
                                                                                  Schedule

  Ketoprofen             38779007809              20             $209.00            $167.20             $41.80
  Powder

  Baclofen               38779038808               2              $71.26            $57.01              $14.25
  Powder

  Lidocaine              38779008208              2.5             $10.69             $8.55               $2.14
  Powder

  Cyclobenzaprine 38779039508                      2              $92.66            $74.13              $18.53
  Powder

 12
   The documents mailed to Allstate in support of the charges for the Compound Rx 218N Compounded Product
 purportedly dispensed and delivered to Allstate Claimant I.B. by Refill Rx billed $47.50 for Penderm Cream Base,
 $357.48 for Gabapentin Powder, and $5.99 for Ethoxy Diglycol Liquid. Therefore, the total amount billed for Allstate
 Claimant I.B. was $843.98 and the amount fraudulently charged was $167.50.

                                                         67
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 68 of 251 PageID #: 68



    Drug Name             NDC         Quantity (in      Total Billed      Total        Amount
                                        grams)                         Allowed by    Fraudulently
                                                                           Fee         Charged
                                                                        Schedule

  Ethoxy Diglycol     38779190301        17.5 mL           $5.98         $4.79            $1.19
  Liquid

  Penderm Cream       38779256401           50            $100.00        $38.00          $62.00
  Base

  Ibuprofen           38779029909           20            $49.40         $39.52           $9.88
  Powder

  Gabapentin          38779246109           6             $313.50       $287.28          $26.22
  Powder

                                                          $852.49       $676.48         $176.01




        371.    Even assuming that Refill Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca were not fraudulent or inflated, had Refill Rx lawfully billed Allstate in accordance with

 the prevailing Fee Schedule, Refill Rx would have only been lawfully entitled to charge and collect

 $676.48 for the Compound Rx 218N purportedly dispensed to Allstate Claimants J.R. and E.R.,

 provided that this Compounded Product was necessary to treat any of the Allstate Claimants’

 accident-related injuries, which it was not.

        372.    However, as demonstrated above, the total amount that Refill Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 218N Compounded

 Product purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $176.01.




                                                   68
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 69 of 251 PageID #: 69



        373.    In connection with the Compound Rx 218N purportedly dispensed and delivered to

 the Allstate Claimant R.G., this Compounded Product was formulated, and Direct Rx charged

 Allstate, as follows:


    Drug Name               NDC        Quantity (in     Total Billed      Total       Amount
                                         grams)                        Allowed by   Fraudulently
                                                                           Fee        Charged
                                                                        Schedule

  Pentravan              51552128508       50             $125.00       $100.00         $25.00
  Cream

  Lidocaine              38779008209       2.5            $10.69         $8.55           $2.14
  Powder

  Ketoprofen             38779007808       20             $209.00       $167.20         $41.80
  Powder

  Ibuprofen              38779029908       20             $49.40         $39.52          $9.88
  Powder

  Gabapentin             38779246108        6             $359.10       $287.28         $71.82
  Powder

  Ethoxy Diglycol        38779190301     17.5 mL           $5.99         $4.79           $1.20
  Liquid

  Cyclobenzaprine 38779039508               2             $92.66         $74.13         $18.53
  Powder

  Baclofen               38779038808        2             $71.26         $57.01         $14.25
  Powder

                                                          $923.10       $738.48        $184.62



        374.    Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in accordance with

 the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to charge and

 collect $738.48 for the Compound Rx 218N purportedly dispensed to Allstate Claimant R.G.,

                                                   69
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 70 of 251 PageID #: 70



 provided that this Compounded Product was necessary to treat any of this Allstate Claimant’s

 accident-related injuries, which it was not.

        375.    However, as demonstrated above, the total amount that Direct Rx (or those acting

 under its direction and control) billed Allstate for the Compound Rx 218N Compounded Product

 purportedly provided to Allstate Claimant R.G. exceeds the amount lawfully allowed under the

 prevailing Fee Schedule by approximately $184.62.

        376.    Accordingly, because (a) the prescription and dispensing of the Compound Rx

 218N Compounded Product were not medically necessary for the treatment of any of the Allstate

 Claimants’ reported accident-related injuries, and (b) the charges submitted to Allstate by, or on

 behalf of, Direct Rx and Refill Rx in connection with their purported provision of this

 Compounded Product were fraudulent and excessive, Direct Rx’s and Refill Rx’s reimbursement

 demands mailed to Allstate in connection with each of the Allstate Claimants are not compensable

 under New York’s No-Fault laws.

        377.    To the extent that Allstate was caused to make payments related to these Compound

 Rx 218N Compounded Products purportedly dispensed and delivered to Allstate Claimants,

 Allstate is entitled to recover all such payments made to, or for the benefit of, one or more of the

 defendants, including Direct Rx and Refill Rx, in connection with these Compound Rx 218N

 Compounded Products.

        378.    Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

 of, Direct Rx and Refill Rx in connection with these Compound Rx 218N Compounded Products

 remain unpaid, Allstate is under no obligation to make any future payments in connection with

 those transactions because these Compound Rx 218N Compounded Products (a) were never

 medically necessary for the treatment of the Allstate Claimants’ accident-related injuries, and/or



                                                  70
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 71 of 251 PageID #: 71



 (b) were fraudulently and excessively charged, thus rendering all such charges not compensable

 under New York’s No-Fault laws for each of the reasons detailed above.

                          b.     Compound Rx 220W

          379.     Numerous Allstate Claimants were prescribed a Compounded Product known as

 “Compound Rx 220W”, which Compounded Product was prescribed by one or more of the

 Prescribing Defendants, including Delacruz-Gomez, and purportedly dispensed and delivered by

 one or more of the Pharmacy Defendants, including Direct Rx.

          380.     In addition to not being medically necessary, Compound Rx 220W was always

 dispensed and delivered to Allstate Claimants in a pre-determined, pre-formulated amount.

          381.     Moreover, Direct Rx also was caused to mail to Allstate one or more demand for

 No-Fault reimbursement that reflected an excessive and wholly unlawful charge for the dispensing

 and delivery of this Compounded Product.

          382.     The chart below provides examples of instances where Direct Rx was purportedly

 caused to dispense and deliver Compound Rx 220W to Allstate Claimants in pre-determined, pre-

 formulated quantities:


 Claimant         Claim No.     Pharmacy    Name of     Date        Prescribed by
  Initials                      Defendant Compounded Purportedly   Stamp/Label of
                                            Product   Dispensed Ingredients/Quantities
                                                         and
                                                      Delivered

   U.G.          04231409398    Direct Rx     Compound       8/10/2016             Stamp
                                              Rx 220W

   U.G.          04231409398    Direct Rx     Compound       9/11/2016             Stamp
                                              Rx 220W

   B.F.          0424074946     Direct Rx     Compound       9/20/2016             Stamp
                                              Rx 220W




                                                 71
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 72 of 251 PageID #: 72



 Claimant    Claim No.    Pharmacy    Name of     Date        Prescribed by
  Initials                Defendant Compounded Purportedly   Stamp/Label of
                                      Product   Dispensed Ingredients/Quantities
                                                   and
                                                Delivered

   B.F.      0424074946   Direct Rx   Compound    8/24/2016         Stamp
                                      Rx 220W

   J.M.      0424074946   Direct Rx   Compound    8/19/2016         Stamp
                                      Rx 220W

   J.M.      0424074946   Direct Rx   Compound    9/20/2016         Stamp
                                      Rx 220W

   D.J.      0400027595   Direct Rx   Compound    2/12/2016         Stamp
                                      Rx 220W

   D.J.      0400027595   Direct Rx   Compound    3/14/2016         Stamp
                                      Rx 220W

   M.A.      0400027595   Direct Rx   Compound    2/12/2016         Stamp
                                      Rx 220W

   M.A.      0400027595   Direct Rx   Compound    3/14/2016         Stamp
                                      Rx 220W

   C.R.      0400027595   Direct Rx   Compound    3/14/2016         Stamp
                                      Rx 220W

   C.R.      0400027595   Direct Rx   Compound    2/12/2016         Stamp
                                      Rx 220W

   K.C.      0385839279   Direct Rx   Compound    11/11/2015        Stamp
                                      Rx 220W

   K.C.      0385839279   Direct Rx   Compound    10/9/2015         Stamp
                                      Rx 220W

   M.K.      0413757386   Direct Rx   Compound    6/20/2016         Stamp
                                      Rx 220W

   M.K.      0413757386   Direct Rx   Compound    5/19/2016         Stamp
                                      Rx 220W

   A.J.      903873261    Direct Rx   Compound    9/21/2015         Stamp
                                      Rx 220W




                                        72
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 73 of 251 PageID #: 73



 Claimant         Claim No.     Pharmacy    Name of     Date        Prescribed by
  Initials                      Defendant Compounded Purportedly   Stamp/Label of
                                            Product   Dispensed Ingredients/Quantities
                                                         and
                                                      Delivered

   A.J.           903873261      Direct Rx     Compound       10/26/2015             Stamp
                                               Rx 220W

   D.E.          0424074946      Direct Rx     Compound        9/20/2016             Stamp
                                               Rx 220W

   D.E.          0424074946      Direct Rx     Compound        8/19/2016             Stamp
                                               Rx 220W

   A.M.          0369098404      Direct Rx     Compound        6/16/2015             Stamp
                                               Rx 220W

   K.B.          0429781684      Direct Rx     Compound       10/27/2016             Stamp
                                               Rx 220W

   K.B.          0429781684      Direct Rx     Compound       11/25/2016             Stamp
                                               Rx 220W

   M.W.          0413757386      Direct Rx     Compound        6/20/2016             Stamp
                                               Rx 220W

   M.W.          0413757386      Direct Rx     Compound        5/19/2016             Stamp
                                               Rx 220W

   S.T.          0442723771      Direct Rx     Compound         2/2/2017             Stamp
                                               Rx 220W

   S.T.          0442723771      Direct Rx     Compound         3/2/2017             Stamp
                                               Rx 220W

   G.H.          04427112223     Direct Rx     Compound         3/8/2017             Stamp
                                               Rx 220W




          383.     As noted in the chart above, and indicative of the intent of Direct Rx, and those

 acting on behalf of Direct Rx, to dispense, deliver, and then charge Allstate exorbitant—and

 unlawfully inflated—prices for as many Compounded Products as possible, without regard to

 medical need, and in certain cases, the Allstate Claimants’ desire to even receive these


                                                   73
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 74 of 251 PageID #: 74



 medications, Direct Rx was caused to dispense and deliver Compound Rx 220W to a number of

 Allstate Claimants twice as a matter of routine.

         384.    The majority of the Allstate Claimants listed above that received a refill of the

 Compound Rx 220W Compounded Product that was purportedly dispensed and delivered by

 Direct Rx were prescribed this Compounded Product by the same Prescribing Defendant,

 Delacruz-Gomez.

         385.    Moreover, in each such instance, the prescription form was stamped with the

 ingredients to be included in the Compounded Product titled “Compound Rx 220W” and uniformly

 called for one refill.

         386.    Indeed, in each instance where the prescription called for a refill, the Allstate

 Claimant received the refill of Compound Rx 220W as a matter of course nearly exactly one month

 after the initial delivery of the Compound Rx 220W.

         387.    By contrast, Allstate Claimant A.M. (claim no. 0369098404) was prescribed

 Compound Rx 220W by a different prescribing provider who did not include a refill in the

 prescription, which evidences the collusive relationship between Direct Rx and Delacruz-Gomez

 to maximize the amounts charged to Allstate through the prescription of as many medically

 unnecessary Compounded Products as possible at exorbitant—and unlawfully inflated—prices.

         388.    Indeed, Direct Rx charged Allstate nearly $3,000.00 in total for the Compound Rx

 220W Compounded Products dispensed on two (2) occasions to the Allstate Claimants listed

 above. As explained below, these Compounded Products, which were not medically necessary,

 also were unlawfully charged.

         389.    First, Delacruz-Gomez submitted Letters of Medical Necessity through Life Health

 Care to Allstate for nearly all of the claimants listed in the above chart to whom he prescribed



                                                    74
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 75 of 251 PageID #: 75



 Compound Rx 220W purporting to justify the need for the Compound Rx 220W Compounded

 Product, but, in actuality, revealing that this Compounded Product was not individualized to the

 patient to whom it was prescribed.

        390.    For instance, Delacruz-Gomez purported to author at least fifteen (15) such letters

 that were submitted to Allstate in support of Compound Rx 220W Compounded Products

 prescribed by Delacruz-Gomez to Allstate Claimants.

        391.    On September 21, 2015, Delacruz-Gomez, through Life Health Care, submitted a

 Letter of Medical Necessity regarding the Compound Rx 220W Compounded Product prescribed

 by Delacruz-Gomez to claimant A.J. (claim no. 0387119571).

        392.    Meanwhile, nearly two (2) years later, Delacruz-Gomez, through Life Health Care,

 purported to author a Letter of Medical Necessity in support of the Compound Rx 220W

 Compounded Product purportedly dispensed to claimant G.H. (claim no. 0442697933).

        393.    However, despite pertaining to two (2) individual patients and purportedly being

 written nearly two (2) years apart, these letters share identical substantive language regarding these

 claimants’ rehabilitation programs, treatment, complaints, evaluation results, and impressions.

        394.    The same identical language appears in the other Letters of Medical Necessity

 purportedly penned by Delacruz-Gomez falsely establishing justification for the prescribing and

 dispensing of Compound Rx 220W to Allstate Claimants B.F. (claim no. 0424074946), C.R.

 (claim no. 0400027595), D.J. (claim no. 0400027595), D.E. (claim no. 0424074946), J.W. (claim

 no. 0424074946), K.C. (claim no. 0385839279), K.B. (claim no. 0429781684), M.W. (claim no.

 0413757386), M.K. (claim no. 0413757386), and U.G. (claim no. 04231409398) between 2015

 and 2017.




                                                  75
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 76 of 251 PageID #: 76



        395.    Some of these Letters of Medical Necessity submitted to Allstate by Delacruz-

 Gomez, such as those pertaining to claimants M.K. (claim no. 0413757386), C.R. (claim no.

 0400027595), B.F. (claim no. 0424074946), D.J. (claim no. 0400027595), D.E. (claim no.

 0424074946), J.W. (claim no. 0424074946), M.W. (claim no. 0413757386), and U.G. (claim no.

 04231409398), also list the same exact ten (10) diagnoses for which Delacruz-Gomez purportedly

 had been treating each claimant, namely: (1) Acute Traumatic Cervical Radiculitis (M60.9); (2)

 Acute Cervical Musculo-Ligamentous Sprain/Strain (S13.4XXA)(M54.5); (3) Acute Traumatic

 Lumbosacral Radiculitis (M54.14); (4) Back Strain (S23.9XXA); (5) Acute Lumbosacral

 Musculo-Ligamentous Sprain/Strain (S.23.3XXA); (6) Anxiety, Tension, and Stress Reactive to

 Pain (F43.0) (R45.89); (7) Tension Headache (G44209); (8) Post-Traumatic Cervico-Thoracic

 Myofascitis (M54.13); (9) Post-Concussion Syndrome (S06.0X0A); and (10) Post-Traumatic

 Lumbar Myofascitis (M54.5) (M54.30). It is highly unlikely that eight (8) unique patients would

 present with the same exact ten (10) diagnoses, which fact further illustrates the bogus nature of

 these Letters of Medical Necessity.

        396.    Therefore, these Letters of Medical Necessity plainly do not evidence any medical

 necessity for Compound Rx 220W as these letters are essentially mere carbon copy templates

 distributed to Delacruz-Gomez for submission to insurers such as Allstate as a means to induce

 these insurers to make payments on fraudulent and non-compensable No-Fault claims for

 Compounded Products such as Compound Rx 220W.

        397.    As further proof of the intent of Direct Rx, and those acting on behalf of Direct Rx,

 to defraud Allstate by unlawfully dispensing Compounded Products under the false pretense that

 each Compounded Product was specifically formulated to the unique needs of each individual

 patient, each of the Compound Rx 220W Compounded Products dispensed to the above-listed



                                                 76
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 77 of 251 PageID #: 77



 Allstate Claimants—along with most, if not all, of the other Allstate Claimants that purportedly

 received this Compounded Product—consisted of the same following generic drugs, in the same

 exact quantities: Lidocaine HCL Powder, Gabapentin Powder, Flurbiprofen Powder, Ethoxy

 Diglycol Liquid, Cyclobenzaprine Powder, and Baclofen Powder.

        398.    According to documents mailed to Allstate by, or on behalf of, Direct Rx in support

 of the charges levied by Direct Rx for purportedly dispensing and delivering this Compounded

 Product to the Allstate Claimants listed above, the NDCs listed for all of these included drugs were

 supplied by Medisca.

        399.    Each prescription mailed to Allstate by, or on behalf of, Direct Rx in support of the

 charges levied by Direct Rx for purportedly dispensing and delivering this Compounded Product

 to the Allstate Claimants listed above, called for forty-eight (48) grams of Pentravan Cream.

        400.    According to documents mailed to Allstate by, or on behalf of, Direct Rx in support

 of the charges levied by Direct Rx for purportedly dispensing and delivering this Compounded

 Product to the Allstate Claimants listed above, the NDCs listed for the Pentravan Cream included

 in Compound Rx 220W were supplied by Fagron, Inc.

        401.    In connection with the Compound Rx 220W purportedly dispensed and delivered

 to the Allstate Claimants G.U., B.F., J.M., D.J., M.A., C.R., K.C. (on or about October 9, 2015




                                                 77
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 78 of 251 PageID #: 78



 and November 11, 2015),13 M.K., D.E., K.B., M.W., and S.T.,14 Direct Rx formulated this

 Compounded Product, and charged Allstate, as follows:


      Drug Name               NDC           Quantity (in       Total Billed          Total             Amount
                                              grams)                              Allowed by         Fraudulently
                                                                                      Fee              Charged
                                                                                   Schedule

  Pentravan              51552128508               48             $96.00             $96.00               $0.00
  Cream

  Lidocaine              38779008105               5              $21.38             $17.10               $4.28
  Powder

  Gabapentin             38779246108               6              $394.96           $287.28             $107.68
  Powder

  Flurbiprofen           38779273908               20             $731.60           $585.28             $146.32
  Powder

  Ethoxy Diglycol        38779190301            15 mL              $5.13              $4.10               $1.03
  Liquid

  Cyclobenzaprine 38779039508                      2              $101.95            $74.13              $27.82
  Powder

  Baclofen               38779038808               4              $142.52           $114.02              $28.50
  Powder

                                                                 $1,493.54         $1,177.91            $315.63



          402.     Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by



 13
   For the Compound Rx 220W Compounded Product purportedly delivered and dispensed to Allstate Claimant K.C.
 on or about October 9, 2015, Direct Rx billed for the Pentravan Cream used in the Compound Rx 220W Compounded
 Product under NDC 51552091906, which has an AWP of $2.2725. Therefore, the amount fraudulently charged for
 the Compound Rx 220W Compounded Product purportedly delivered and dispensed to Allstate Claimant K.C. on
 October 9, 2015 was $324.36.

 14
   For Compound Rx 220W Compounded Products purportedly delivered and dispensed to Allstate Claimant S.T. on
 February 2, 2017 and March 2, 2017, Direct Rx billed a total of $1,472.39. Therefore, the amount fraudulently charged
 for this Compounded Product was $294.48.

                                                          78
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 79 of 251 PageID #: 79



 Medisca and Fagron, Inc. were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to

 charge and collect $1,177.91 for the Compound Rx 220W purportedly dispensed to Allstate

 Claimants G.U., B.F., J.M., D.J., M.A., C.R., K.C., M.K., D.E., K.B., and M.W. provided that this

 Compounded Product was necessary to treat any of the Allstate Claimants’ accident-related

 injuries, which it was not.

        403.     However, as demonstrated above, the total amount that Direct Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 220W Compounded

 Product purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $315.63.

        404.     In connection with the Compound Rx 220W purportedly dispensed and delivered

 to the Allstate Claimant A.M., Direct Rx formulated this Compounded Product, and charged

 Allstate, as follows:


    Drug Name               NDC        Quantity (in   Total Billed      Total          Amount
                                         grams)                      Allowed by      Fraudulently
                                                                         Fee           Charged
                                                                      Schedule

  Pentravan              51552091906       48           $105.66         $87.26           $18.40
  Cream

  Lidocaine HCL          38779008209        5           $23.59          $17.10            $6.49
  Powder

  Gabapentin             38779246108        6           $374.73        $287.28           $87.45
  Powder

  Flurbiprofen           38779273908       20           $763.51        $585.28          $178.23
  Powder

  Ethoxy Diglycol        38779190301     15 mL           $5.59           $4.10            $1.49
  Liquid


                                                 79
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 80 of 251 PageID #: 80



    Drug Name             NDC         Quantity (in     Total Billed       Total        Amount
                                        grams)                         Allowed by    Fraudulently
                                                                           Fee         Charged
                                                                        Schedule

  Cyclobenzaprine 38779039508                 2          $101.88         $74.13          $27.75
  Powder

  Baclofen            38779038808             4          $156.75         $114.02         $42.73
  Powder

                                                        $1,531.71       $1,169.18       $362.53




        405.    Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca and Fagron, Inc. were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to

 charge and collect $1,169.18 for the Compound Rx 220W Compounded Product purportedly

 dispensed to Allstate Claimant A.M., provided that this Compounded Product was necessary to

 treat any of the Allstate Claimants’ accident-related injuries, which it was not.

        406.    However, as demonstrated above, the total amount that Direct Rx was caused to

 bill Allstate for the same Compound Rx 220W Compounded Product purportedly provided to this

 Allstate Claimant exceeds the amount lawfully allowed under the prevailing Fee Schedule by

 approximately $362.53.

        407.    In connection with the Compound Rx 220W Compounded Product purportedly

 dispensed and delivered to the Allstate Claimant A.J., Direct Rx formulated this Compounded

 Product, and charged Allstate, as follows:




                                                  80
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 81 of 251 PageID #: 81



    Drug Name             NDC         Quantity (in     Total Billed      Total         Amount
                                        grams)                        Allowed by     Fraudulently
                                                                          Fee          Charged
                                                                       Schedule

  Lidocaine HCL       38779008209           5            $23.58          $17.10           $6.48
  Powder

  Baclofen            38779038808           4            $156.77         $114.02         $42.75
  Powder

  Cyclobenzaprine 38779039508               2            $101.97         $74.13          $27.84
  Powder

  Flurbiprofen        38779273908           20           $804.74         $585.28        $219.46
  Powder

  Ethoxy Diglycol     38779190301        15 mL            $5.58           $4.10           $1.48
  Liquid

  Gabapentin          38779246108           6            $394.96         $287.28        $107.68
  Powder

  Pentravan           51552091906           48           $105.63         $87.26          $18.37
  Cream

                                                        $1,593.23       $1,169.18       $424.05




        408.     Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca and Fagron, Inc. were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to

 charge and collect $1,169.18 for the Compound Rx 220W Compounded Product purportedly

 dispensed to Allstate Claimant A.J., provided that this Compounded Product was necessary to treat

 any of this Allstate Claimant’s accident-related injuries, which it was not.

        409.     However, as demonstrated above, the total amount that Direct Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 220W Compounded


                                                  81
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 82 of 251 PageID #: 82



 Product purportedly provided to this Allstate Claimant exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $424.05.

        410.     In connection with the Compound Rx 220W Compounded Product purportedly

 dispensed and delivered to the Allstate Claimants S.T. and G.H., Direct Rx formulated this

 Compounded Product, and charged Allstate, as follows:


    Drug Name             NDC         Quantity (in    Total Billed      Total          Amount
                                        grams)                       Allowed by      Fraudulently
                                                                         Fee           Charged
                                                                      Schedule

  Pentravan           51552128508          48           $120.00         $96.00           $24.00
  Cream

  Flurbiprofen        38779273908          20           $731.60        $585.28          $146.32
  Powder

  Gabapentin          38779246108           6           $359.10        $287.28           $71.82
  Powder

  Ethoxy Diglycol     38779190301        15 mL           $5.13           $4.10            $1.03
  Liquid

  Cyclobenzaprine 38779039508               2           $92.66          $74.13           $18.53
  Powder

  Baclofen            38779038808           4           $142.52        $114.02           $28.50
  Powder

  Lidocaine HCL       38779008105           5           $21.38          $17.10            $4.28

                                                       $1,472.39      $1,177.91         $294.48




        411.     Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca and Fagron, Inc. were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in

 accordance with the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to


                                                 82
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 83 of 251 PageID #: 83



 charge and collect $1,177.91 for the Compound Rx 220W Compounded Product purportedly

 dispensed to Allstate Claimants S.T. and G.H., provided that this Compounded Product was

 necessary to treat any of the Allstate Claimants’ accident-related injuries, which it was not.

        412.    However, as demonstrated above, the total amount that Direct Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 220W Compounded

 Product purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under

 the prevailing Fee Schedule by approximately $294.48.

        413.    Accordingly, because (a) the prescription and dispensing of the Compound Rx

 220W Compounded Product was not medically necessary for the treatment of any of the Allstate

 Claimants’ reported accident-related injuries, and (b) the charges submitted to Allstate by, or on

 behalf of, Direct Rx in connection with its purported provision of this Compounded Product were

 fraudulent and excessive, Direct Rx’s reimbursement demands mailed to Allstate in connection

 with each of the Allstate Claimants are not compensable under New York’s No-Fault laws.

        414.    To the extent that Allstate was caused to make payments related to these Compound

 Rx 220W Compounded Products purportedly dispensed and delivered to Allstate Claimants,

 Allstate is entitled to recover all such payments made to, or for the benefit of, one or more of the

 defendants, including Direct Rx, in connection with these Compound Rx 220W Compounded

 Products.

        415.    Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

 of, Direct Rx in connection with these Compound Rx 220W Compounded Products remain unpaid,

 Allstate is under no obligation to make any future payments in connection with those transactions

 because these Compound Rx 220W Compounded Products (a) were never medically necessary for

 the treatment of the Allstate Claimants’ accident-related injuries, and/or (b) were fraudulently and



                                                  83
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 84 of 251 PageID #: 84



 excessively charged, thus rendering all such charges not compensable under New York’s No-Fault

 laws for each of the reasons detailed above.

                           c.     Compound Rx 2

           416.     Certain Allstate Claimants were prescribed “Compound Rx 2,” which

 Compounded Product was prescribed by one or more of the Prescribing Defendants, including

 Ushyarov, and purportedly dispensed and delivered by one or more of the Pharmacy Defendants,

 including Refill Rx.

           417.     In addition to not being medically necessary, Compound Rx 2 was always

 dispensed and delivered to Allstate Claimants in a pre-determined, pre-formulated amount.

           418.     Moreover, Refill Rx also was caused to mail to Allstate one or more demand for

 No-Fault reimbursement that reflected an excessive and wholly unlawful charge for the dispensing

 and delivery of this Compounded Product.

           419.     The chart below provides examples of instances where Refill Rx was purportedly

 caused to dispense and deliver Compound Rx 2 to Allstate Claimants in pre-determined, pre-

 formulated quantities:


  Claimant        Claim No.     Pharmacy    Name of     Date                  Prescribed by
   Initials                     Defendant Compounded Purportedly             Stamp/Label of
                                            Product   Dispensed           Ingredients/Quantities
                                                         and
                                                      Delivered

    J.B.          0394359822    Refill Rx    Compound       12/30/2015             Label
                                               Rx 2

    J.C.          0391540333    Refill Rx    Compound       12/21/2015             Label
                                               Rx 2

    A.K.          0407439835    Refill Rx    Compound        5/20/2016             Label
                                               Rx 2




                                                  84
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 85 of 251 PageID #: 85



        420.    As proof of the intent of Refill Rx, and those acting on behalf of Refill Rx, to

 defraud Allstate by unlawfully dispensing Compounded Products under the false pretense that each

 Compounded Product was specifically formulated to the unique needs of each individual patient,

 each of the Compound Rx 2 Compounded Products dispensed to the above-listed Allstate

 Claimants—along with most, if not all, of the other Allstate Claimants that purportedly received

 this Compounded Product—consisted of the same following generic drugs: Ethoxy Diglycol

 Liquid, Imipramine Powder, Cyclobenzaprine Powder, Baclofen Powder, and Flurbiprofen

 Powder.

        421.    According to documents mailed to Allstate by, or on behalf of, Refill Rx in support

 of the charges levied by Refill Rx for purportedly dispensing and delivering this Compounded

 Product to the Allstate Claimants listed above, the NDCs listed for all of these included drugs were

 supplied by Medisca.

        422.    Each prescription mailed to Allstate by, or on behalf of, Refill Rx in support of the

 charges levied by Refill Rx for purportedly dispensing and delivering this Compounded Product

 to the Allstate Claimants listed above, called for 87.6 grams of Versapro Cream Base.

        423.    According to documents mailed to Allstate by, or on behalf of, Refill Rx in support

 of the charges levied by Refill Rx for purportedly dispensing and delivering this Compounded

 Product to the Allstate Claimants listed above, the NDCs listed for the Versapro Cream Base

 included in Compound Rx 2 were supplied by Medisca.




                                                 85
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 86 of 251 PageID #: 86



         424.     In connection with the Compound Rx 2 Compounded Product purportedly

 dispensed and delivered to the Allstate Claimants J.B., J.C., and A.K.15, Refill Rx formulated this

 Compounded Product, and charged Allstate, as follows:


      Drug Name              NDC           Quantity (in      Total Billed          Total            Amount
                                             grams)                             Allowed by        Fraudulently
                                                                                    Fee             Charged
                                                                                 Schedule

  Versapro Cream        38779252901             87.6            $280.32           $224.26             $56.06
  Base

  Ethoxy Diglycol       38779190301            12 mL              $4.10            $3.28               $0.82
  Liquid

  Imipramine            38779044309              3.6            $107.74            $32.56             $75.18
  Powder

  Cyclobenzaprine 38779039508                    2.4            $111.20            $88.96             $22.24
  Powder

  Baclofen              38779038808              2.4             $85.51            $68.41             $17.10
  Powder

  Flurbiprofen          38779273909              12             $438.96           $351.17             $87.79
  Powder

                                                               $1,027.83          $768.63             $259.20



         425.     Even assuming that Refill Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca were not fraudulent or inflated, had Refill Rx lawfully billed Allstate in accordance with

 the prevailing Fee Schedule, Refill Rx would have only been lawfully entitled to charge and collect

 $768.63 for the Compound Rx 2 Compounded Product purportedly dispensed to Allstate



 15
   The documents submitted to Allstate in support of the charges for the Compound Rx 2 for claimant A.K. reflect a
 charge of $40.70 for the ingredient Imipramine Powder. Therefore, the amount fraudulently charged for the Compound
 Rx 2 purportedly dispensed to claimant A.K. was $192.16.

                                                        86
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 87 of 251 PageID #: 87



 Claimants J.B., J.C., and A.K., provided that this Compounded Product was necessary to treat any

 of the Allstate Claimants’ accident-related injuries, which it was not.

        426.     However, as demonstrated above, the total amount that Refill Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 2 Compounded Product

 purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under the

 prevailing Fee Schedule by approximately $259.20 for claimants J.B. and J.C. and $192.16 for

 claimant A.K.

        427.     Accordingly, because (a) the prescription and dispensing of the Compound Rx 2

 Compounded Product was not medically necessary for the treatment of any of the Allstate

 Claimants’ reported accident-related injuries, and (b) the charges submitted to Allstate by, or on

 behalf of, Refill Rx in connection with its purported provision of this Compounded Product were

 fraudulent and excessive, Refill Rx’s reimbursement demands mailed to Allstate in connection

 with each of the Allstate Claimants are not compensable under New York’s No-Fault laws.

        428.     To the extent that Allstate was caused to make payments related to these Compound

 Rx 2 Cream Compounded Products purportedly dispensed and delivered to Allstate Claimants,

 Allstate is entitled to recover all such payments made to, or for the benefit of, one or more of the

 defendants, including Refill Rx, in connection with these Compound Rx 2 Compounded Products.

        429.     Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

 of, Refill Rx in connection with these Compound Rx 2 Compounded Products remain unpaid,

 Allstate is under no obligation to make any future payments in connection with those transactions

 because these Compound Rx 2 Compounded Products (a) were never medically necessary for the

 treatment of the Allstate Claimants’ accident-related injuries, and/or (b) were fraudulently and




                                                   87
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 88 of 251 PageID #: 88



 excessively charged, thus rendering all such charges not compensable under New York’s No-Fault

 laws for each of the reasons detailed above.

                           d.     Compound Rx 4

           430.     “Compound Rx 4” is a Compounded Product prescribed to Allstate Claimants,

 which Compounded Product was prescribed by certain Prescribing Defendants, including

 Ushyarov and Barakat, and purportedly dispensed and delivered by one or more of the Pharmacy

 Defendants, including Direct Rx and Refill Rx.

           431.     In addition to not being medically necessary, Compound Rx 4 was always

 dispensed and delivered to Allstate Claimants in a pre-determined, pre-formulated amount.

           432.     Moreover, Direct Rx and Refill Rx also were caused to mail to Allstate one or more

 demand for No-Fault reimbursement that reflected an excessive and wholly unlawful charge for

 the dispensing and delivery of this Compounded Product.

           433.     The chart below provides examples of instances where Refill Rx and Direct Rx

 were purportedly caused to dispense and deliver Compound Rx 4 to Allstate Claimants in pre-

 determined, pre-formulated quantities:


 Claimant         Claim No.     Pharmacy    Name of     Date                     Prescribed by
  Initials                      Defendant Compounded Purportedly                Stamp/Label of
                                            Product   Dispensed              Ingredients/Quantities
                                                         and
                                                      Delivered

    L.P.          0417022126    Refill Rx     Compound         8/11/2016              Stamp
                                                Rx 4

    L.P.          0417022126    Refill Rx     Compound         6/22/2016              Stamp
                                                Rx 4

   C.S.           0427228093    Refill Rx     Compound         9/22/2016              Label
                                                Rx 4




                                                    88
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 89 of 251 PageID #: 89



 Claimant         Claim No.    Pharmacy    Name of     Date                   Prescribed by
  Initials                     Defendant Compounded Purportedly              Stamp/Label of
                                           Product   Dispensed            Ingredients/Quantities
                                                        and
                                                     Delivered

   E.T.           0407302017    Refill Rx    Compound       6/29/2016              Stamp
                                               Rx 4

    J.B.          0436367122   Direct Rx     Compound       11/29/2016             Label
                                               Rx 4

    J.B.          0436367122   Direct Rx     Compound        2/2/2017              Label
                                               Rx 4

    J.B.          0436367122   Direct Rx     Compound        1/4/2017              Label
                                               Rx 4

   C.A.           0442233698   Direct Rx     Compound       3/15/2017              Label
                                               Rx 4

    J.S.          0455115931   Direct Rx     Compound       6/14/2017              Stamp
                                               Rx 4

   Y.P.           0434199419   Direct Rx     Compound        1/5/2017              Label
                                               Rx 4

   Y.P.           0434199419   Direct Rx     Compound       12/8/2016              Label
                                               Rx 4

   C.R.           0455115931   Direct Rx     Compound       6/14/2017              Stamp
                                               Rx 4




           434.     As explained below, these Compound Rx 4 Compounded Products purportedly

 dispensed to the claimants listed in the above chart were neither medically necessary nor lawfully

 charged.

           435.     First, several prescribing providers, including one or more of the Prescribing

 Defendants, submitted a Letter of Medical Necessity purporting to justify the need for the

 Compound Rx 4 Compounded Product, but, in actuality, revealing that this Compounded Product

 was not individualized to the patient to whom it was prescribed.

                                                  89
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 90 of 251 PageID #: 90



        436.    For instance, on January 26, 2017, Barakat, through Richmond Medical, submitted

 a Letter of Medical Necessity regarding the Compound Rx 4 Compounded Product prescribed by

 Barakat to claimant J.B. (claim no. 0436367122).

        437.    Subsequently, approximately six (6) months later, on June 30, 2017, David

 Abbatematteo, M.D., through Metro Pain Specialists, P.C., purported to author a Letter of Medical

 Necessity in support of the Compound Rx 4 Compounded Product prescribed by him for claimant

 C.A. (claim no. 0442233698).

        438.    Several months following the submission of this Letter of Medical Necessity, on

 November 7, 2017, Inna Levtsenko, NP, through Metro Pain Specialists, P.C., signed a Letter of

 Medical Necessity directed to Allstate in support of the Compound Rx 4 Compounded Product

 prescribed by her for claimant C.R. (claim no. 04551159312).

        439.    However, despite pertaining to three (3) individual patients and purportedly being

 written by three (3) separate providers months apart, these letters share identical substantive

 language regarding these claimants’ rehabilitation programs, treatment, complaints, evaluation

 results, and impressions.

        440.    Therefore, these Letters of Medical Necessity plainly do not evidence any medical

 necessity for Compound Rx 4 as these letters are essentially mere carbon copy templates

 distributed to these prescribing providers for submission to insurers such as Allstate as a means to

 induce these insurers to make payments on fraudulent and non-compensable No-Fault claims for

 Compounded Products such as Compound Rx 4.

        441.    As further proof of the intent of Refill Rx and Direct Rx, and those acting on behalf

 of Refill Rx and Direct Rx, to defraud Allstate by unlawfully dispensing Compounded Products

 under the false pretense that each Compounded Product was specifically formulated to the unique



                                                 90
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 91 of 251 PageID #: 91



 needs of each individual patient, each of the Compound Rx 4 Compounded Products dispensed to

 the above-listed Allstate Claimants—along with most, if not all, of the other Allstate Claimants

 that purportedly received this Compounded Product—consisted of the same following generic

 drugs: Gabapentin Powder, Flurbiprofen Powder, Ethoxy Diglycol Liquid, Menthol EA,

 Imipramine Powder, Cyclobenzaprine HCL Powder, and Baclofen Powder.

        442.    According to documents mailed to Allstate by, or on behalf of, Direct Rx and Refill

 Rx in support of the charges levied by Direct Rx and Refill Rx for purportedly dispensing and

 delivering this Compounded Product to the Allstate Claimants listed above, the NDCs listed for

 all of these included drugs were supplied by Medisca.

        443.    The records mailed to Allstate by, or on behalf of, Direct Rx in support of the

 charges levied by Direct Rx for purportedly dispensing and delivering this Compounded Product

 to the Allstate Claimants listed above called for 74.4 grams of Versapro Cream Base, while the

 records mailed to Allstate by, or on behalf of, Refill Rx in support of the charges levied by Refill

 Rx for purportedly dispensing and delivering this Compounded Produced to the Allstate Claimants

 listed above, called for 75.1 grams of Versapro Cream Base.

        444.    According to documents mailed to Allstate by, or on behalf of, Direct Rx and Refill

 Rx in support of the charges levied by Direct Rx and Refill Rx for purportedly dispensing and

 delivering this Compounded Product to the Allstate Claimants listed above, the NDCs listed for

 the Versapro Cream Base included in Compound Rx 4 were supplied by Medisca.

        445.    In connection with the Compound Rx 4 purportedly dispensed and delivered to the

 Allstate Claimants L.P., C.S., and E.T., Refill Rx formulated this Compounded Product, and

 charged Allstate, as follows:




                                                 91
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 92 of 251 PageID #: 92



    Drug Name             NDC         Quantity (in      Total Billed      Total        Amount
                                        grams)                         Allowed by    Fraudulently
                                                                           Fee         Charged
                                                                        Schedule

  Versapro Cream      38779252903          75.1           $240.32       $192.26          $48.06
  Base

  Menthol EA          38779052109          5.9            $13.45         $10.76           $2.69

  Imipramine          38779044309          3.5            $39.57         $31.65           $7.92
  Powder

  Gabapentin          38779246109          7.1            $423.02       $339.95          $83.07
  Powder

  Flurbiprofen        38779273909          11.8           $431.64       $345.32          $86.32
  Powder

  Ethoxy Diglycol     38779190301        11.8 mL           $4.04         $3.23            $0.81
  Liquid

  Cyclobenzaprine 38779039508              2.4            $111.20        $88.96          $22.24
  Powder

  Baclofen            38779038808          2.4            $85.51         $68.41          $17.10
  Powder

                                                         $1,348.75     $1,080.53        $268.22



        446.     Even assuming that Refill Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca were not fraudulent or inflated, had Refill Rx lawfully billed Allstate in accordance with

 the prevailing Fee Schedule, Refill Rx would have only been lawfully entitled to charge and collect

 $1,080.53 for the Compound Rx 4 purportedly dispensed to Allstate Claimants L.P., C.S., and

 E.T., provided that this Compounded Product was necessary to treat any of the Allstate Claimants’

 accident-related injuries, which it was not.

        447.     However, as demonstrated above, the total amount that Refill Rx (or those acting

 under its direction and control) billed Allstate for the same Compound Rx 4 Compounded Product

                                                   92
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 93 of 251 PageID #: 93



 purportedly provided to Allstate Claimants exceeds the amount lawfully allowed under the

 prevailing Fee Schedule by approximately $268.22.

        448.     In connection with the Compound Rx 4 Compounded Products purportedly

 dispensed and delivered to the Allstate Claimants J.B., C.A., J.S., Y.P., and C.R., Direct Rx

 formulated this Compounded Product, and charged Allstate, as follows:


    Drug Name             NDC         Quantity (in    Total Billed      Total         Amount
                                        grams)                       Allowed by     Fraudulently
                                                                         Fee          Charged
                                                                      Schedule

  Versapro Cream      38779252903         74.4          $238.08        $190.46          $47.62
  Base

  Menthol EA          38779052108          6            $13.45         $10.94            $2.51

  Imipramine          38779044305         3.6           $39.57         $32.56            $7.01
  Powder

  Gabapentin          38779246108         7.2           $430.92        $344.74          $86.18
  Powder

  Flurbiprofen        38779273908          12           $438.96        $351.17          $87.79
  Powder

  Ethoxy Diglycol     38779190301        12 mL           $4.04          $3.28            $0.76
  Liquid

  Cyclobenzaprine 38779039508             2.4           $111.20        $88.96           $22.24
  Powder

  Baclofen            38779038808         2.4           $85.51         $68.41           $17.10
  Powder

                                                       $1,361.73      $1,090.52        $271.21




        449.     Even assuming that Direct Rx’s documents reflect legitimate NDCs for the included

 drugs, and even assuming that the corresponding AWPs associated with the drugs supplied by

 Medisca were not fraudulent or inflated, had Direct Rx lawfully billed Allstate in accordance with

                                                 93
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 94 of 251 PageID #: 94



 the prevailing Fee Schedule, Direct Rx would have only been lawfully entitled to charge and

 collect $1,090.52 for the Compound Rx 4 purportedly dispensed to Allstate Claimants J.B., C.A.,

 J.S., Y.P., and C.R. provided that this Compounded Product was necessary to treat any of the

 Allstate Claimants’ accident-related injuries, which it was not.

        450.    However, as demonstrated above, the total amount that Direct Rx was caused to

 bill Allstate for the same Compound Rx 4 Compounded Product purportedly provided to Allstate

 Claimants exceeds the amount lawfully allowed under the prevailing Fee Schedule by

 approximately $271.21.

        451.    As noted above, the quantities for the ingredients in Compound Rx 4 Compounded

 Product as purportedly delivered and dispensed by Refill Rx for Allstate Claimants L.P., C.S., and

 E.T. differed slightly from the amounts of the identical ingredients contained in the Compound Rx

 4 as purportedly dispensed and delivered by Direct Rx for Allstate Claimants J.B., C.A., J.S., Y.P.,

 and C.R.

        452.    However, according to documents mailed to Allstate by, or on behalf of, Direct Rx

 and Refill Rx, each of these pharmacies purportedly dispensed and delivered Compound Rx 4

 Compounded Products pursuant to uniform quantities of ingredients.

        453.    Accordingly, because (a) the prescription and dispensing of the Compound Rx 4

 Compounded Product were not medically necessary for the treatment of any of the Allstate

 Claimants’ reported accident-related injuries, and (b) the charges submitted to Allstate by, or on

 behalf of, Direct Rx and Refill Rx in connection with their purported provision of this

 Compounded Product were fraudulent and excessive, Direct Rx’s and Refill Rx’s reimbursement

 demands mailed to Allstate in connection with each of the Allstate Claimants are not compensable

 under New York’s No-Fault laws.



                                                 94
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 95 of 251 PageID #: 95



        454.    To the extent that Allstate was caused to make payments related to these Compound

 Rx 4 Compounded Products purportedly dispensed and delivered to Allstate Claimants, Allstate is

 entitled to recover all such payments made to, or for the benefit of, one or more of the defendants,

 including Refill Rx and Direct Rx, in connection with these Compound Rx 4 Compounded

 Products.

        455.    Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

 of, one or more of the Pharmacy Defendants, including Direct Rx and Refill Rx, in connection

 with these Compound Rx 4 Compounded Products remain unpaid, Allstate is under no obligation

 to make any future payments in connection with those transactions because these Compound Rx

 4 Compounded Products (a) were never medically necessary for the treatment of the Allstate

 Claimants’ accident-related injuries, and/or (b) were fraudulently and excessively charged, thus

 rendering all such charges not compensable under New York’s No-Fault laws for each of the

 reasons detailed above.

                        e.     Compound Rx GLK

        456.     Numerous Allstate Claimants also were prescribed a Compounded Product dubbed

 “Compound Rx GLK,” which Compounded Product was prescribed by one or more Prescribing

 Defendant, including Ushyarov, Pattugalan, and a provider treating patients under Pattugalan at

 GONY Medical, and purportedly dispensed and delivered by one or more Pharmacy Defendant,

 including New Century.

        457.    In addition to not being medically necessary, Compound Rx GLK was always

 dispensed and delivered to Allstate Claimants in a pre-determined, pre-formulated amount.




                                                 95
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 96 of 251 PageID #: 96



           458.     Moreover, New Century also was caused to mail to Allstate one or more demand

 for No-Fault reimbursement that reflected an excessive and wholly unlawful charge for the

 dispensing and delivery of this Compounded Product.

           459.     The chart below provides examples of instances where New Century was

 purportedly caused to dispense and deliver Compound Rx GLK to Allstate Claimants in pre-

 determined, pre-formulated quantities:


  Claimant        Claim No.    Pharmacy    Name of     Date                  Prescribed by
   Initials                    Defendant Compounded Purportedly             Stamp/Label of
                                           Product   Dispensed           Ingredients/Quantities
                                                        and
                                                     Delivered

    R.J.          0371486648     New         Compound       7/1/2015             Stamp
                                Century       Rx GLK

    R.J.          0371486648     New         Compound       7/23/2015            Stamp
                                Century       Rx GLK

    R.L.          0371719170     New         Compound       9/8/2015             Stamp
                                Century       Rx GLK

    N.T.          0379747909     New         Compound      12/22/2015            Stamp
                                Century       Rx GLK

    N.T.          0379747909     New         Compound       9/17/2015            Stamp
                                Century       Rx GLK

    R.V.          0384638532     New         Compound       9/8/2015             Stamp
                                Century       Rx GLK

    G.M.          0413250424     New         Compound       6/16/2016            Stamp
                                Century       Rx GLK

    M.C.          0413250424     New         Compound       7/7/2016             Stamp
                                Century       Rx GLK

    C.A.          0425656220     New         Compound       9/4/2016             Stamp
                                Century       Rx GLK

    D.A.          0405435025     New         Compound       3/31/2016            Stamp
                                Century       Rx GLK


                                                  96
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 97 of 251 PageID #: 97



  Claimant    Claim No.    Pharmacy    Name of     Date           Prescribed by
   Initials                Defendant Compounded Purportedly      Stamp/Label of
                                       Product   Dispensed    Ingredients/Quantities
                                                    and
                                                 Delivered

    F.R.      0384833588     New      Compound    9/29/2015           Stamp
                            Century    Rx GLK

    H.M.      0405435025     New      Compound    5/6/2016            Stamp
                            Century    Rx GLK

    M.A.      0413250424     New      Compound    6/12/2016           Stamp
                            Century    Rx GLK

    A.T.      0352982978     New      Compound    4/6/2015            Stamp
                            Century    Rx GLK

    B.I.      0362848335     New      Compound    5/5/2015          Unknown
                            Century    Rx GLK

    B.D.      0379562480     New      Compound   12/15/2015         Unknown
                            Century    Rx GLK

    A.T.      0384317285     New      Compound    10/1/2015           Stamp
                            Century    Rx GLK

    C.G.      0382538387     New      Compound    9/8/2015            Stamp
                            Century    Rx GLK

    A.O.      0380638643     New      Compound    8/24/2015           Stamp
                            Century    Rx GLK

    A.O.      0380638643     New      Compound    9/21/2015           Stamp
                            Century    Rx GLK

    A.L.      0376140067     New      Compound    11/3/2015           Stamp
                            Century    Rx GLK

    B.F.      0388586760     New      Compound   10/26/2015           Stamp
                            Century    Rx GLK

    E.C.      0388586760     New      Compound   11/23/2015           Stamp
                            Century    Rx GLK

    J.C.      0387016645     New      Compound   10/26/2015           Stamp
                            Century    Rx GLK




                                          97
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 98 of 251 PageID #: 98



  Claimant        Claim No.     Pharmacy    Name of     Date                    Prescribed by
   Initials                     Defendant Compounded Purportedly               Stamp/Label of
                                            Product   Dispensed             Ingredients/Quantities
                                                         and
                                                      Delivered

    F.C.          0372236877      New         Compound        7/23/2015              Stamp
                                 Century       Rx GLK

    J.R.          0372244277      New         Compound        8/18/2015              Stamp
                                 Century       Rx GLK

    M.K.          0380998640      New         Compound        11/4/2015              Stamp
                                 Century       Rx GLK

    S.O.          0356858779      New         Compound         6/4/2015              Stamp
                                 Century       Rx GLK

    D.P.          0377146899      New         Compound        7/28/2015              Stamp
                                 Century       Rx GLK

    P.R.          0412455206      New         Compound        4/13/2016              Stamp
                                 Century       Rx GLK

    D.S.          0430660894      New         Compound        12/30/2016             Stamp
                                 Century       Rx GLK

    R.C.          0450823760      New         Compound         5/2/2017              Stamp
                                 Century       Rx GLK

    M.U.          0460396848      New         Compound         7/5/2017              Stamp
                                 Century       Rx GLK

    G.J.          0462064148      New         Compound        7/12/2017              Stamp
                                 Century       Rx GLK

    A.J.          0462064148      New         Compound        7/12/2017              Stamp
                                 Century       Rx GLK




           460.     As proof of the intent of New Century, and those acting on behalf of New Century,

 to defraud Allstate by unlawfully dispensing Compound Rx GLK under the false pretense that

 each Compounded Product was specifically formulated to the unique needs of each individual

 patient, each of the Compound Rx GLK Compounded Products purportedly dispensed to the


                                                    98
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 99 of 251 PageID #: 99



 above-listed Allstate Claimants—along with most, if not all, of the other Allstate Claimants that

 purportedly received this Compounded Product—consisted of the same following generic drugs:

 Gabapentin EA, Ketoprofen Powder, and Lidocaine Hydrochloride Monohydrate Powder.

        461.    According to documents mailed to Allstate by, or on behalf of, New Century in

 support of the charges levied by New Century for purportedly dispensing and delivering this

 Compounded Product to the Allstate Claimants listed above, the NDCs listed for all of these

 included drugs were supplied by Medisca.

        462.    Each prescription mailed to Allstate by, or on behalf of, New Century in support of

 the charges levied by New Century for purportedly dispensing and delivering this Compounded

 Product to the Allstate Claimants listed above, called for 90 grams of PLO Transdermal Cream.

        463.    According to documents mailed to Allstate by, or on behalf of, New Century in

 support of the charges levied by New Century for purportedly dispensing and delivering this

 Compounded Product to the Allstate Claimants listed above, the NDCs listed for the PLO

 Transdermal Cream included in Compound Rx GLK were supplied by Medisca.

        464.    In connection with the Compound Rx GLK purportedly dispensed and delivered to

 the Allstate Claimants R.J., R.L., N.T., R.V., G.M., M.C., C.A., D.A., F.R., H.M., M.A., A.T.,

 B.I., B.D., A.T., C.G., A.O., A.L., B.F., E.C., J.C., F.C., J.R., M.K., O.S., D.P., P.R., D.S., R.C.,

 M.U., G.J., and A.J., New Century formulated this Compounded Product and charged Allstate, as

 follows:




                                                  99
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 100 of 251 PageID #: 100



        Drug Name               NDC              Quantity           Total            Total            Amount
                                                (in grams)          Billed        Allowed by        Fraudulently
                                                                                      Fee             Charged
                                                                                   Schedule

    Gabapentin EA         3877924610916              10            $598.50          $478.80             $119.70

    Ketoprofen            3877900780917              10            $104.50           $83.60             $20.90
    Powder

    Lidocaine             3877900820918              10             $42.75           $34.20              $8.55
    Hydrochloride
    Monohydrate
    Powder

    PLO                   3877923400119              90            $103.50           $82.80             $20.70
    Transdermal
    Cream

                                                                   $849.25          $679.40             $169.85



           465.     Even assuming that New Century’s documents reflect legitimate NDCs for the

   included drugs, and even assuming that the corresponding AWPs associated with the drugs

   supplied by Medisca were not fraudulent or inflated, had New Century lawfully billed Allstate in

   accordance with the prevailing Fee Schedule, New Century would have only been lawfully entitled

   to charge and collect $679.40 for the Compound Rx GLK Compounded Product purportedly



   16
     The documents submitted to Allstate in support of the charges for the Compound Rx GLK for claimants N.T. (for
   the Compound Rx GLK purportedly dispensed on or about December 22, 2015), G.M., M.C., C.A., D.A., H.M., M.A.,
   B.D., E.C., P.R., D.S., R.C., M.U., G.J., and A.J. reflected a NDC of 38779246103 for Gabapentin EA.

   17
     The documents submitted to Allstate in support of the charges for the Compound Rx GLK for claimants N.T. (for
   the Compound Rx GLK purportedly dispensed on or about December 22, 2015) G.M., M.C., C.A., D.A., H.M., M.A.,
   B.D., E.C., P.R., D.S., R.C., M.U., G.J., and A.J. reflected a NDC of 38779007803 for Ketoprofen Powder.
   18
     The documents submitted to Allstate in support of the charges for the Compound Rx GLK for claimants N.T. (for
   the Compound Rx GLK purportedly dispensed on or about December 22, 2015) C.A., D.A., H.M., M.A., B.D., E.C.,
   P.R., R.C., M.U., G.J., and A.J. reflected a NDC of 38779008203 for Lidocaine Hydrochloride Monohydrate Powder.

   19
     The documents submitted to Allstate in support of the charges for the Compound Rx GLK for claimants N.T. (for
   the Compound Rx GLK purportedly dispensed on or about December 22, 2015) C.A., G.M., M.C., C.A., D.M., H.M.,
   M.A., B.D., E.C., P.R., D.S., R.C., M.U., G.J., and A.J. reflected a NDC of 38779234000 for PLO Transdermal Cream.

                                                          100
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 101 of 251 PageID #: 101



   dispensed to Allstate Claimants R.J., R.L., N.T., R.V., G.M., M.C., C.A., D.A., F.R., H.M., M.A.,

   A.T., B.I., B.D., A.T., C.G., A.O., A.L., B.F., E.C., J.C., F.C., J.R., M.K., O.S., D.P., P.R., D.S.,

   R.C., M.U., G.J., and A.J., provided that these Compounded Products were necessary to treat any

   of these Allstate Claimants’ accident-related injuries, which they were not.

           466.   However, as demonstrated above, the total amount that New Century was caused

   to bill Allstate for the same Compound Rx GLK Compounded Product purportedly provided to

   these Allstate Claimants exceeds the amount lawfully allowed under the prevailing Fee Schedule

   by approximately $169.85.

           467.   Accordingly, because (a) the prescription and dispensing of the Compound Rx

   GLK Compounded Product was not medically necessary for the treatment of any of the Allstate

   Claimants’ reported accident-related injuries, and (b) the charges submitted to Allstate by, or on

   behalf of, New Century in connection with its purported provision of this Compounded Product

   were fraudulent and excessive, New Century’s reimbursement demands mailed to Allstate in

   connection with each of the Allstate Claimants are not compensable under New York’s No-Fault

   laws.

           468.   To the extent that Allstate was caused to make payments related to this Compound

   Rx GLK Compounded Product purportedly dispensed and delivered to Allstate Claimants, Allstate

   is entitled to recover all such payments made to, or for the benefit of, one or more of the defendants,

   including New Century, in connection with this Compound Rx GLK Compounded Product.

           469.   Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

   of, New Century in connection with this Compound Rx GLK Compounded Product remain unpaid,

   Allstate is under no obligation to make any future payments in connection with those transactions

   because this Compound Rx GLK Compounded Product (a) was never medically necessary for the



                                                    101
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 102 of 251 PageID #: 102



   treatment of the Allstate Claimants’ accident-related injuries, and/or (b) was fraudulently and

   excessively charged, thus rendering all such charges not compensable under New York’s No-Fault

   laws for each of the reasons detailed above.

                         f.      Prescription Drugs

          470.    In addition to their unlawful charges for the Compounded Products (as described

   in the examples set forth above), the Pharmacy Defendants have also engaged in unlawful,

   excessive, and deceptive billing practices in connection with the dispensing and delivery of

   prescription drugs to Allstate Claimants.

          471.    In many cases, when Allstate Claimants were prescribed Compounded Products,

   those same claimants were also prescribed an array of other prescription drugs.

          472.    However, the charges submitted to Allstate for those prescription drugs were

   unlawful and grossly excessive.

          473.    For example, as demonstrated in the following table, each time that the majority of

   the Pharmacy Defendants purportedly dispensed and delivered these prescription drugs to Allstate

   Claimants, the Pharmacy Defendants submitted charges that were in excess of the drug’s AWP:


            Drug Name                Pharmacy           NDC           AWP        Pharmacy          % of
                                     Defendant                        (per      Defendant’s      Charges
                                                                      unit)       Charge           over
                                                                                 (per unit)       AWP
       Meloxicam Tab 15mg            Refill Rx     68180050203       $4.8444      $5.0107         3.43%
       Meloxicam Tab 15mg              New         29300012501        $4.845      $5.0117         3.44%
                                     Century
     Cyclobenzaprine Tab 10mg        Refill Rx     00603307932      $1.09149         $1.2413     13.73%
     Cyclobenzaprine Tab 10mg          New         10702000710      $1.16485         $1.2413      6.57%
                                     Century
           Ibuprofen Tab               New         53746046605       $0.685          $0.7683     12.17%
              800 mg                 Century
           Ibuprofen Tab             Direct Rx     67877032101       $0.8049         $0.9605     19.33%
              800 mg



                                                  102
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 103 of 251 PageID #: 103



            Drug Name               Pharmacy           NDC            AWP        Pharmacy      % of
                                    Defendant                         (per      Defendant’s   Charges
                                                                      unit)       Charge       over
                                                                                 (per unit)    AWP
      Gabapentin Cap 100 mg           New         31722022105        $0.5324      $0.5876     10.36%
                                    Century
       Lidocaine Patch 5%           Direct Rx     00591352530        $9.36033    $10.3713     10.80%
    Methocarbamol Tab 500 mg        Direct Rx     31722053305         $0.4825     $0.5802     20.25%
      Naproxen Tab 500 mg           Direct Rx     68462019005         $1.1925     $1.3873     16.34%
      Naproxen Tab 500 mg             New         65162019050        $1.14678     $1.2303      7.29%
                                    Century
         Terocin 4% Film            Direct Rx     50488100101          $42.6       $47.01     10.35%
     Tramadol HCL Tab 50 mg           New         57664037713        $0.81656     $1.0343     26.66%
                                    Century



          474.   To compound their already unlawful and excessive billing for these prescription

   drugs, the Pharmacy Defendants’ charges for each of the following medications exceeded the Fee

   Schedule’s lawful allowable charges by substantial percentages:


       Drug Name            Pharmacy              NDC          Pharmacy          Amount         % In
                            Defendant                         Defendant’s        Allowed      Excess of
                                                                Charge          under Fee       Fee
                                                               (per unit)       Schedule      Schedule
                                                                                (per unit)
    Meloxicam Tab          New Century       29300012401         $3.1687         $2.53496     28.30%
        7.5 mg
    Meloxicam Tab            Refill Rx       68180050203         $5.0107         $3.87552     29.29%
         15 mg
    Cyclobenzaprine          Refill Rx       00603307932         $1.2413        $0.873192     42.16%
       Tab 10 mg
    Cyclobenzaprine          Direct Rx       00603307928        $1.11422          $1.3753     54.29%
       Tab 10 mg
    Cyclobenzaprine        New Century       00603307932         $1.2577        $0.873192     44.03%
       Tab 10 mg
     Ibuprofen Tab         New Century       53746046605         $0.7683          $0.548      40.21%
        800 mg
     Ibuprofen Tab           Direct Rx       67877032101         $0.9605         $0.64392     19.33%
        800 mg
    Gabapentin Cap         New Century       31722022105         $0.5876         $0.42592     37.95%
        100 mg



                                                 103
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 104 of 251 PageID #: 104



       Drug Name             Pharmacy              NDC           Pharmacy          Amount          % In
                             Defendant                          Defendant’s        Allowed       Excess of
                                                                  Charge          under Fee        Fee
                                                                 (per unit)       Schedule       Schedule
                                                                                  (per unit)
     Lidocaine Patch         Direct Rx         00591352530        $10.3713        $7.488264       38.50%
           5%
     Methocarbamol            Refill Rx        00603448628         $0.6897           $0.69        25.05%
       Tab 750 mg
     Methocarbamol           Direct Rx         31722053305         $0.5802          $0.386        50.32%
       Tab 500 mg
      Naproxen Tab           Direct Rx         68462019005         $1.3873          $0.954        45.42%
         500 mg
      Naproxen Tab            Refill Rx        53746019005          $1.147        $0.917424       25.02%
         500 mg
      Naproxen Tab          New Century        65162019050        $1.14678          $1.2303       34.11%
         500 mg
    Terocin 4% Film          Direct Rx         50488100101         $47.01           $37.488       25.40%
    Terocin Patch 4%        New Century        50488100101        $42.6833          $37.488       13.86%
    Terocin Patch 4%         Refill Rx         50488100101         $42.60           $37.488       13.64%


          475.    Accordingly, it is clear that the majority of the Pharmacy Defendants have

   unlawfully and grossly overcharged Allstate in connection with these and other prescription drugs.

          476.    Overall, and by way of example, the majority of the Pharmacy Defendants and

   those working on their behalf unlawfully overcharged Allstate by the following amounts each and

   every time that these prescription drugs were dispensed and delivered to an Allstate Claimant. All

   of these charges are grossly excessive, and are designed to (a) induce Allstate to pay the Pharmacy

   Defendants more than lawfully allowed, and (b) provide, upon information and belief, the

   Pharmacy Defendants with the finances necessary to engage in the unlawful financial and referral

   relationships with prescribing providers:


      Drug Name         Pharmacy           NDC          Qty      Pharmacy         Allowed        Variance
                        Defendant                               Defendant’s        Charge         (Excess
                                                                  Invoice         (per Fee       Charged)
                                                                   Price         Schedule)
    Meloxicam Tab          New        29300012401        60       $195.14         $152.10         $43.04
       7.5 mg             Century
                                                  104
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 105 of 251 PageID #: 105



      Drug Name        Pharmacy            NDC           Qty      Pharmacy          Allowed         Variance
                       Defendant                                 Defendant’s         Charge          (Excess
                                                                   Invoice          (per Fee        Charged)
                                                                    Price          Schedule)
    Meloxicam Tab       Refill Rx     68180050203         30       $150.32          $116.27          $34.05
         15 mg
    Cyclobenzaprine     Direct Rx     00603307928         30        $41.26           $26.74          $14.52
       Tab 10 mg
    Cyclobenzaprine       New         00603307932         30        $37.73           $26.20          $11.53
       Tab 10 mg        Century
    Cyclobenzaprine     Refill Rx     00603307932         30        $37.24           $26.20          $11.04
       Tab 10mg
     Ibuprofen Tab        New         53746046605         60        $46.10           $32.88          $13.22
        800 mg          Century
     Ibuprofen Tab      Direct Rx     67877032101         60        $38.64           $42.50          $18.99
        800 mg
    Lidocaine Patch     Direct Rx     00591352530         60        $622.28         $449.30          $172.98
          5%
    Methocarbamol       Direct Rx     31722053305         90        $52.22           $34.74          $17.48
      Tab 500 mg
    Methocarbamol       Refill Rx     00603448628         30        $20.70           $16.55           $4.15
      Tab 750 mg
     Naproxen Tab       Direct Rx     68462019005         60        $83.24           $57.24          $26.00
        500 mg
     Naproxen Tab         New         65162019050         60        $73.82           $55.05          $18.77
        500 mg          Cenutry
    Terocin 4% Film     Direct Rx     50488100101         30       $1,410.30       $1,124.64         $285.66
     Terocin Patch      Refill Rx     50488100101         30       $1,278.00       $1,124.64         $153.36
          4%
     Terocin Patch        New         50488100101         60       $2,561.00       $2,249.28         $311.72
          4%             Century


          477.   In addition to the fact that most, if not all, of the Allstate Claimants did not require

   these prescription drugs in the quantities purportedly dispensed to the Pharmacy Defendants,

   because the charges submitted to Allstate by, or on behalf of, the majority of the Pharmacy

   Defendants in connection with these prescription drugs—and many others—were fraudulent,

   unlawful, and excessive, these Pharmacy Defendants’ reimbursement demands mailed to Allstate

   in connection with each of the Allstate Claimants are not compensable under New York’s No-

   Fault laws.

                                                   105
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 106 of 251 PageID #: 106



          478.    To the extent that Allstate was caused to make payments related to these, and other,

   prescription drugs purportedly dispensed and delivered to Allstate Claimants, Allstate is entitled

   to recover all such payments made to, or for the benefit of, the Pharmacy Defendants in connection

   with all such prescription drugs.

          479.    Moreover, to the extent that any of the charges submitted in connection with any

   such prescription drugs remain unpaid, Allstate is under no obligation to make any future payments

   in connection with those transactions because these prescription drugs (a) were fraudulently and

   excessively charged, and/or (b) were virtually never medically necessary for the treatment of the

   Allstate Claimants’ accident-related injuries, thus rendering all such charges not compensable

   under New York’s No-Fault laws for each of the reasons detailed above.

                  2.      Price Inflation

                          a.     Compounded Products

          480.    The defendants’ scheme to defraud Allstate through the purported dispensing and

   delivery of the Compounded Products and other non-prescription drugs is made all the more

   lucrative by the fact that the already inflated and excessive fees charged by the majority of the

   Pharmacy Defendants, in most cases, bear no relation to these Pharmacy Defendants’ actual

   acquisition costs for the drugs included in the Compounded Products, or for the non-prescription

   drugs provided to Allstate Claimants, such as Terocin pain patches.

          481.    As stated above, many of the drugs included in the Pharmacy Defendants’

   Compounded Products are sourced from Medisca.

          482.    To calculate their charges for the Compounded Products, the Pharmacy Defendants

   use the AWP reported by Medisca for the drugs used in the Compounded Products.




                                                  106
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 107 of 251 PageID #: 107



          483.   While the AWP serves as the pricing benchmark for the drugs used in the Pharmacy

   Defendants’ Compounded Products, the reported AWPs for the Medisca drugs used in the

   Pharmacy Defendants’ Compounded Products are inflated, and bear absolutely no relation to the

   cost incurred, or most likely incurred, by the Pharmacy Defendants in obtaining these drugs for

   use in their Compounded Products.

          484.   For example, the generic Medisca drug Baclofen Powder, which was used in the

   Compound Rx 218N, Compound Rx 220W, Compound Rx 2, and Compound Rx 4 Compounded

   Products discussed above, and which is commonly listed on the Pharmacy Defendants’ dispensing

   documents as NDC 38779-0388-08, had, at the time that the Compounded Products were

   dispensed and billed to Allstate, a reported AWP of $35.63 per gram.

          485.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Baclofen Powder were dispensed to Allstate Claimants and billed to Allstate,

   Medisca offered Baclofen Powder at an average cost of $2.08 per gram.

          486.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Baclofen Powder in their Compounded Products, the Pharmacy

   Defendants stood to realize a profit of approximately $33.55 for each gram of Baclofen Powder

   purportedly used.

          487.   As another example, the generic Medisca drug Cyclobenzaprine Powder, which

   was used in the Compound Rx 218N, Compound Rx 4, and Compound Rx 2 Compounded

   Products discussed above and is commonly listed on the Pharmacy Defendants’ dispensing

   documents as NDC 38779-0395-05 and/or NDC 38779-0395-08, had, at the time that the

   Compounded Products were dispensed and billed to Allstate, a reported AWP of $46.332 per gram.



                                                 107
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 108 of 251 PageID #: 108



          488.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Cyclobenzaprine Powder were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Cyclobenzaprine Powder at an average cost of $3.02 per gram.

          489.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Cyclobenzaprine Powder in their Compounded Products, the

   Pharmacy Defendants stood to realize a profit of approximately $43.31 for each gram of

   Cyclobenzaprine Powder purportedly used.

          490.   As another example, the generic Medisca drug Flurbiprofen Powder, which was

   used in the Compound Rx 220W, Compound Rx 4, and Compound Rx 2 Compounded Products

   discussed above and is commonly listed on the Pharmacy Defendants’ dispensing documents as

   NDC 38779-2739-09 and/or NDC 38779-2739-08, had, at the time that the Compounded Products

   were dispensed and billed to Allstate, a reported AWP of $36.58 per gram.

          491.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Flurbiprofen Powder were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Flurbiprofen Powder at an average cost of $1.70 per gram.

          492.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Flurbiprofen Powder in their Compounded Products, the Pharmacy

   Defendants stood to realize a profit of approximately $34.88 for each gram of Flurbiprofen Powder

   purportedly used.

          493.   The generic Medisca drug Ethoxy Diglycol Liquid, which was used in the

   Compound Rx 218N, Compound Rx 220W, Compound Rx 4, and Compound Rx 2 Compounded



                                                 108
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 109 of 251 PageID #: 109



   Products discussed above, and which is commonly listed on the Pharmacy Defendants’ dispensing

   documents as NDC 38779-1903-01, had, at the time that these Compounded Products were billed

   to Allstate, a reported AWP of $0.342 per unit.

           494.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Ethoxy Diglycol Liquid were dispensed to Allstate Claimants and billed to Allstate,

   Medisca offered Ethoxy Diglycol Liquid at an average cost of $0.06 per unit.

           495.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Ethoxy Diglycol Liquid sourced from Medisca in their Compounded

   Products, the Pharmacy Defendants stood to realize a profit of approximately $0.28 per unit.

           496.   The generic Medisca drug Imipramine Powder, which was used in Compound Rx

   4 and Compound Rx 2 discussed above, and which is commonly listed on the Pharmacy

   Defendants’ dispensing documents as NDC 38779-0443-09 and/or NDC 38779-0443-05, had, at

   the time that the Compounded Products were billed to Allstate, a reported AWP of $11.305 per

   gram.

           497.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Imipramine Powder were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Imipramine Powder at an average cost of $1.36 per gram.

           498.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and charged for Imipramine Powder in their Compounded Products, the Pharmacy

   Defendants stood to realize a profit of approximately $9.95 for each gram of Imipramine Powder

   purportedly used.



                                                     109
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 110 of 251 PageID #: 110



          499.   The generic Medisca drug Ketoprofen Powder, which was used in the Compound

   Rx 218N and Compound Rx GLK Compounded Products discussed above, and which is

   commonly listed on the Pharmacy Defendants’ dispensing documents as NDC 38779-0078-08

   and/or NDC 38779-0078-09, had, at the time that the Compounded Products were billed to

   Allstate, a reported AWP of $10.45 per gram.

          500.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Ketoprofen Powder were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Ketoprofen Powder at an average cost of $0.39 per gram.

          501.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Ketoprofen Powder sourced by Medisca in their Compounded

   Products, the Pharmacy Defendants stood to realize a profit of approximately $10.06 for each gram

   of Ketoprofen Powder purportedly used.

          502.   The generic Medisca drug Lidocaine Powder, which was used in the Compound Rx

   220W Compounded Product discussed above, and which is commonly listed on the Pharmacy

   Defendants’ dispensing documents as NDC 38779-0081-05 and/or NDC 38779-0081-03 had, at

   the time that the Compounded Products were dispensed and billed to Allstate, a reported AWP of

   $4.275 per gram.

          503.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Lidocaine Powder were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Lidocaine Powder at an average cost of $0.16 per gram.

          504.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants



                                                  110
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 111 of 251 PageID #: 111



   included and then charged for Lidocaine Powder obtained from Medisca in their Compounded

   Products, the Pharmacy Defendants stood to realize a profit of approximately $4.12 for each gram

   of Lidocaine Powder purportedly used.

          505.   The generic Medisca drug Lidocaine Hydrochloride Powder, which was used in the

   Compound Rx 218N, Compound Rx 220W, and Compound Rx GLK Compounded Products

   discussed above, and which is commonly listed on the Pharmacy Defendants’ dispensing

   documents as NDC 38779-0082-09 and/or NDC 38779-0082-08, had, at the time that the

   Compounded Products were billed to Allstate, a reported AWP of $4.275 per gram.

          506.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Lidocaine Hydrochloride Powder were dispensed to Allstate Claimants and

   billed to Allstate, Medisca offered Lidocaine Hydrochloride Powder at an average cost of $0.15

   per gram.

          507.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Lidocaine Hydrochloride Powder obtained from Medisca in their

   Compounded Products, the Pharmacy Defendants stood to realize a profit of approximately $4.13

   for each gram of Lidocaine Hydrochloride Powder purportedly used.

          508.   The generic Medisca drug Versapro Cream Base, which was used in the,

   Compound Rx 4 and Compound Rx 2 Compounded Products discussed above and is commonly

   listed on the Pharmacy Defendants’ dispensing documents as NDC 38779-2529-03 and/or NDC

   38779-2529-01, had, at the time that the Compounded Products were billed to Allstate, a reported

   AWP of $3.20 per gram.




                                                 111
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 112 of 251 PageID #: 112



          509.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Versapro Cream Base were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Versapro Cream Base at an average cost of $0.06 per gram.

          510.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Versapro Cream Base obtained from Medisca in their Compounded

   Products, the Pharmacy Defendants stood to realize a profit approximately $3.14 for each gram of

   Versapro Cream Base purportedly used.

          511.   As a final example of the profit generated by the defendants’ scheme to defraud

   Allstate, the generic Medisca drug Gabapentin Powder, which was used in the Compound Rx

   218N, Compound Rx 220W, Compound Rx 4, and Compound Rx GLK Compounded Products

   discussed above and is commonly listed on the Pharmacy Defendants’ dispensing documents as

   NDC 38779-2461-08 and/or NDC 38779-2461-09, had, at the time that the Compounded Products

   were dispensed and billed to Allstate, a reported AWP of $59.85 per gram.

          512.   However, during the time that the Pharmacy Defendants’ Compounded Products

   containing Medisca’s Gabapentin Powder were dispensed to Allstate Claimants and billed to

   Allstate, Medisca offered Gabapentin Powder at an average cost of $1.06 per gram.

          513.   Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 20% reduction required by the Fee Schedule, each time that the Pharmacy Defendants

   included and then charged for Gabapentin Powder obtained from Medisca in their Compounded

   Products, the Pharmacy Defendants stood to realize a profit of approximately $58.79 for each gram

   of Gabapentin Powder purportedly used.




                                                 112
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 113 of 251 PageID #: 113



            514.   The chart below demonstrates Direct Rx’s total acquisition costs and gross profit

   for the Compound Rx 4 Compounded Product purportedly dispensed to Allstate Claimant Y.P.

   (claim no. 0434199419) on or about January 5, 2017:


    Ingredient           NDC          AWP     Qty        Total      Total     Total     Gross
                                      Unit               Billed   Allowed Acquisition   Profit
                                      Price                        by Fee     Cost
                                                                  Schedule
  Gabapentin         38779246108 $59.85 7.2          $430.92      $344.74  $7.61      $423.31
  Crystal

  Flurbiprofen       38779273908 $36.58 12           $438.96      $351.17    $20.41        $418.55
  Powder

  Versapro Cream 38779252903 $3.20            74.4 $238.08        $190.46    $4.24         $233.84
  Base

  Ethoxy Diglycol 38779190301 $0.34           12     $4.04        $3.28      $0.75         $3.29
  Liquid

  Menthol            38779052108 $2.28        6      $13.45       $10.94     $1.68         $11.77


  Imipramine         38779044305 $11.31 3.6          $39.57       $32.56     $4.90         $34.67
  Powder

  Cyclobenzaprine 38779039508 $46.33 2.4             $111.20      $88.96     $7.25         $103.95
  Powder

  Baclofen           38779038808 $35.63 2.4          $85.51       $68.41     $5.00         $80.51
  Powder

                                                     $1,361.73 $1,090.52 $51.84            $1,309.89




            515.   The chart below demonstrates Refill Rx’s total acquisition costs and gross profit

   for the Compound Rx 2 Compounded Product purportedly dispensed to Allstate Claimant J.B.

   (claim no. 0394359822) on or about December 30, 2015:




                                                   113
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 114 of 251 PageID #: 114



    Ingredient           NDC         AWP       Qty        Total      Total     Total     Gross
                                     Unit                 Billed   Allowed Acquisition   Profit
                                     Price                          by Fee     Cost
                                                                   Schedule
  Versapro Cream 38779252901 $3.20             87.6 $280.32        $224.26  $4.99      $275.33
  Base

  Ethoxy Diglycol 38779190301 $0.34            12     $4.10        $3.28     $0.75          $3.35
  Liquid

  Imipramine         38779044309 $11.31 3.6           $107.74      $32.56    $4.90          $102.84
  Powder

  Cyclobenzaprine 38779039508 $46.33 2.4              $111.20      $88.96    $7.25          $103.95
  Powder

  Baclofen           38779038808 $35.63 2.4           $85.51       $68.41    $5.00          $80.51
  Powder

  Flurbiprofen       38779273909 $36.58 12            $438.96      $351.17   $20.41         $418.55
  Powder

                                                      $1,027.83 $768.63      $43.30         $984.53




                     b. Terocin Pain Patches

          516.    As described above, certain Pharmacy Defendants’ charges related to the

   dispensing and delivery of Terocin pain patches to Allstate Claimants were unlawful because the

   Terocin pain patch is an over-the-counter drug, and, as such, is not reimbursable under No-Fault.

          517.    However, even if the Terocin pain patches were reimbursable, these Pharmacy

   Defendants’ charges for these items, like all of the drugs contained in their Compounded Products,

   are grossly excessive and bear no relation to these Pharmacy Defendants’ acquisition costs.

          518.    Like the drugs contained in their Compounded Products, to calculate their charges

   for the Terocin pain patches, these Pharmacy Defendants use the AWP reported by the

   manufacturer of the Terocin pain patches.



                                                    114
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 115 of 251 PageID #: 115



          519.    While the AWP serves as the pricing benchmark for prescription drugs covered

   under No-Fault, the reported AWP for Terocin pain patches are inflated, and bear absolutely no

   relation to the cost most likely incurred by the Pharmacy Defendants in obtaining these items.

          520.    The Terocin pain patches (NDC 50488-1001-01), which are sold as packages

   containing ten (10) “units” (i.e., patches) had a reported AWP of $32.60 per patch from June 1,

   2013 to July 30, 2015, and then $42.60 per patch from July 1, 2015 until February 27, 2017, at

   which time the AWP increased to $48.50 per patch.

          521.    However, on or about November 4, 2016 (when the reported AWP per patch was

   $42.60), one or more Pharmacy Defendant purchased the same Terocin pain patches dispensed by

   the Pharmacy Defendants from the manufacturer for $3.50 per patch.

          522.    Accordingly, taking into account the Pharmacy Defendants’ demonstrated failure

   to take the 12% reduction required by the Fee Schedule for brand name drugs (assuming that

   Terocin pain patches were chargeable under the Fee Schedule, which they are not), each time that

   these Pharmacy Defendants dispensed Terocin pain patches to an Allstate Claimant and then billed

   Allstate at the time that the reported AWP per patch was $42.60, these Pharmacy Defendants

   realized a profit of $39.10 for each patch dispensed.

          523.    Considering that these Pharmacy Defendants dispensed thirty (30) or sixty (60)

   Terocin pain patches at a time to Allstate Claimants, these Pharmacy Defendants attempted to

   realize a profit of between $1,173.00 and $2,346.00 every time that they were caused to dispense

   Terocin pain patches to an Allstate Claimant between July 1, 2015 and February 27, 2017.

          524.    Therefore, the billing for over-the-counter Terocin pain patches as if these patches

   required a prescription was a lucrative addition to the defendants’ scheme to defraud Allstate, and

   served no purpose other than to line the pockets of certain of the Pharmacy Defendants and provide



                                                   115
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 116 of 251 PageID #: 116



   an additional income source used by these Pharmacy Defendants and the Pharmacy Owner

   Defendants to maintain unlawful financial relationships with certain prescribing providers,

   including, upon information and belief, one or more of the Prescribing Defendants.

                  3.     Billing for Drugs Never Actually Dispensed

          525.    One or more of the Pharmacy Defendants have also schemed to defraud Allstate by

   seeking No-Fault reimbursement payments in connection with drugs and medications, including

   Compounded Products, that were never actually dispensed to, or received by, one or more Allstate

   Claimant.

          526.    Even though the billed-for drugs and medications were never dispensed to, or

   received by, such Allstate Claimant(s), one or more of the Pharmacy Defendants, and those acting

   on their behalf, have aggressively pursued No-Fault payments from Allstate for such drugs and

   medications in direct violation of New York law.

          527.    For example, Allstate Claimant J.V. (claim no. 0435243605) sought healthcare

   services from Pattugalan at GONY Medical following a motor vehicle accident that took place on

   November 2, 2016.

          528.    J.V. first treated with Pattugalan on November 8, 2016.

          529.    That very day, on November 8, 2016, Carline Boubert, the physician assistant

   working with Pattugalan at GONY Medical, prescribed a Compounded Product to J.V., which was

   purportedly dispensed and delivered to J.V. on or about November 9, 2016 by New Century.

          530.    However, J.V. adamantly denies having received any creams during the course of

   his treatment in connection with the November 2, 2016 motor vehicle accident either through the

   mail or in person.




                                                 116
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 117 of 251 PageID #: 117



          531.    Despite J.V.’s having never received any Compounded Products from any

   healthcare providers in connection with this accident, on or about November 29, 2016, New

   Century mailed to Allstate an NF-3 form and supporting documentation demanding payment for a

   Compounded Product purportedly dispensed and delivered to J.V.

          532.    The Compounded Product purportedly dispensed and delivered to J.V. by New

   Century consisted of the following medications: Gabapentin powder (10g); Ketoprofen powder

   (10g); and Lidocaine HCL powder (10g).

          533.    According to the NF-3 mailed to Allstate by (or on behalf of) New Century, a total

   payment of $849.25 was demanded by New Century in connection with the Compounded Product

   purportedly delivered to J.V.

          534.    Overall, J.V. never received this Compounded Product from New Century listed on

   the NF-3 form and supporting documents mailed to Allstate by New Century in connection with

   New Century’s No-Fault reimbursement demands.

          535.    Another Allstate Claimant, J.F. (claim no. 0451978225) was injured in a motor

   vehicle accident on March 10, 2017.

          536.    On March 29, 2017, New Century purportedly delivered Terocin pain patches to

   J.F.

          537.    However, J.F. maintains that he did not receive any Terocin pain patches.

          538.    Despite J.F.’s having never received any Terocin pain patches from any healthcare

   providers in connection with this accident, on or about April 13, 2017, New Century mailed to

   Allstate an NF-3 form and supporting documentation demanding payment for the Terocin pain

   patches purportedly dispensed and delivered to J.F.




                                                 117
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 118 of 251 PageID #: 118



          539.    New Century billed Allstate $2,561.00 for Terocin pain patches purportedly

   dispensed to J.F. on March 29, 2017.

          540.    Overall, J.F. never received these Terocin pain patches from New Century listed on

   the NF-3 form and supporting documents mailed to Allstate by New Century in connection with

   New Century’s No-Fault reimbursement demands.

          541.    Similarly, Allstate Claimant R.G. (claim no. 0450985007) was injured in a motor

   vehicle accident on March 23, 2017.

          542.    R.G. had an initial visit on March 29, 2017 with El-Sanduby at NY Medical Arts

   in connection with the injuries that she sustained in this motor vehicle accident.

          543.    This same day, on March 29, 2017, El-Sanduby prescribed to R.G. a Compound Rx

   218N Compounded Product, which was purportedly delivered to R.G. by Direct Rx on or about

   March 31, 2017.

          544.    However, R.G. denies having received any creams in connection with this accident.

          545.    The Compounded Product purportedly dispensed and delivered to R.G. by Direct

   Rx consisted of the following medications: Lidocaine HCL powder (2.5g); Ketoprofen powder

   (20g); Ibuprofen powder (20g); Gabapentin powder (6g); Ethoxy Diglycol liquid (17.5 mL);

   Cyclobenzaprine HCL powder (2g); and Baclofen powder (2g).

          546.    According to the NF-3 form mailed to Allstate by (or on behalf of) Direct Rx on or

   about April 25, 2017, a total payment of $923.10 was demanded by Direct Rx in connection with

   the Compounded Product purportedly delivered to R.G.

          547.    Overall, R.G. never received this Compounded Product from Direct Rx listed on

   the NF-3 form and supporting documents mailed to Allstate by New Century in connection with

   Direct Rx’s No-Fault reimbursement demands.



                                                   118
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 119 of 251 PageID #: 119



          548.    To the extent that Allstate was caused to make payments related to any

   Compounded Products or other drugs that were never actually dispensed or delivered to Allstate

   Claimants, Allstate is entitled to recover all such payments made to, or for the benefit of, the

   Pharmacy Defendants in connection with all such undelivered items.

          549.    Moreover, to the extent that any of the charges submitted to Allstate by, or on behalf

   of, the Pharmacy Defendants in connection with these undelivered Compounded Products or other

   drugs remain unpaid, Allstate is under no obligation to make any future payments in connection

   with those transactions.

          E.      FRAUDULENT PROVISION OF MEDICAL SERVICES AND TREATMENTS

          550.    As a part of this scheme, the Prescribing Defendants and the PC Defendants

   engaged in numerous unlawful acts, including (a) providing and billing for physician services in a

   fraudulent manner, and (b) recommending and administering a battery of excessive and

   unwarranted examinations, tests, and treatments as a means of collecting payments from Allstate.

          551.    The documents and invoices created and submitted to Allstate by (or on behalf of)

   the PC Defendants routinely misrepresented that the billed-for services were performed in a

   legitimate and clinically-reasonable manner.

          552.    However, as explained below, the tests and treatments provided to patients of the

   PC Defendants were medically unnecessary and excessive.

          553.    The PC Defendants also falsely billed Allstate by misrepresenting the nature and

   extent of the services that were actually provided.

          554.    As alleged herein, not only has this scheme injured Allstate, but it has also

   compromised and/or endangered the well-being of the Prescribing Defendants’ and the PC




                                                   119
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 120 of 251 PageID #: 120



   Defendants’ patients by subjecting them to tests and treatments that were not warranted, and to

   medications that were not proven safe or effective.

          555.    Because of the misconduct described below, none of the PC Defendants’ claims for

   No-Fault reimbursement under Insurance Law § 5102 are—or ever were—compensable.

                  1.      Examinations and Consultations

          556.    The patient examinations and consultations were vital to both the PC Defendants’

   efforts to defraud Allstate, and to the overall success of the defendants’ scheme to defraud.

          557.    At the beginning of treatment, these initial encounters helped set the stage for

   excessive and unwarranted patient care by opening several avenues through which the PC

   Defendants could obtain payments from Allstate—payments that they were not lawfully entitled

   to receive.

          558.    In most cases, the results of these examinations and evaluations were used to justify

   the battery of tests and treatments that were provided to patients of the PC Defendants.

          559.    These encounters also provided an opportunity for the Prescribing Defendants to

   write prescriptions for patients of the PC Defendants.       These prescriptions were often for

   Compounded Products and other drugs, and were always filled by a Pharmacy Defendant.

          560.    Because the examinations and evaluations were always cursory and insubstantial,

   the PC Defendants’ charges for these services were false and fraudulent.

          561.    As detailed above, the Fee Schedule is used by providers and insurers to determine

   the level of reimbursement payable on legitimate claims.

          562.    The Fee Schedule uses Current Procedural Terminology (“CPT”) codes, modifiers,

   and descriptions.




                                                   120
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 121 of 251 PageID #: 121



          563.    CPT codes are created and owned by the American Medical Association (“AMA”),

   and are found in the CPT codebook, a publication that is updated annually. The CPT codes reflect

   current medical practice.

          564.    To receive correct payment for their services, providers must correctly identify the

   procedure performed.

          565.    Generally, the Fee Schedule’s reimbursement rates are determined by considering

   the (a) the physician work associated with the procedure, (b) the practice expense associated with

   providing the service, and (c) the malpractice expense.

          566.    Reimbursement for medical services is directly proportionate to the level of the

   CPT code billed (i.e., the higher the level of CPT code billed, the greater the amount of

   reimbursement).

          567.    Billing a service at a higher level CPT code than actually performed, for the purpose

   of receiving greater reimbursement, is an example of a fraudulent billing practice, and such charges

   are not compensable.

          568.    The PC Defendants charged Allstate for patient examinations under CPT codes

   99204 and 99205.

          569.    These charges were false and fraudulent because by using these CPT codes, the PC

   Defendants made several misrepresentations about the nature and extent of these examinations and

   evaluations.

          570.    For example, any charges for examinations submitted under CPT codes 99204 or

   99205 must meet the criteria listed below:




                                                   121
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 122 of 251 PageID #: 122



                                                                    Medical         Face to Face
       CPT Code              History          Examination           Decision           Time
                                                                    Making
         99202            Expanded        Expanded              Straight forward     20 minutes
                       Problem Focused Problem Focused
         99203             Detailed        Detailed             Low complexity       30 minutes
         99204          Comprehensive   Comprehensive              Moderate          45 minutes
                                                                  complexity
         99205          Comprehensive        Comprehensive      High complexity      60 minutes


          571.    Thus, any charges for examinations classified under CPT codes 99204 or 99205

   must necessarily include (a) a comprehensive history, (b) a comprehensive examination, (c)

   medical decision making of “high complexity,” and (d) face-to-face time of either forty-five (45)

   or sixty (60) minutes.

          572.    In the case of such patient examinations, the factors considered to determine the

   “complexity” of medical decision making when assigning a proper CPT code designation include:


         Type of Decision           Number of              Amount and/or             Risk of
             Making                Diagnoses or          Complexity of Data      Complications
                                   Management             To Be Reviewed       and/or Morbidity or
                                     Options                                        Mortality
          Straight forward             Minimal            Minimal or none           Minimal
          medical decision
           making (CPT
               99202)
          Low complexity               Limited                Limited                 Low
          decision making
           (CPT 99203)
             Moderate                  Multiple              Moderate              Moderate
        complexity medical
         decision making
           (CPT 99204)
          High complexity              Extensive             Extensive                High
          decision making
           (CPT 99205)



                                                   122
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 123 of 251 PageID #: 123



          573.    To qualify for a given type of decision making, two of the three elements in the

   table must be met or exceeded.

          574.    Because their examinations were actually minimal and insubstantial, the PC

   Defendants’ representations about the nature and extent of the services were false, and the charges

   based on these misrepresentations were equally false.

          575.    Because the examinations provided to the PC Defendants’ patients were falsely

   billed, each charge submitted to Allstate by the PC Defendants for these examinations is not

   compensable under New York No-Fault Law, including, but not limited to, those listed in Exhibits

   1-5.

          576.    To the extent that Allstate paid the PC Defendants in reliance on the documents

   created and submitted to Allstate by the PC Defendants in connection with any examinations

   provided and billed for under CPT codes 99204 or 99205, Allstate is entitled to recover all

   payments made to the PC Defendants in connection with any such examinations, including, but

   not limited to, the examinations listed in Exhibits 1-5.

          577.    Additionally, to the extent that any of the PC Defendants’ charges submitted in

   connection with these examinations remain unpaid (including, but not limited to, the examinations

   listed in Exhibits 1-5), Allstate is under no obligation to make any payments in connection with

   those transactions because the examinations were falsely billed, and are therefore not compensable

   under New York’s No-Fault Laws.

          578.    The PC Defendants also engaged in similar misconduct with respect to patient

   consultations billed under CPT codes 99244 and 99245.




                                                   123
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 124 of 251 PageID #: 124



          579.     A “consultation” is a type of service provided by a physician whose opinion or

   advice regarding the evaluation and/or management of a specific problem is requested by another

   physician or appropriate source.

          580.     The request for consultation must be documented in the chart by a written

   consultation request or documentation of a telephone request for consultation.

          581.     Here, the required consultation request was never present in any of the records

   submitted in support of the PC Defendants’ claims.

          582.     Additionally, the CPT codes used by the PC Defendants when charging Allstate for

   these consultations deliberately misrepresented the nature and extent of the services actually

   rendered.

          583.     The criteria used to assign the correct CPT code to an initial patient consultation

   includes consideration of the following components:

                                                                    Medical          Face to Face
       CPT Code              History          Examination           Decision            Time
                                                                    Making
         99241          Problem Focused Problem Focused         Straight forward      15 minutes
         99242             Expanded            Expanded         Straight forward      30 minutes
                        problem focused     problem focused
         99243              Detailed            Detailed        Low complexity        40 minutes
         99244           Comprehensive       Comprehensive         Moderate           60 minutes
                                                                  complexity
         99245           Comprehensive       Comprehensive      High complexity       80 minutes



          584.     Thus, a provider may only charge for consultations under CPT codes 99244 or

   99245 if they include (a) a comprehensive history, (b) a comprehensive examination, (c) medical

   decision making of “moderate complexity,” and (d) face-to-face time of either sixty (60) or eighty

   (80) minutes.



                                                   124
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 125 of 251 PageID #: 125



            585.   The factors considered to determine the “complexity” of medical decision-making

   when assigning a proper CPT code designation include:


            Type of Decision         Number of             Amount and/or             Risk of
                Making              Diagnoses or         Complexity of Data      Complications
                                    Management            To Be Reviewed       and/or Morbidity or
                                      Options                                       Mortality
            Straight forward          Minimal              Minimal or none           Minimal
            medical decision
             making (CPT
             99241-99242)
            Low complexity            Limited                 Limited                  Low
            decision making
             (CPT 99243)
               Moderate               Multiple                Moderate               Moderate
          complexity medical
           decision making
             (CPT 99244)
            High complexity          Extensive                Extensive                High
            decision making
             (CPT 99245)



            586.   As with examinations, to qualify for a given type of decision making when charging

   for consultations, providers must meet or exceed two of the three elements in the table set forth

   above.

            587.   Because their consultations were actually cursory and insubstantial, the PC

   Defendants’ representations about the nature and extent of the services were false, and the charges

   based on these misrepresentations were equally false.

            588.   Because the consultations provided to the PC Defendants’ patients were falsely

   billed, each charge submitted to Allstate by the PC Defendants for these consultations is not

   compensable under New York No-Fault Law, including, but not limited to, those listed in Exhibits

   1-5.
                                                   125
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 126 of 251 PageID #: 126



          589.    To the extent that Allstate paid the PC Defendants in reliance on the documents

   created and submitted to Allstate by the PC Defendants in connection with any consultations

   provided and billed for under CPT codes 99244 or 99245, Allstate is entitled to recover all

   payments made to the PC Defendants in connection with any such consultations, including, but

   not limited to, the consultations listed in Exhibits 1-5.

          590.    Additionally, to the extent that any of the PC Defendants’ charges submitted in

   connection with these consultations remain unpaid (including, but not limited to, the consultations

   listed in Exhibits 1-5), Allstate is under no obligation to make any payments in connection with

   those transactions because the consultations were falsely billed, and are therefore not compensable

   under New York’s No-Fault Laws.

                  2.          Diagnostic Testing

          591.    Electrodiagnostic (“EDX”) testing services, such as needle electromyography

   (“EMG”) studies and nerve conduction velocity (“NCV”) studies, were a cornerstone of the PC

   Defendants’ practices.

          592.    The provision of EDX testing services to patients was of great benefit to the PC

   Defendants’ scheme to defraud Allstate because (a) the studies are expensive, and (b) the results

   of the studies could—and would—most often be used to justify the prescription and provision of

   further unnecessary medical services.

          593.    Two major types of EDX tests are NCV studies, and needle EMG tests.

          594.    NCV studies are non-invasive studies in which peripheral nerves are stimulated

   with electrical current.

          595.    EMG tests measure the electrical activity of muscles, and are often done in

   connection with NCV studies.



                                                    126
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 127 of 251 PageID #: 127



          596.      An EMG test involves the insertion of a needle into various muscles in the spinal

   area (“paraspinal muscles”), and in the arms and/or legs to measure electrical activity in each

   muscle.

          597.      EDX testing must never follow a predetermined protocol. The decision of which

   nerves and muscles to test in each limb should be tailored to each patient’s unique circumstances,

   and to their unique EDX findings.

          598.      In a legitimate clinical setting, the decision of which nerves to study for each patient

   is based on (a) an evaluation of the patient’s history, (b) a detailed neurologic examination of the

   patient, and (c) the “real time” results obtained during the actual tests.

          599.      As a result, the nature and extent of EDX studies should vary from patient to patient.

          600.      For example, if an abnormality is found during the tests, further investigation

   should be undertaken to determine the exact nature of the abnormality and the scope of the problem

   in terms of the number of nerves involved.

          601.      Moreover, the nerves and muscles chosen for EDX testing must depend on each

   patient’s specific complaints, physical examination findings, and prior EDX findings.

          602.      In other words, the nature and extent of EDX testing should never be the same for

   every patient.

          603.      Throughout the course of this scheme, the PC Defendants deployed EDX testing

   without any basis in evidence-based guidelines and contrary to the standard of care.

          604.      For example, the Prescribing Defendants and the PC Defendants consistently

   rendered EDX studies bilaterally without any medical indication whatsoever, which indicates that

   the tests were never tailored to the particulars of each patient. Indeed, the PC Defendants’ patients

   underwent EDX testing even without any evidence of significant neurological dysfunction, bowel



                                                      127
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 128 of 251 PageID #: 128



   or bladder dysfunction, saddle anesthesia (i.e., loss of sensation associated with cauda equina

   syndrome), or signs of myelopathy that would have promoted such aggressive and rapid

   performance of such diagnostic testing.

            605.   Because the EDX tests were deployed in this manner, it is clear that the tests were

   wholly unnecessary to evaluate and assess each patient’s condition.

            606.   Not only was such EDX testing unnecessary, but it also (a) inflated the charges

   submitted to Allstate, and (b) placed the patients at additional—and unwarranted—physical risk

   of injury and infection.

            607.   Accordingly, the EDX tests provided to the patients listed in Exhibits 6-10 were

   excessive and not warranted by the condition of the patient, and the charges submitted by the PC

   Defendants in connection with these tests are not compensable under New York’s No-Fault laws.

            608.   To the extent that Allstate paid the PC Defendants in reliance on the documents

   created and submitted in connection with the EDX tests itemized in Exhibits 6-10, Allstate is

   entitled to recover all payments made to the PC Defendants in connection with these tests.

            609.   Moreover, to the extent any of the charges submitted in connection with these EDX

   tests remain unpaid, Allstate is under no obligation to make any further payments to the PC

   Defendants in connection with those tests because these studies were excessive and not warranted

   by the condition of the patient, and thus are not compensable under New York’s No-Fault laws.

      VI.      SPECIFIC ALLEGATIONS OF MAIL FRAUD RACKETEERING ACTIVITY

            610.   Throughout the course of this entire scheme, Aronov, Matatov, Sharafyan, Kandov,

   Yaguda, Ushyarov, El-Sanduby, Barakat, Pattugalan, and Delacruz-Gomez, working through the

   Pharmacy Defendants and/or through the PC Defendants, (a) created, prepared, and submitted (or

   caused to be created, prepared, and submitted) false No-Fault claim reimbursement



                                                   128
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 129 of 251 PageID #: 129



   documentation, (b) intentionally violated the laws of the United States by devising, and intending

   to devise, schemes to defraud and obtain money and property by means of false and fraudulent

   pretenses and representations, and (c) placed, or caused to be placed, in a post office and/or

   authorized depository for mail matter, things to be sent and delivered by the United States Postal

   Service, in violation of 18 U.S.C. § 1341 (mail fraud) for the purpose of executing, or attempting,

   such fraudulent schemes.

          611.    Unless otherwise pled to the contrary, all documents, notes, reports, invoices,

   prescription forms, delivery receipts, health insurance claim forms, assignment of benefit forms,

   letters of medical necessity, peer-review rebuttals, other No-Fault claim reimbursement

   documents, letters, and requests for payment in connection with the insurance claims referenced

   throughout this pleading (and accompanying exhibits) traveled through the U.S. Mail.

          612.    Every automobile insurance claim detailed within this Complaint involved at least

   one use of the U.S. Mail, including the mailing of, among other things, the notice of claim, initial

   policies, insurance payments, claim-related payments, and the return of the cancelled payment

   instruments to the financial institution(s) from which the draft(s) were drawn.

          A.      NEW CENTURY ENTERPRISE

          613.    Aronov, Matatov, Ushyarov, El-Sanduby, and/or Pattugalan either personally used

   (or caused the use of) the U.S. Mail to further this fraudulent scheme by causing Allstate

   Claimants’ prescription records and treatment records, peer-review rebuttals, and/or invoices/bills

   from New Century to be mailed to Allstate (and/or counsel for claimants) or acted with knowledge

   that the use of the U.S. Mail would follow in the ordinary course of business.




                                                   129
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 130 of 251 PageID #: 130



          614.    Aronov and Matatov caused New Century to falsely certify that it was, in all

   respects, eligible to be reimbursed under New York’s No-Fault Laws each time that New Century

   mailed (or was caused to mail) a demand for payment (i.e., invoice or bill) to Allstate.

          615.    Aronov’s and Matatov’s participation in the operation and management of New

   Century, which included, among other things, (a) producing and dispensing Compounded Products

   in violation of applicable regulatory and licensing requirements, (b) dispensing and billing Allstate

   for Compounded Products and other drugs that were not medically necessary and were completely

   unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely charging

   for drugs with the knowledge that such drugs were not lawfully reimbursable under New York’s

   No-Fault laws, (d) charging Allstate for Compounded Products and other drugs at grossly

   excessive rates, (e) billing Allstate for Compounded Products and other drugs that were, in certain

   instances, never actually provided and/or dispensed, (f) falsely representing, and charging for,

   certain drugs as if the drugs required a prescription even though they did not, and (g) maintaining

   unlawful relationships with and inducing, through financial means or otherwise, prescribing

   providers, including one or more Prescribing Defendant, to furnish prescriptions for medically

   unnecessary drugs and medications, including Compounded Products, that were to be filled

   exclusively by New Century, rendered New Century completely ineligible for No-Fault

   reimbursement under New York law.

          616.    As a result of the above-described conduct, Aronov and Matatov purposely caused

   New Century to make a misrepresentation each and every time that New Century mailed (or was

   caused to mail) a document to Allstate claiming eligibility for No-Fault reimbursement.

          617.    Moreover, because (a) Aronov and Matatov engaged in (or caused) the above-

   described unlawful conduct through their participation in the operation and management of New



                                                   130
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 131 of 251 PageID #: 131



   Century, (b) Aronov and Matatov caused New Century to seek No-Fault reimbursement from

   Allstate (even though New Century was not lawfully entitled to such reimbursement), and (c) New

   Century used (or was caused to use) the U.S. Mail to seek reimbursement, it is clear that Aronov

   and Matatov committed mail fraud.

          618.    Ushyarov, El-Sanduby, and Pattugalan also purposely caused New Century to make

   misrepresentations when New Century mailed (or was caused to mail) a document to Allstate

   claiming eligibility for No-Fault reimbursement for drugs and medications, including

   Compounded Products, that were purportedly delivered and dispensed by New Century pursuant

   to a prescription written (or caused to be written) by Ushyarov, El-Sanduby, or Pattugalan through

   (a) the writing of prescriptions for medically unnecessary drugs and medications, including

   Compounded Products, to be purportedly dispensed and delivered by New Century, (b) the

   creation and submission of records and notes for medically unnecessary and excessive treatments,

   tests, and services through First Class Medical, NY Medical Arts, and GONY Medical that

   purportedly justified prescriptions written by Ushyarov, El-Sanduby, and Pattugalan (or someone

   acting under their direction or control) for drugs and medications, including Compounded

   Products, that were billed for by New Century, and/or (c) the creation and submission of one or

   more template letter of medical necessity or peer-review rebuttal through First Class Medical, NY

   Medical Arts, or GONY Medical that falsely justified the necessity of the medications and drugs,

   including Compounded Products, that were billed for by New Century.

          619.    As a result of the above-described conduct, Ushyarov, El-Sanduby, and Pattugalan

   purposely caused New Century to make a misrepresentation each and every time that New Century

   mailed (or was caused to mail) a document to Allstate claiming eligibility for No-Fault




                                                  131
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 132 of 251 PageID #: 132



   reimbursement for drugs and medications, including Compounded Products, pursuant to a

   prescription written (or caused to be written) by Ushyarov, El-Sanduby, or Pattugalan.

           620.     Moreover, because (a) Ushayarov, El-Sanduby, and Pattugalan engaged in (or

   caused) the above-described unlawful conduct, (b) Ushyarov, El-Sanduby, and Pattugalan caused

   New Century to seek No-Fault reimbursement from Allstate (even though New Century was not

   lawfully entitled to such reimbursement), and (c) New Century used (or was caused to use) the

   U.S. Mail to seek reimbursement, it is clear that Ushyarov, El-Sanduby, and Pattugalan committed

   mail fraud.

           621.     At all relevant times, Aronov, Matatov, Ushyarov, El-Sanduby, and Pattugalan

   knew that New Century (including its employees, owner(s), contractors, and agents), a customer,

   an Allstate Claimant, an insurance carrier, an Allstate Claimant’s attorney, other healthcare

   provider, or Allstate would use (or be caused to use) the U.S. Mail in connection with each of the

   fraudulent claims, including issuing payments based upon the documentation mailed by (or on

   behalf of) New Century.

           622.     Allstate estimates that the unlawful operation of the New Century enterprise

   generated hundreds of mailings. A table highlighting selected examples of mailings made in

   furtherance of this scheme is annexed at Exhibit 11 and incorporated herein by reference as if set

   forth in its entirety.

           B.       REFILL RX ENTERPRISE

           623.     Sharafyan, Ushyarov, and/or El-Sanduby either personally used (or caused the use

   of) the U.S. Mail to further this fraudulent scheme by causing Allstate Claimants’ prescription

   records and treatment records, letters of medical necessity, peer-review rebuttals, and/or




                                                   132
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 133 of 251 PageID #: 133



   invoices/bills from Refill Rx to be mailed to Allstate (and/or counsel for claimants) or acted with

   knowledge that the use of the U.S. Mail would follow in the ordinary course of business.

          624.    Sharafyan, Ushyarov, and/or El-Sanduby caused Refill Rx to falsely certify that it

   was, in all respects, eligible to be reimbursed under New York’s No-Fault Laws each time that

   Refill Rx mailed (or was caused to mail) a demand for payment (i.e., invoice or bill) to Allstate.

          625.    Sharafyan’s participation in the operation and management of Refill Rx, which

   included, among other things, (a) producing and dispensing Compounded Products in violation of

   applicable regulatory and licensing requirements, (b) dispensing and billing Allstate for

   Compounded Products and other drugs that were not medically necessary and were completely

   unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely charging

   for drugs with the knowledge that such drugs were not lawfully reimbursable under New York’s

   No-Fault laws, (d) charging Allstate for Compounded Products and other drugs at grossly

   excessive rates, (e) falsely representing, and charging for, certain drugs as if the drugs required a

   prescription even though they did not, and (f) maintaining unlawful relationships with and

   inducing, through financial means or otherwise, prescribing providers, including one or more

   Prescribing Defendant, to furnish prescriptions for medically unnecessary drugs and medications,

   including Compounded Products, that were to be filled exclusively by Refill Rx, rendered Refill

   Rx completely ineligible for No-Fault reimbursement under New York law.

          626.    As a result of the above-described conduct, Sharafyan purposely caused Refill Rx

   to make a misrepresentation each and every time that Refill Rx mailed (or was caused to mail) a

   document to Allstate claiming eligibility for No-Fault reimbursement.

          627.    Moreover, because (a) Sharafyan engaged in (or caused) the above-described

   unlawful conduct through his participation in the operation and management of Refill Rx, (b)



                                                   133
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 134 of 251 PageID #: 134



   Sharafyan caused Refill Rx to seek No-Fault reimbursement from Allstate (even though Refill Rx

   was not lawfully entitled to such reimbursement), and (c) Refill Rx used (or was caused to use)

   the U.S. Mail to seek reimbursement, it is clear that Sharafyan committed mail fraud.

          628.    Ushyarov and El-Sanduby also purposely caused Refill Rx to make

   misrepresentations when Refill Rx mailed (or was caused to mail) a document to Allstate claiming

   eligibility for No-Fault reimbursement for drugs and medications, including Compounded

   Products, that were purportedly delivered and dispensed by Refill Rx pursuant to a prescription

   written (or caused to be written) by Ushyarov or El-Sanduby through (a) the writing of

   prescriptions for medically unnecessary drugs and medications, including Compounded Products,

   to be purportedly dispensed and delivered by Refill Rx, (b) the creation and submission of records

   and notes for medically unnecessary and excessive treatments, tests, and services through First

   Class Medical and NY Medical Arts that purportedly justified prescriptions written by Ushyarov

   and El-Sanduby (or someone acting under their direction or control) for drugs and medications,

   including Compounded Products, that were billed for by Refill Rx, (c) the creation and submission

   of one or more template Letter of Medical Necessity through First Class Medical or NY Medical

   Arts that falsely justified the necessity of the medications and drugs, including Compounded

   Products, that were billed for by Refill Rx, and/or (d) the creation and submission of one or more

   template peer-review rebuttal through NY Medical Arts that falsely justified the necessity of the

   medications and drugs, including Compounded Products, that were billed for by Refill Rx.

          629.    As a result of the above-described conduct, Ushyarov and El-Sanduby purposely

   caused Refill Rx to make a misrepresentation each and every time that Refill Rx mailed (or was

   caused to mail) a document to Allstate claiming eligibility for No-Fault reimbursement for drugs




                                                  134
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 135 of 251 PageID #: 135



   and medications, including Compounded Products, pursuant to a prescription written (or caused

   to be written) by Ushyarov or El-Sanduby.

           630.   Moreover, because (a) Ushayarov and El-Sanduby engaged in (or caused) the

   above-described unlawful conduct, (b) Ushyarov and El-Sanduby caused Refill Rx to seek No-

   Fault reimbursement from Allstate (even though Refill Rx was not lawfully entitled to such

   reimbursement), and (c) Refill Rx used (or was caused to use) the U.S. Mail to seek reimbursement,

   it is clear that Ushyarov and El-Sanduby committed mail fraud.

           631.   At all relevant times, Sharafyan, Ushyarov, and El-Sanduby knew that Refill Rx

   (including its employees, owner(s), contractors, and agents), a customer, an Allstate Claimant, an

   insurance carrier, an Allstate Claimant’s attorney, other healthcare provider, or Allstate would use

   (or be caused to use) the U.S. Mail in connection with each of the fraudulent claims, including

   issuing payments based upon the documentation mailed by (or on behalf of) Refill Rx.

           632.   Allstate estimates that the unlawful operation of the Refill Rx enterprise generated

   hundreds of mailings. A table highlighting selected examples of mailings made in furtherance of

   this scheme is annexed at Exhibit 12 and incorporated herein by reference as if set forth in its

   entirety.

           C.     MY RX PHARMACY ENTERPRISE

           633.   Kandov either personally used (or caused the use of) the U.S. Mail to further this

   fraudulent scheme by causing Allstate Claimants’ prescription records and invoices/bills from My

   Rx Pharmacy to be mailed to Allstate (and/or counsel for claimants) or acted with knowledge that

   the use of the U.S. Mail would follow in the ordinary course of business.




                                                   135
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 136 of 251 PageID #: 136



          634.    Kandov caused My Rx Pharmacy to falsely certify that it was, in all respects,

   eligible to be reimbursed under New York’s No-Fault Laws each time that My Rx Pharmacy

   mailed (or was caused to mail) a demand for payment (i.e., invoice or bill) to Allstate.

          635.    Kandov’s participation in the operation and management of My Rx Pharmacy,

   which included, among other things, (a) producing and dispensing Compounded Products in

   violation of applicable regulatory and licensing requirements, (b) dispensing and billing Allstate

   for Compounded Products and other drugs that were not medically necessary and were completely

   unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely charging

   for drugs with the knowledge that such drugs were not lawfully reimbursable under New York’s

   No-Fault laws, and (d) falsely representing, and charging for, certain drugs as if the drugs required

   a prescription even though they did not, rendered My Rx Pharmacy completely ineligible for No-

   Fault reimbursement under New York law.

          636.    As a result of the above-described conduct, Kandov purposely caused My Rx

   Pharmacy to make a misrepresentation each and every time that My Rx Pharmacy mailed (or was

   caused to mail) a document to Allstate claiming eligibility for No-Fault reimbursement.

          637.    Moreover, because (a) Kandov engaged in (or caused) the above-described

   unlawful conduct through his participation in the operation and management of My Rx Pharmacy,

   (b) Kandov caused My Rx Pharmacy to seek No-Fault reimbursement from Allstate (even though

   My Rx Pharmacy was not lawfully entitled to such reimbursement), and (c) My Rx Pharmacy used

   (or was caused to use) the U.S. Mail to seek reimbursement, it is clear that Kandov committed

   mail fraud.

          638.    At all relevant times, Kandov knew that My Rx Pharmacy (including its employees,

   owner(s), contractors, and agents), a customer, an Allstate Claimant, an insurance carrier, an



                                                   136
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 137 of 251 PageID #: 137



   Allstate Claimant’s attorney, other healthcare provider, or Allstate would use (or be caused to use)

   the U.S. Mail in connection with each of the fraudulent claims, including issuing payments based

   upon the documentation mailed by (or on behalf of) My Rx Pharmacy.

           639.     Allstate estimates that the unlawful operation of the My Rx Pharmacy enterprise

   generated hundreds of mailings. A table highlighting selected examples of mailings made in

   furtherance of this scheme is annexed at Exhibit 13 and incorporated herein by reference as if set

   forth in its entirety.

           D.       DIRECT RX ENTERPRISE

           640.     Yaguda, El-Sanduby, Barakat, and Delacruz-Gomez either personally used (or

   caused the use of) the U.S. Mail to further this fraudulent scheme by causing Allstate Claimants’

   prescription records and treatment records, Letters of Medical Necessity, peer-review rebuttals,

   and/or invoices/bills from Direct Rx to be mailed to Allstate (and/or counsel for claimants) or acted

   with knowledge that the use of the U.S. Mail would follow in the ordinary course of business.

           641.     Yaguda caused Direct Rx to falsely certify that it was, in all respects, eligible to be

   reimbursed under New York’s No-Fault Laws each time that Direct Rx mailed (or was caused to

   mail) a demand for payment (i.e., invoice or bill) to Allstate.

           642.     Yaguda’s participation in the operation and management of Direct Rx, which

   included, among other things, (a) producing and dispensing Compounded Products in violation of

   applicable regulatory and licensing requirements, (b) dispensing and billing Allstate for

   Compounded Products and other drugs that were not medically necessary and were completely

   unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely charging

   for drugs with the knowledge that such drugs were not lawfully reimbursable under New York’s

   No-Fault laws, (d) charging Allstate for Compounded Products and other drugs at grossly



                                                     137
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 138 of 251 PageID #: 138



   excessive rates, (e) billing Allstate for Compounded Products and other drugs that were, in certain

   instances, never actually provided and/or dispensed, (f) falsely representing, and charging for,

   certain drugs as if the drugs required a prescription even though they did not, and (g) maintaining

   unlawful relationships with and inducing, through financial means or otherwise, prescribing

   providers, including one or more Prescribing Defendant, to furnish prescriptions for medically

   unnecessary drugs and medications, including Compounded Products, that were to be filled

   exclusively by Direct Rx, rendered Direct Rx completely ineligible for No-Fault reimbursement

   under New York law.

          643.    As a result of the above-described conduct, Yaguda purposely caused Direct Rx to

   make a misrepresentation each and every time that Direct Rx mailed (or was caused to mail) a

   document to Allstate claiming eligibility for No-Fault reimbursement.

          644.    Moreover, because (a) Yaguda engaged in (or caused) the above-described

   unlawful conduct through his participation in the operation and management of Direct Rx, (b)

   Yaguda caused Direct Rx to seek No-Fault reimbursement from Allstate (even though Direct Rx

   was not lawfully entitled to such reimbursement), and (c) Direct Rx used (or was caused to use)

   the U.S. Mail to seek reimbursement, it is clear that Yaguda committed mail fraud.

          645.    El-Sanduby, Barakat, and Delacruz-Gomez also purposely caused Direct Rx to

   make misrepresentations when Direct Rx mailed (or was caused to mail) a document to Allstate

   claiming eligibility for No-Fault reimbursement for drugs and medications, including

   Compounded Products, that were purportedly delivered and dispensed by Direct Rx pursuant to a

   prescription written (or caused to be written) by El-Sanduby, Barakat, and Delacruz-Gomez

   through (a) the writing of prescriptions for medically unnecessary drugs and medications,

   including Compounded Products, to be purportedly dispensed and delivered by Direct Rx, (b) the



                                                  138
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 139 of 251 PageID #: 139



   creation and submission of records and notes for medically unnecessary and excessive treatments,

   tests, and services through NY Medical Arts, Richmond Medical, and Life Health Care that

   purportedly justified prescriptions written by El-Sanduby, Barakat, and Delacruz-Gomez (or

   someone acting under their direction or control) for drugs and medications, including Compounded

   Products, that were billed for by Direct Rx, (c) the creation and submission of one or more template

   Letter of Medical Necessity through NY Medical Arts, Richmond Medical, and Life Health Care

   that falsely justified the necessity of the medications and drugs, including Compounded Products,

   that were billed for by Direct Rx, and/or (d) the creation and submission of one or more template

   peer-review rebuttal through Richmond Medical and Life Health Care that falsely justified the

   necessity of the medications and drugs, including Compounded Products, that were billed for by

   Direct Rx.

          646.    As a result of the above-described conduct, El-Sanduby, Barakat, and Delacruz-

   Gomez purposely caused Direct Rx to make a misrepresentation each and every time that Direct

   Rx mailed (or was caused to mail) a document to Allstate claiming eligibility for No-Fault

   reimbursement for drugs and medications, including Compounded Products, pursuant to a

   prescription written (or caused to be written) by El-Sanduby, Barakat, and Delacruz-Gomez.

          647.    Moreover, because (a) El-Sanduby, Barakat, and Delacruz-Gomez engaged in (or

   caused) the above-described unlawful conduct, (b) El-Sanduby, Barakat, and Delacruz-Gomez

   caused Direct Rx to seek No-Fault reimbursement from Allstate (even though Direct Rx was not

   lawfully entitled to such reimbursement), and (c) Direct Rx used (or was caused to use) the U.S.

   Mail to seek reimbursement, it is clear that El-Sanduby, Barakat, and Delacruz-Gomez committed

   mail fraud.




                                                   139
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 140 of 251 PageID #: 140



           648.   At all relevant times, Yaguda, El-Sanduby, Barakat, and Delacruz-Gomez knew

   that Direct Rx (including its employees, owner(s), contractors, and agents), a customer, an Allstate

   Claimant, an insurance carrier, an Allstate Claimant’s attorney, other healthcare provider, or

   Allstate would use (or be caused to use) the U.S. Mail in connection with each of the fraudulent

   claims, including issuing payments based upon the documentation mailed by (or on behalf of)

   Direct Rx.

           649.   Allstate estimates that the unlawful operation of the Direct Rx enterprise generated

   hundreds of mailings. A table highlighting selected examples of mailings made in furtherance of

   this scheme is annexed at Exhibit 14 and incorporated herein by reference as if set forth in its

   entirety.

           E.     FIRST CLASS MEDICAL ENTERPRISE

           650.   In conducting the affairs of the First Class Medical enterprise, Ushyarov either (a)

  personally used the U.S. Mail to further the scheme by causing prescription records, patient

  treatment records, and bills/invoices from First Class Medical to be mailed to Allstate and/or

  counsel for the claimants, or (b) acted with knowledge that the use of the U.S. Mail would follow

  in the ordinary course of First Class Medical’s business.

           651.   At all relevant times, Ushayarov caused First Class Medical to certify that it was,

  in all respects, eligible to be reimbursed under New York’s No-Fault Laws each time that First

  Class Medical mailed (or was caused to mail) a demand for payment (i.e., invoice or statutory NF-

  3 claim form) to Allstate.

           652.   However, as alleged herein, because the treatment rendered by Ushyarov (or those

  acting under his direction and control) to Allstate Claimants through First Class Medical was

  excessive, not clinically necessary, and rendered pursuant to a pre-determined protocol designed to



                                                   140
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 141 of 251 PageID #: 141



  ensure financial enrichment, First Class Medical was not eligible for No-Fault reimbursement under

  New York law.

           653.     Therefore, Ushyarov caused First Class Medical to make a misrepresentation each

  and every time that First Class Medical mailed (or was caused to mail) a document (i.e., invoice or

  statutory NF-3 claim form) to Allstate claiming eligibility for reimbursement.

           654.     Moreover, because (a) Ushyarov participated in conducting the affairs of First Class

  Medical and received First Class Medical’s professional physician fees and profits, (b) Ushayarov

  purposely caused First Class Medical to seek No-Fault reimbursement from Allstate (even though

  First Class Medical was not lawfully entitled to such reimbursement), and (c) First Class Medical

  used the U.S. Mail to seek reimbursement, it is clear that Ushyarov committed mail fraud.

           655.     At all relevant times, Ushyarov knew that First Class Medical, First Class Medical’s

  billing companies and/or agents, a patient, a claimant, an insurance carrier, an Allstate Claimant’s

  attorney, other healthcare provider, a pharmacy, or Allstate would use the U.S. Mail in connection

  with each fraudulent claim, including issuing payments based upon documentation mailed by First

  Class Medical.

           656.     Allstate estimates that the unlawful operation of the First Class Medical enterprise

  generated hundreds of mailings. A table highlighting selected examples of mailings made in

  furtherance of this scheme is annexed at Exhibit 15 and incorporated herein by reference as if set

  forth in its entirety.

           F.       NY MEDICAL ARTS ENTERPRISE

           657.     In conducting the affairs of the NY Medical Arts enterprise, El-Sanduby either (a)

  personally used the U.S. Mail to further the scheme by causing prescription records, patient

  treatment records, and bills/invoices from NY Medical Arts to be mailed to Allstate and/or counsel



                                                    141
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 142 of 251 PageID #: 142



  for the claimants, or (b) acted with knowledge that the use of the U.S. Mail would follow in the

  ordinary course of NY Medical Arts’ business.

          658.    At all relevant times, El-Sanduby caused NY Medical Arts to certify that it was, in

  all respects, eligible to be reimbursed under New York’s No-Fault Laws each time that NY Medical

  Arts mailed (or was caused to mail) a demand for payment (i.e., invoice or statutory NF-3 claim

  form) to Allstate.

          659.    However, as alleged herein, because the treatment rendered by El-Sanduby (or

  those acting under his direction and control) to Allstate Claimants through NY Medical Arts was

  excessive, not clinically necessary, and rendered pursuant to a pre-determined protocol designed to

  ensure financial enrichment, NY Medical Arts was not eligible for No-Fault reimbursement under

  New York law.

          660.    Therefore, El-Sanduby caused NY Medical Arts to make a misrepresentation each

  and every time that NY Medical Arts mailed (or was caused to mail) a document (i.e., invoice or

  statutory NF-3 claim form) to Allstate claiming eligibility for reimbursement.

          661.    Moreover, because (a) El-Sanduby participated in conducting the affairs of NY

  Medical Arts and received NY Medical Arts’ professional physician fees and profits, (b) El-

  Sanduby purposely caused NY Medical Arts to seek No-Fault reimbursement from Allstate (even

  though NY Medical Arts was not lawfully entitled to such reimbursement), and (c) NY Medical

  Arts used the U.S. Mail to seek reimbursement, it is clear that El-Sanduby committed mail fraud.

          662.    At all relevant times, El-Sanduby knew that NY Medical Arts, NY Medical Arts’

  billing companies and/or agents, a patient, a claimant, an insurance carrier, an Allstate Claimant’s

  attorney, other healthcare provider, a pharmacy, or Allstate would use the U.S. Mail in connection




                                                  142
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 143 of 251 PageID #: 143



  with each fraudulent claim, including issuing payments based upon documentation mailed by NY

  Medical Arts.

           663.     Allstate estimates that the unlawful operation of the NY Medical Arts enterprise

  generated hundreds of mailings. A table highlighting selected examples of mailings made in

  furtherance of this scheme is annexed at Exhibit 16 and incorporated herein by reference as if set

  forth in its entirety.

           G.       RICHMOND MEDICAL ENTERPRISE

           664.     In conducting the affairs of the Richmond Medical enterprise, Barakat either (a)

  personally used the U.S. Mail to further the scheme by causing prescription records, patient

  treatment records, and bills/invoices from Richmond Medical to be mailed to Allstate and/or

  counsel for the claimants, or (b) acted with knowledge that the use of the U.S. Mail would follow

  in the ordinary course of Richmond Medical’s business.

           665.     At all relevant times, Barakat caused Richmond Medical to certify that it was, in all

  respects, eligible to be reimbursed under New York’s No-Fault Laws each time that Richmond

  Medical mailed (or was caused to mail) a demand for payment (i.e., invoice or statutory NF-3 claim

  form) to Allstate.

           666.     However, as alleged herein, because the treatment rendered by Barakat (or those

  acting under his direction and control) to Allstate Claimants through Richmond Medical was

  excessive, not clinically necessary, and rendered pursuant to a pre-determined protocol designed to

  ensure financial enrichment, Richmond Medical was not eligible for No-Fault reimbursement under

  New York law.




                                                     143
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 144 of 251 PageID #: 144



           667.     Therefore, Barakat caused Richmond Medical to make a misrepresentation each

  and every time that Richmond Medical mailed (or was caused to mail) a document (i.e., invoice or

  statutory NF-3 claim form) to Allstate claiming eligibility for reimbursement.

           668.     Moreover, because (a) Barakat participated in conducting the affairs of Richmond

  Medical and received Richmond Medical’s professional physician fees and profits, (b) Barakat

  purposely caused Richmond Medical to seek No-Fault reimbursement from Allstate (even though

  Richmond Medical was not lawfully entitled to such reimbursement), and (c) Richmond Medical

  used the U.S. Mail to seek reimbursement, it is clear that Barakat committed mail fraud.

           669.     At all relevant times, Barakat knew that Richmond Medical, Richmond Medical’s

  billing companies and/or agents, a patient, a claimant, an insurance carrier, an Allstate Claimant’s

  attorney, other healthcare provider, a pharmacy, or Allstate would use the U.S. Mail in connection

  with each fraudulent claim, including issuing payments based upon documentation mailed by

  Richmond Medical.

           670.     Allstate estimates that the unlawful operation of the Richmond Medical enterprise

  generated hundreds of mailings. A table highlighting selected examples of mailings made in

  furtherance of this scheme is annexed at Exhibit 17 and incorporated herein by reference as if set

  forth in its entirety.

           H.       GONY MEDICAL ENTERPRISE

           671.     In conducting the affairs of the GONY Medical enterprise, Pattugalan either (a)

  personally used the U.S. Mail to further the scheme by causing prescription records, patient

  treatment records, and bills/invoices from GONY Medical to be mailed to Allstate and/or counsel

  for the claimants, or (b) acted with knowledge that the use of the U.S. Mail would follow in the

  ordinary course of GONY Medical’s business.



                                                   144
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 145 of 251 PageID #: 145



           672.   At all relevant times, Pattugalan caused GONY Medical to certify that it was, in all

  respects, eligible to be reimbursed under New York’s No-Fault Laws each time that GONY Medical

  mailed (or was caused to mail) a demand for payment (i.e., invoice or statutory NF-3 claim form)

  to Allstate.

           673.   However, as alleged herein, because the treatment rendered by Pattugalan (or those

  acting under his direction and control) to Allstate Claimants through GONY Medical was excessive,

  not clinically necessary, and rendered pursuant to a pre-determined protocol designed to ensure

  financial enrichment, GONY Medical was not eligible for No-Fault reimbursement under New

  York law.

           674.   Therefore, Pattugalan caused GONY Medical to make a misrepresentation each and

  every time that GONY Medical mailed (or was caused to mail) a document (i.e., invoice or statutory

  NF-3 claim form) to Allstate claiming eligibility for reimbursement.

           675.   Moreover, because (a) Pattugalan participated in conducting the affairs of GONY

  Medical and received GONY Medical’s professional physician fees and profits, (b) Pattugalan

  purposely caused GONY Medical to seek No-Fault reimbursement from Allstate (even though

  GONY Medical was not lawfully entitled to such reimbursement), and (c) GONY Medical used the

  U.S. Mail to seek reimbursement, it is clear that Pattugalan committed mail fraud.

           676.   At all relevant times, Pattugalan knew that GONY Medical, GONY Medical’s

  billing companies and/or agents, a patient, a claimant, an insurance carrier, an Allstate Claimant’s

  attorney, other healthcare provider, a pharmacy, or Allstate would use the U.S. Mail in connection

  with each fraudulent claim, including issuing payments based upon documentation mailed by

  GONY Medical.




                                                  145
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 146 of 251 PageID #: 146



           677.     Allstate estimates that the unlawful operation of the GONY Medical enterprise

  generated hundreds of mailings. A table highlighting selected examples of mailings made in

  furtherance of this scheme is annexed at Exhibit 18 and incorporated herein by reference as if set

  forth in its entirety.

           I.       LIFE HEALTH CARE ENTERPRISE

           678.     In conducting the affairs of the Life Health Care enterprise, Delacruz-Gomez either

  (a) personally used the U.S. Mail to further the scheme by causing prescription records, patient

  treatment records, and bills/invoices from Life Health Care to be mailed to Allstate and/or counsel

  for the claimants, or (b) acted with knowledge that the use of the U.S. Mail would follow in the

  ordinary course of Life Health Care’s business.

           679.     At all relevant times, Delacruz-Gomez caused Life Health Care to certify that it

  was, in all respects, eligible to be reimbursed under New York’s No-Fault Laws each time that Life

  Health Care mailed (or was caused to mail) a demand for payment (i.e., invoice or statutory NF-3

  claim form) to Allstate.

           680.     However, as alleged herein, because the treatment rendered by Delacruz-Gomez

  (or those acting under his direction and control) to Allstate Claimants through Life Health Care was

  excessive, not clinically necessary, and rendered pursuant to a pre-determined protocol designed to

  ensure financial enrichment, Life Health Care was not eligible for No-Fault reimbursement under

  New York law.

           681.     Therefore, Delacruz-Gomez caused Life Health Care to make a misrepresentation

  each and every time that Life Health Care mailed (or was caused to mail) a document (i.e., invoice

  or statutory NF-3 claim form) to Allstate claiming eligibility for reimbursement.




                                                    146
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 147 of 251 PageID #: 147



           682.     Moreover, because (a) Delacruz-Gomez participated in conducting the affairs of

  Life Health Care and received Life Health Care’s professional physician fees and profits, (b)

  Delacruz-Gomez purposely caused Life Health Care to seek No-Fault reimbursement from Allstate

  (even though Life Health Care was not lawfully entitled to such reimbursement), and (c) Life Health

  Care used the U.S. Mail to seek reimbursement, it is clear that Delacruz-Gomez committed mail

  fraud.

           683.     At all relevant times, Delacruz-Gomez knew that Life Health Care, Life Health

  Care’s billing companies and/or agents, a patient, a claimant, an insurance carrier, an Allstate

  Claimant’s attorney, other healthcare provider, a pharmacy, or Allstate would use the U.S. Mail in

  connection with each fraudulent claim, including issuing payments based upon documentation

  mailed by Life Health Care.

           684.     Allstate estimates that the unlawful operation of the Life Health Care enterprise

  generated hundreds of mailings. A table highlighting selected examples of mailings made in

  furtherance of this scheme is annexed at Exhibit 19 and incorporated herein by reference as if set

  forth in its entirety.

   VII.    SPECIFIC ALLEGATIONS OF FRAUDULENT CONCEALMENT AND
           MATERIAL MISREPRESENTATIONS MADE TO AND RELIED UPON BY
           ALLSTATE

           A.       NEW CENTURY ENTERPRISE

           685.     At all relevant times during the operation of the New Century enterprise, Aronov,

  Matatov, Ushyarov, El-Sanduby, Pattugalan, First Class Medical, NY Medical Arts, and GONY

  Medical purposely caused New Century to falsely certify that it was, in all respects, eligible to be

  reimbursed under New York’s No-Fault Laws as a means to induce Allstate to promptly pay charges




                                                   147
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 148 of 251 PageID #: 148



  related to prescription drugs and other pharmacy services purportedly provided to Allstate

  Claimants who were caused to be customers of New Century.

          686.    At all relevant times, Aronov and Matatov directly participated in the operation and

  management of New Century.

          687.    During the relevant period, Aronov and Matatov induced Ushyarov, El-Sanduby,

  and Pattugalan (or those individuals working under their control) to furnish prescriptions for

  medically unnecessary drugs and medications, including Compounded Products, to be dispensed

  and charged for by New Century.

          688.    Aronov, Matatov, Ushyarov, El-Sanduby, Pattugalan, First Class Medical, NY

  Medical Arts, and/or GONY Medical (along with those individuals working under their control)

  purposely concealed the lack of medical necessity for the prescriptions for drugs and medications,

  including Compounded Products, to be dispensed and charged by New Century.

          689.    For instance, as alleged herein, through First Class Medical, NY Medical Arts, and

  GONY Medical, Ushyarov, El-Sanduby, and Pattugalan (or those working under their direction and

  control) created and submitted to Allstate (or caused the creation and submission of) peer-review

  rebuttals that falsely attested to the medical necessity of drugs and medications, including

  Compounded Products, that were prescribed by Ushyarov, El-Sanduby, or Pattugalan (or those

  working under their direction and control), and purportedly dispensed and delivered by New

  Century, to an Allstate Claimant.

          690.    Ushyarov, El-Sanduby, and Pattugalan (or those working under their direction and

  control), through First Class Medical, NY Medical Arts, and GONY Medical, additionally created

  and submitted to Allstate (or caused the creation and submission of) treatment records that falsely

  purported to justify the necessity of certain drugs and medications, including Compounded



                                                  148
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 149 of 251 PageID #: 149



  Products, that were prescribed by Ushyarov, El-Sanduby, or Pattugalan, and purportedly dispensed

  and delivered by New Century, to an Allstate Claimant.

          691.    Because Aronov and Matatov were responsible for causing New Century’s (a)

  producing and dispensing of Compounded Products in violation of applicable regulatory and

  licensing requirements, (b) dispensing and billing of Allstate for Compounded Products and other

  drugs that were not medically necessary and were completely unjustified as a means of treating the

  Allstate Claimants’ purported injuries, (c) falsely charging for drugs with the knowledge that such

  drugs were not lawfully reimbursable under New York’s No-Fault laws, (d) charging Allstate for

  Compounded Products and other drugs at grossly excessive rates, (e) billing Allstate for

  Compounded Products and other drugs that were, in certain instances, never actually provided

  and/or dispensed, (f) falsely representing, and charging for, certain drugs as if the drugs required a

  prescription even though they did not, and (g) maintaining unlawful relationships with and

  inducing, through financial means or otherwise, prescribing providers, including one or more

  Prescribing Defendant, to furnish prescriptions for medically unnecessary drugs and medications,

  including Compounded Products, that were to be filled exclusively by New Century, New Century

  was caused to falsely claim eligibility for No-Fault reimbursement each and every time that New

  Century sought No-Fault reimbursement from Allstate.

          692.    As alleged above, Aronov, Matatov, Ushyarov, El-Sanduby, and/or Pattugalan (or

  those persons working under their or their confederates’ control) caused New Century to create and

  submit to Allstate No-Fault claim reimbursement documents and demands for payment relative to

  prescription drugs and other pharmacy services that were (a) unlawful, (b) fraudulently reported,

  (c) completely unnecessary, (d) falsely charged, and/or (e) not actually provided as represented.




                                                   149
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 150 of 251 PageID #: 150



           693.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

           694.    Many of the false, fraudulent, and unlawful acts, including, among other things,

  charging for services and products never actually provided, are not readily evident within the four

  corners of the documents submitted to Allstate by these defendants and upon which Allstate relied

  in adjusting the claims and tendering payment in connection with each discrete patient claim at

  issue in this matter.

           695.    Claims under New York’s No-Fault laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

           696.    Thus, every time that Aronov and Matatov (along with those individuals working

  under their control) caused New Century to submit No-Fault reimbursement demands to Allstate,

  Aronov and Matatov (and those individuals working under their control) necessarily certified that

  New Century was, in all respects, eligible to be reimbursed under New York’s No-Fault laws.

           697.    The full extent of Aronov, Matatov, Ushyarov, El-Sanduby, Pattugalan, First Class

  Medical, NY Medical Arts, and GONY Medical’s fraudulent and unlawful acts relative to their

  participation in the New Century enterprise was not, and could not have been, known to Allstate

  until shortly before it commenced this action.

           B.      REFILL RX ENTERPRISE

           698.    At all relevant times during the operation of the Refill Rx enterprise, Sharafyan,

  Ushyarov, El-Sanduby, First Class Medical, and NY Medical Arts purposely caused Refill Rx to

  falsely certify that it was, in all respects, eligible to be reimbursed under New York’s No-Fault

  Laws as a means to induce Allstate to promptly pay charges related to prescription drugs and other




                                                   150
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 151 of 251 PageID #: 151



  pharmacy services purportedly provided to Allstate Claimants who were caused to be customers of

  Refill Rx.

          699.    At all relevant times, Sharafyan directly participated in the operation and

  management of Refill Rx.

          700.    During the relevant period, Sharafyan induced Ushyarov and El-Sanduby (or those

  working under their control) to furnish prescriptions for medically unnecessary drugs and

  medications, including Compounded Products, to be dispensed and charged for by Refill Rx.

          701.    Sharafyan, Ushyarov, El-Sanduby, First Class Medical, and/or NY Medical Arts

  (along with those individuals working under their control) purposely concealed the lack of medical

  necessity for the prescriptions for drugs and medications, including Compounded Products, to be

  dispensed and charged by Refill Rx.

          702.    For instance, as alleged herein, through First Class Medical and NY Medical Arts,

  Ushyarov and El-Sanduby (or those working under their direction and control) created and

  submitted to Allstate (or caused the creation and submission of) Letters of Medical Necessity and/or

  peer-review rebuttals that falsely attested to the medical necessity of drugs and medications,

  including Compounded Products, that were prescribed by Ushyarov and El-Sanduby (or those

  working under their direction and control), and purportedly dispensed and delivered by Refill Rx

  to an Allstate Claimant.

          703.    Ushyarov and El-Sanduby (or those working under their direction and control),

  through First Class Medical and NY Medical Arts, additionally created and submitted to Allstate

  (or caused the creation and submission of) treatment records that falsely purported to justify the

  necessity of certain drugs and medications, including Compounded Products, that were prescribed




                                                  151
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 152 of 251 PageID #: 152



  by Ushyarov and El-Sanduby, and purportedly dispensed and delivered by Refill Rx, to an Allstate

  Claimant.

          704.    Because Sharafyan were responsible for causing Refill Rx’s (a) producing and

  dispensing of Compounded Products in violation of applicable regulatory and licensing

  requirements, (b) dispensing and billing of Allstate for Compounded Products and other drugs that

  were not medically necessary and were completely unjustified as a means of treating the Allstate

  Claimants’ purported injuries, (c) falsely charging for drugs with the knowledge that such drugs

  were not lawfully reimbursable under New York’s No-Fault laws, (d) charging Allstate for

  Compounded Products and other drugs at grossly excessive rates, (e) falsely representing, and

  charging for, certain drugs as if the drugs required a prescription even though they did not, and (f)

  maintaining unlawful relationships with and inducing, through financial means or otherwise,

  prescribing providers, including one or more Prescribing Defendant, to furnish prescriptions for

  medically unnecessary drugs and medications, including Compounded Products, that were to be

  filled exclusively by Refill Rx, Refill Rx was caused to falsely claim eligibility for No-Fault

  reimbursement each and every time that Refill Rx sought No-Fault reimbursement from Allstate.

          705.    As alleged above, Sharafyan, Ushyarov, and/or El-Sanduby (or those persons

  working under their or their confederates’ control) caused Refill Rx to create and submit to Allstate

  No-Fault claim reimbursement documents and demands for payment relative to prescription drugs

  and other pharmacy services that were (a) unlawful, (b) fraudulently reported, (c) completely

  unnecessary, (d) falsely charged, and/or (e) not actually provided as represented.

          706.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.




                                                   152
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 153 of 251 PageID #: 153



           707.    Many of the false, fraudulent, and unlawful acts are not readily evident within the

  four corners of the documents submitted to Allstate by these defendants and upon which Allstate

  relied in adjusting the claims and tendering payment in connection with each discrete patient claim

  at issue in this matter.

           708.    Claims under New York’s No-Fault laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

           709.    Thus, every time that Sharafyan (along with those individuals working under his

  control) caused Refill Rx to submit No-Fault reimbursement demands to Allstate, Sharafyan (and

  those individuals working under his control) necessarily certified that Refill Rx was, in all respects,

  eligible to be reimbursed under New York’s No-Fault laws.

           710.    The full extent of Sharafyan, Ushyarov, El-Sanduby, First Class Medical, and NY

  Medical Arts’ fraudulent and unlawful acts relative to their participation in the Refill Rx enterprise

  was not, and could not have been, known to Allstate until shortly before it commenced this action.

           C.      MY RX PHARMACY ENTERPRISE

           711.    At all relevant times during the operation of the My Rx Pharmacy enterprise,

  Kandov purposely caused My Rx Pharmacy to falsely certify that it was, in all respects, eligible to

  be reimbursed under New York’s No-Fault Laws as a means to induce Allstate to promptly pay

  charges related to prescription drugs and other pharmacy services purportedly provided to Allstate

  Claimants who were caused to be customers of My Rx Pharmacy.

           712.    At all relevant times, Kandov directly participated in the operation and management

  of My Rx Pharmacy.

           713.    Because Kandov was responsible for causing My Rx Pharmacy’s (a) producing and

  dispensing of Compounded Products in violation of applicable regulatory and licensing



                                                    153
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 154 of 251 PageID #: 154



  requirements, (b) dispensing and billing of Allstate for Compounded Products and other drugs that

  were not medically necessary and were completely unjustified as a means of treating the Allstate

  Claimants’ purported injuries, (c) falsely representing, and charging for, certain drugs as if the drugs

  required a prescription even though they did not, and (d) falsely charging for drugs with the

  knowledge that such drugs were not lawfully reimbursable under New York’s No-Fault laws, My

  Rx Pharmacy was caused to falsely claim eligibility for No-Fault reimbursement each and every

  time that My Rx Pharmacy sought No-Fault reimbursement from Allstate.

           714.    As alleged above, Kandov (or those persons working under his or his confederates’

  control) caused My Rx Pharmacy to create and submit to Allstate No-Fault claim reimbursement

  documents and demands for payment relative to prescription drugs and other pharmacy services

  that were (a) unlawful, (b) fraudulently reported, (c) completely unnecessary, and/or (d) not actually

  provided as represented.

           715.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

           716.    Many of the false, fraudulent, and unlawful acts are not readily evident within the

  four corners of the documents submitted to Allstate by these defendants and upon which Allstate

  relied in adjusting the claims and tendering payment in connection with each discrete patient claim

  at issue in this matter.

           717.    Claims under New York’s No-Fault laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

           718.    Thus, every time that Kandov (along with those individuals working under his

  control) caused My Rx Pharmacy to submit No-Fault reimbursement demands to Allstate, Kandov




                                                    154
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 155 of 251 PageID #: 155



  (and those individuals working under his control) necessarily certified that My Rx Pharmacy was,

  in all respects, eligible to be reimbursed under New York’s No-Fault laws.

          719.    The full extent of Kandov’s fraudulent and unlawful acts relative to his control over

  the My Rx Pharmacy enterprise was not, and could not have been, known to Allstate until shortly

  before it commenced this action.

          D.      DIRECT RX ENTERPRISE

          720.    At all relevant times during the operation of the Direct Rx enterprise, Yaguda, El-

  Sanduby, Delacruz-Gomez, Barakat, NY Medical Arts, Richmond Medical, and Life Health Care

  purposely caused Direct Rx to falsely certify that it was, in all respects, eligible to be reimbursed

  under New York’s No-Fault Laws as a means to induce Allstate to promptly pay charges related to

  prescription drugs and other pharmacy services purportedly provided to Allstate Claimants who

  were caused to be customers of Direct Rx.

          721.    At all relevant times, Yaguda directly participated in the operation and management

  of Direct Rx.

          722.    During the relevant period, Yaguda induced El-Sanduby, Delacruz-Gomez, and

  Barakat (or those individuals working under their control) to furnish prescriptions for medically

  unnecessary drugs and medications, including Compounded Products, to be dispensed and charged

  for by Direct Rx.

          723.    Yaguda, El-Sanduby, Delacruz-Gomez, Barakat, NY Medical Arts, Life Health

  Care, and/or Richmond Medical (along with those individuals working under their control)

  purposely concealed the lack of medical necessity for the prescriptions for drugs and medications,

  including Compounded Products, to be dispensed and charged for by Direct Rx.




                                                   155
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 156 of 251 PageID #: 156



          724.    For instance, as alleged herein, through NY Medical Arts, Life Health Care,

  Richmond Medical, El-Sanduby, Delacruz-Gomez, and Barakat (or those working under their

  direction and control) created and submitted to Allstate (or caused the creation and submission of)

  Letters of Medical Necessity and/or peer-review rebuttals that falsely attested to the medical

  necessity of drugs and medications, including Compounded Products, that were prescribed by El-

  Sanduby, Delacruz-Gomez, and Barakat (or those working under their direction and control), and

  purportedly dispensed and delivered by Direct Rx, to an Allstate Claimant.

          725.    El-Sanduby, Delacruz-Gomez, and Barakat (or those working under their direction

  and control), through NY Medical Arts, Life Health Care, and/or Richmond Medical, additionally

  created and submitted to Allstate (or caused the creation and submission of) treatment records that

  falsely purported to justify the necessity of certain drugs and medications, including Compounded

  Products, that were prescribed by El-Sanduby, Delacruz-Gomez, and Barakat (or those working

  under their direction and control), and purportedly dispensed and delivered by Direct Rx, to an

  Allstate Claimant.

          726.    Because Yaguda was responsible for causing Direct Rx’s (a) producing and

  dispensing of Compounded Products in violation of applicable regulatory and licensing

  requirements, (b) dispensing and billing of Allstate for Compounded Products and other drugs that

  were not medically necessary and were completely unjustified as a means of treating the Allstate

  Claimants’ purported injuries, (c) falsely charging for drugs with the knowledge that such drugs

  were not lawfully reimbursable under New York’s No-Fault laws, (d) charging Allstate for

  Compounded Products and other drugs at grossly excessive rates, (e) billing Allstate for

  Compounded Products and other drugs that were, in certain instances, never actually provided

  and/or dispensed, (e) falsely representing, and charging for, certain drugs as if the drugs required a



                                                   156
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 157 of 251 PageID #: 157



  prescription even though they did not, and (f) maintaining unlawful relationships with and inducing,

  through financial means or otherwise, prescribing providers, including one or more Prescribing

  Defendant, to furnish prescriptions for medically unnecessary drugs and medications, including

  Compounded Products, that were to be filled exclusively by Direct Rx, Direct Rx was caused to

  falsely claim eligibility for No-Fault reimbursement each and every time that Direct Rx sought No-

  Fault reimbursement from Allstate.

           727.    As alleged above, Yaguda, El-Sanduby, Delacruz-Gomez, and Barakat (or those

  persons working under their or their confederates’ control) caused Direct Rx to create and submit

  to Allstate No-Fault claim reimbursement documents and demands for payment relative to

  prescription drugs and other pharmacy services that were (a) unlawful, (b) fraudulently reported,

  (c) completely unnecessary, (d) falsely charged, and/or (e) not actually provided as represented.

           728.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

           729.    Many of the false, fraudulent, and unlawful acts, including, among other things,

  charging for services and products never actually provided, are not readily evident within the four

  corners of the documents submitted to Allstate by these defendants and upon which Allstate relied

  in adjusting the claims and tendering payment in connection with each discrete patient claim at

  issue in this matter.

           730.    Claims under New York’s No-Fault laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

           731.    Thus, every time that Yaguda (along with those individuals working under his

  control) caused Direct Rx to submit No-Fault reimbursement demands to Allstate, Yaguda (and




                                                  157
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 158 of 251 PageID #: 158



  those individuals working under his control) necessarily certified that Direct Rx was, in all respects,

  eligible to be reimbursed under New York’s No-Fault laws.

          732.     The full extent of Yaguda, El-Sanduby, Delacruz-Gomez, Barakat, NY Medical

  Arts, Richmond Medical, and/or Life Health Care’s fraudulent and unlawful acts relative to their

  control over the Direct Rx enterprise was not, and could not have been, known to Allstate until

  shortly before it commenced this action.

             E.    FIRST CLASS MEDICAL ENTERPRISE

          733.     At all relevant times during the operation of the First Class Medical enterprise,

  Ushyarov purposely caused First Class Medical to falsely certify that it was, in all respects, eligible

  to be reimbursed under New York’s No-Fault Laws as a means to induce Allstate to promptly pay

  charges related to health care services purportedly provided to patients who treated at First Class

  Medical.

          734.     Throughout the relevant period, Ushyarov attested (or caused the attestation) to the

  medical necessity of the services that he (or persons under his direction and control) allegedly

  performed in connection with First Class Medical patients, as well as the validity of the charges for

  such services.

          735.     At all relevant times, Ushyarov, as a duly licensed physician, was legally and

  ethically obligated to act honestly and with integrity, and was also legally and ethically obligated

  to act in accordance with each and every other aspect of his oath as a licensed physician.

          736.     As alleged above, Ushyarov (or those persons working under his or his

  confederates’ control) caused First Class Medical to create and submit to Allstate treatment records

  and demands for payment relative to health care services that were (a) unnecessary, (b) excessive,

  and/or (c) rendered pursuant to a predetermined protocol.



                                                    158
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 159 of 251 PageID #: 159



          737.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

          738.    Many of these facts are not readily evident within the four corners of the documents

  submitted to Allstate by these defendants and upon which Allstate relied in adjusting the claims and

  tendering payment in connection with each discrete patient claim at issue in this matter.

          739.    Claims under New York’s No-Fault Laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

          740.    Thus, every time that Ushyarov (along with those individuals working under his

  control) caused First Class Medical to submit No-Fault reimbursement demands to Allstate,

  Ushyarov (and those individuals working under his control) necessarily certified that First Class

  Medical was, in all respects, eligible to be reimbursed under New York’s No-Fault Laws.

          741.    The full extent of Ushyarov’s fraudulent and unlawful acts relative to his control

  over the First Class Medical enterprise was not, and could not have been, known to Allstate until

  shortly before it commenced this action.

          F.      NY MEDICAL ARTS ENTERPRISE

          742.    At all relevant times during the operation of the NY Medical Arts enterprise, El-

  Sanduby purposely caused NY Medical Arts to falsely certify that it was, in all respects, eligible to

  be reimbursed under New York’s No-Fault Laws as a means to induce Allstate to promptly pay

  charges related to health care services purportedly provided to patients who treated at NY Medical

  Arts.

          743.    Throughout the relevant period, El-Sanduby attested (or caused the attestation) to

  the medical necessity of the services that he (or persons under his direction and control) allegedly




                                                   159
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 160 of 251 PageID #: 160



  performed in connection with NY Medical Arts patients, as well as the validity of the charges for

  such services.

          744.     At all relevant times, El-Sanduby, as a duly licensed physician, was legally and

  ethically obligated to act honestly and with integrity, and was also legally and ethically obligated

  to act in accordance with each and every other aspect of his oath as a licensed physician.

          745.     As alleged above, El-Sanduby (or those persons working under his or his

  confederates’ control) caused NY Medical Arts to create and submit to Allstate treatment records

  and demands for payment relative to health care services that were (a) unnecessary, (b) excessive,

  and/or (c) rendered pursuant to a predetermined protocol.

          746.     Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

          747.     Many of these facts are not readily evident within the four corners of the documents

  submitted to Allstate by these defendants and upon which Allstate relied in adjusting the claims and

  tendering payment in connection with each discrete patient claim at issue in this matter.

          748.     Claims under New York’s No-Fault Laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

          749.     Thus, every time that El-Sanduby (along with those individuals working under his

  control) caused NY Medical Arts to submit No-Fault reimbursement demands to Allstate, El-

  Sanduby (and those individuals working under his control) necessarily certified that NY Medical

  Arts was, in all respects, eligible to be reimbursed under New York’s No-Fault Laws.

          750.     The full extent of El-Sanduby’s fraudulent and unlawful acts relative to his control

  over the NY Medical Arts enterprise was not, and could not have been, known to Allstate until

  shortly before it commenced this action.



                                                   160
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 161 of 251 PageID #: 161



          G.       RICHMOND MEDICAL ENTERPRISE

          751.     At all relevant times during the operation of the Richmond Medical enterprise,

  Barakat purposely caused Richmond Medical to falsely certify that it was, in all respects, eligible

  to be reimbursed under New York’s No-Fault Laws as a means to induce Allstate to promptly pay

  charges related to health care services purportedly provided to patients who treated at Richmond

  Medical.

          752.     Throughout the relevant period, Barakat attested (or caused the attestation) to the

  medical necessity of the services that he (or persons under his direction and control) allegedly

  performed in connection with Richmond Medical patients, as well as the validity of the charges for

  such services.

          753.     At all relevant times, Barakat, as a duly licensed physician, was legally and

  ethically obligated to act honestly and with integrity, and was also legally and ethically obligated

  to act in accordance with each and every other aspect of his oath as a licensed physician.

          754.     As alleged above, Barakat (or those persons working under his or his confederates’

  control) caused Richmond Medical to create and submit to Allstate treatment records and demands

  for payment relative to health care services that were (a) unnecessary, (b) excessive, and/or (c)

  rendered pursuant to a predetermined protocol.

          755.     Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

          756.     Many of these facts are not readily evident within the four corners of the documents

  submitted to Allstate by these defendants and upon which Allstate relied in adjusting the claims and

  tendering payment in connection with each discrete patient claim at issue in this matter.




                                                   161
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 162 of 251 PageID #: 162



          757.     Claims under New York’s No-Fault Laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

          758.     Thus, every time that Barakat (along with those individuals working under his

  control) caused Richmond Medical to submit No-Fault reimbursement demands to Allstate, Barakat

  (and those individuals working under his control) necessarily certified that Richmond Medical was,

  in all respects, eligible to be reimbursed under New York’s No-Fault Laws.

          759.     The full extent of Barakat’s fraudulent and unlawful acts relative to his control over

  the Richmond Medical enterprise was not, and could not have been, known to Allstate until shortly

  before it commenced this action.

          H.       GONY MEDICAL ENTERPRISE

          760.     At all relevant times during the operation of the GONY Medical enterprise,

  Pattugalan purposely caused GONY Medical to falsely certify that it was, in all respects, eligible

  to be reimbursed under New York’s No-Fault Laws as a means to induce Allstate to promptly pay

  charges related to health care services purportedly provided to patients who treated at GONY

  Medical.

          761.     Throughout the relevant period, Pattugalan attested (or caused the attestation) to

  the medical necessity of the services that he (or persons under his direction and control) allegedly

  performed in connection with GONY Medical patients, as well as the validity of the charges for

  such services.

          762.     At all relevant times, Pattugalan, as a duly licensed physician, was legally and

  ethically obligated to act honestly and with integrity, and was also legally and ethically obligated

  to act in accordance with each and every other aspect of his oath as a licensed physician.




                                                    162
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 163 of 251 PageID #: 163



          763.    As alleged above, Pattugalan (or those persons working under his or his

  confederates’ control) caused GONY Medical to create and submit to Allstate treatment records

  and demands for payment relative to health care services that were (a) unnecessary, (b) excessive,

  and/or (c) rendered pursuant to a predetermined protocol.

          764.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

          765.    Many of these facts are not readily evident within the four corners of the documents

  submitted to Allstate by these defendants and upon which Allstate relied in adjusting the claims and

  tendering payment in connection with each discrete patient claim at issue in this matter.

          766.    Claims under New York’s No-Fault Laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

          767.    Thus, every time that Pattugalan (along with those individuals working under his

  control) caused GONY Medical to submit No-Fault reimbursement demands to Allstate, Pattugalan

  (and those individuals working under his control) necessarily certified that GONY Medical was, in

  all respects, eligible to be reimbursed under New York’s No-Fault Laws.

          768.    The full extent of Pattugalan’s fraudulent and unlawful acts relative to his control

  over the GONY Medical enterprise was not, and could not have been, known to Allstate until

  shortly before it commenced this action.

          I.      LIFE HEALTH CARE ENTERPRISE

          769.    At all relevant times during the operation of the Life Health Care enterprise,

  Delacruz-Gomez purposely caused Life Health Care to falsely certify that it was, in all respects,

  eligible to be reimbursed under New York’s No-Fault Laws as a means to induce Allstate to




                                                  163
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 164 of 251 PageID #: 164



  promptly pay charges related to health care services purportedly provided to patients who treated

  at Life Health Care.

          770.    Throughout the relevant period, Delacruz-Gomez attested (or caused the

  attestation) to the medical necessity of the services that he (or persons under his direction and

  control) allegedly performed in connection with Life Health Care patients, as well as the validity

  of the charges for such services.

          771.    At all relevant times, Delacruz-Gomez, as a duly licensed physician, was legally

  and ethically obligated to act honestly and with integrity, and was also legally and ethically

  obligated to act in accordance with each and every other aspect of his oath as a licensed physician.

          772.    As alleged above, Delacruz-Gomez (or those persons working under his or his

  confederates’ control) caused Life Health Care to create and submit to Allstate treatment records

  and demands for payment relative to health care services that were (a) unnecessary, (b) excessive,

  and/or (c) rendered pursuant to a predetermined protocol.

          773.    Such conduct is unlawful, and rendered each such claim non-compensable under

  New York’s No-Fault laws.

          774.    Many of these facts are not readily evident within the four corners of the documents

  submitted to Allstate by these defendants and upon which Allstate relied in adjusting the claims and

  tendering payment in connection with each discrete patient claim at issue in this matter.

          775.    Claims under New York’s No-Fault Laws can only be submitted, and reimbursed,

  for services that were provided in accord with all applicable New York state licensing requirements.

          776.    Thus, every time that Delacruz-Gomez (along with those individuals working under

  his control) caused Life Health Care to submit No-Fault reimbursement demands to Allstate,




                                                  164
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 165 of 251 PageID #: 165



  Delacruz-Gomez (and those individuals working under his control) necessarily certified that Life

  Health Care was, in all respects, eligible to be reimbursed under New York’s No-Fault Laws.

          777.    The full extent of Delacruz-Gomez’s fraudulent and unlawful acts relative to his

  control over the Life Health Care enterprise was not, and could not have been, known to Allstate

  until shortly before it commenced this action.

   VIII. ALLSTATE’S JUSTIFIABLE RELIANCE

          778.    Each claim submitted to Allstate by (or on behalf of) New Century, Refill Rx, My

  Rx Pharmacy, Direct Rx, First Class Medical, NY Medical Arts, Richmond Medical, GONY

  Medical, and Life Health Care was verified pursuant to Insurance Law § 403.

          779.    At all relevant times, Ushyarov, El-Sanduby, Barakat, Pattugalan, and Delacruz-

  Gomez, as duly licensed physicians, were legally and ethically obligated to act honestly and with

  integrity, and were also legally and ethically obligated to act in accordance with each and every

  other aspect of their oath as a licensed medical professional.

          780.    To induce Allstate to promptly pay New Century, Refill Rx, My Rx Pharmacy,

  Direct Rx, First Class Medical, NY Medical Arts, Richmond Medical, GONY Medical, and Life

  Health Care’s patient invoices, the defendants submitted (or caused to be submitted) to Allstate NF-

  3 forms or CMS-1500 forms certifying that New Century, Refill Rx, My Rx Pharmacy, Direct Rx,

  First Class Medical, NY Medical Arts, Richmond Medical, GONY Medical, and Life Health Care

  were eligible to be reimbursed under New York’s No-Fault Laws.

          781.    Further, to induce Allstate to promptly pay the fraudulent charges for prescription

  drug and other pharmacy services purportedly provided to Allstate Claimants, the defendants hired

  attorneys and law firms to pursue collection of the fraudulent and/or non-compensable charges from

  Allstate. These attorneys and law firms routinely file time-consuming and expensive lawsuits and



                                                   165
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 166 of 251 PageID #: 166



  arbitration matters against Allstate in the event that New Century, Refill Rx, My Rx Pharmacy,

  Direct Rx, First Class Medical, NY Medical Arts, Richmond Medical, GONY Medical, and Life

  Health Care’s charges are not promptly paid in full.

          782.    Allstate is under statutory and contractual obligations to promptly and fairly process

  claims within thirty (30) days. The facially valid documents submitted to Allstate by (or on behalf

  of) New Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class Medical, NY Medical Arts,

  Richmond Medical, GONY Medical, and Life Health Care in support of the fraudulent and/or non-

  compensable charges at issue, combined with the material misrepresentations described above,

  were designed to, and did, cause Allstate to justifiably rely on them.

          783.    At all relevant times, as alleged above, the defendants concealed from Allstate the

  truth regarding New Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class Medical, NY

  Medical Arts, Richmond Medical, GONY Medical, and Life Health Care’s reimbursement

  eligibility under New York law.

          784.    In reasonable reliance on these misrepresentations, Allstate paid money to New

  Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class Medical, NY Medical Arts, Richmond

  Medical, GONY Medical, and Life Health Care to its detriment.

          785.    Allstate would not have paid these monies had the defendants provided true and

  accurate information about New Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class

  Medical, NY Medical Arts, Richmond Medical, GONY Medical, and Life Health Care’s

  reimbursement eligibility under New York law, including (a) New Century, Refill Rx, My Rx

  Pharmacy, Direct Rx, First Class Medical, NY Medical Arts, Richmond Medical, GONY Medical,

  and Life Health Care’s No-Fault reimbursement eligibility under N.Y. Insurance Law § 5101, et

  seq., and (b) the fact and necessity of the services purportedly provided to those Allstate Claimants



                                                   166
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 167 of 251 PageID #: 167



  and customers of New Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class Medical, NY

  Medical Arts, Richmond Medical, GONY Medical, and Life Health Care eligible for insurance

  coverage under an automobile insurance policy issued by Allstate.

            786.    As a result, Allstate was caused make No-Fault benefit payments totaling over

  $1,630,841.00 to New Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class Medical, NY

  Medical Arts, Richmond Medical, GONY Medical, and Life Health Care in reasonable reliance on

  New Century, Refill Rx, My Rx Pharmacy, Direct Rx, First Class Medical, NY Medical Arts,

  Richmond Medical, GONY Medical, and Life Health Care’s false No-Fault claim reimbursement

  documentation, and their false representations regarding New Century, Refill Rx, My Rx Pharmacy,

  Direct Rx, First Class Medical, NY Medical Arts, Richmond Medical, GONY Medical, and Life

  Health Care’s eligibility for reimbursement under New York’s No-Fault Laws.

   IX.      DAMAGES

            787.    The defendants’ pattern of fraudulent and unlawful conduct injured Allstate in its

  business and property by reason of the aforesaid violations of state and federal law. Although it is

  not necessary for Allstate to calculate damages with specificity at this stage in the litigation

  (whereas Allstate’s damages continue to accrue), Allstate’s injury includes, but is not limited to,

  compensatory damages for:

         a. Payments made to New Century Pharmacy Inc. in connection with first-party (“No-Fault”)
            claims in excess of $62,322.17, the exact amount to be determined at trial. The chart
            annexed at Exhibit 20, and incorporated herein as if set forth in its entirety, identifies
            Allstate’s payments to New Century Pharmacy Inc. in connection with first-party (“No-
            Fault”) claims determined to be fraudulent and not compensable as of the filing of this
            Complaint.

         b. Payments made to Refill Rx Pharmacy Inc in connection with first-party (“No-Fault”)
            claims in excess of $38,932.76, the exact amount to be determined at trial. The chart
            annexed at Exhibit 21, and incorporated herein as if set forth in its entirety, identifies
            Allstate’s payments to Refill Rx Pharmacy Inc in connection with first-party (“No-Fault”)
            claims determined to be fraudulent and not compensable as of the filing of this Complaint.


                                                   167
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 168 of 251 PageID #: 168




     c. Payments made to My Rx Pharmacy, Inc. in connection with first-party (“No-Fault”)
        claims in excess of $110,345.25, the exact amount to be determined at trial. The chart
        annexed at Exhibit 22, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to My Rx Pharmacy, Inc. in connection with first-party (“No-Fault”)
        claims determined to be fraudulent and not compensable as of the filing of this Complaint.

     d. Payments made to Direct Rx Pharmacy Inc in connection with first-party (“No-Fault”)
        claims in excess of $111,280.38, the exact amount to be determined at trial. The chart
        annexed at Exhibit 23, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to Direct Rx Pharmacy Inc in connection with first-party (“No-Fault”)
        claims determined to be fraudulent and not compensable as of the filing of this Complaint.

     e. Payments made to First Class Medical, P.C. in connection with first-party (“No-Fault”)
        claims in excess of $769,695.30, the exact amount to be determined at trial. The chart
        annexed at Exhibit 24, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to First Class Medical, P.C. in connection with first-party (“No-Fault”)
        claims determined to be fraudulent and not compensable as of the filing of this Complaint.

     f. Payments made to NY Medical Arts, P.C. in connection with first-party (“No-Fault”)
        claims in excess of $112,862.51, the exact amount to be determined at trial. The chart
        annexed at Exhibit 25, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to NY Medical Arts, P.C. in connection with first-party (“No-Fault”)
        claims determined to be fraudulent and not compensable as of the filing of this Complaint.

     g. Payments made to Richmond Medical Care P.C. in connection with first-party (“No-
        Fault”) claims in excess of $207,950.86, the exact amount to be determined at trial. The
        chart annexed at Exhibit 26, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to Richmond Medical Care P.C. in connection with first-party (“No-
        Fault”) claims determined to be fraudulent and not compensable as of the filing of this
        Complaint.

     h. Payments made to GONY Medical Services P.C. in connection with first-party (“No-
        Fault”) claims in excess of $179,692.60, the exact amount to be determined at trial. The
        chart annexed at Exhibit 27, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to GONY Medical Services P.C. in connection with first-party (“No-
        Fault”) claims determined to be fraudulent and not compensable as of the filing of this
        Complaint.

     i. Payments made to Life Health Care Medical, P.C. in connection with first-party (“No-
        Fault”) claims in excess of $37,760.11, the exact amount to be determined at trial. The
        chart annexed at Exhibit 28, and incorporated herein as if set forth in its entirety, identifies
        Allstate’s payments to Life Health Care Medical, P.C. in connection with first-party (“No-
        Fault”) claims determined to be fraudulent and not compensable as of the filing of this
        Complaint.


                                                  168
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 169 of 251 PageID #: 169



   X.     CAUSES OF ACTION


                                           COUNT I
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                    NEW CENTURY PHARMACY INC. ENTERPRISE
     (Against Eduard Aronov, Katrin Matatov, Mani Ushyarov, D.O., Amr A. El-Sanduby,
    M.D., Tomas Pattugalan, Jr., M.D., First Class Medical, P.C., NY Medical Arts, P.C., and
                                 GONY Medical Services P.C.)
          788.     Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          789.     In furtherance of their operation and management of New Century Pharmacy Inc.,

  Eduard Aronov, Katrin Matatov, Mani Ushyarov, D.O., Amr A. El-Sanduby, M.D., Tomas

  Pattugalan, Jr., M.D., First Class Medical, P.C., NY Medical Arts, P.C., and GONY Medical

  Services P.C. (“Count I Defendants”), intentionally prepared and mailed (or caused to be prepared

  and mailed) false No-Fault claim reimbursement documentation in connection with Allstate

  insurance claims, in furtherance of this scheme to defraud.

          790.     The Count I Defendants employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  11.

          791.     Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, peer-review

  rebuttals, other No-Fault claim reimbursement documents, letters, and/or requests for payment were

  routinely delivered to Allstate through the U.S. Mail.

          792.     Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          793.     Payments made by Allstate to New Century Pharmacy Inc. were delivered through

  the U.S. Mail.

                                                    169
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 170 of 251 PageID #: 170



          794.      As documented above, the Count I Defendants repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by New Century

  Pharmacy Inc. for the purpose of collecting payment from Allstate under the Personal Injury

  Protection benefits portion of the Allstate policies and applicable New York No-Fault laws.

          795.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to New Century Pharmacy Inc., for the benefit of one or more of the Count

  I Defendants, that would not otherwise have been paid.

          796.      The Count I Defendants’ pattern of preparing and mailing (or causing/directing the

  preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count I Defendants to continue perpetrating this scheme without

  being detected.

          797.      The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          798.      The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to New Century Pharmacy Inc. for the benefit of the Count I Defendants.

          799.      Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          800.      New Century Pharmacy Inc. constitutes an enterprise engaged in, and the activities

  of which affect, interstate commerce.



                                                    170
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 171 of 251 PageID #: 171



          801.       The Count I Defendants associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          802.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count I Defendants’ conduct.

          803.       The Count I Defendants’ conduct in violation of 18 U.S.C. § 1962(c) was the direct

  and proximate cause of Allstate’s injury.

          804.       By virtue of the Count I Defendants’ violations of 18 U.S.C. § 1962(c), Allstate is

  entitled to recover from them three times the damages sustained by reason of the claims submitted

  by them, and others acting in concert with them, together with the costs of suit, including reasonable

  attorney’s fees.


                                          COUNT II
                           VIOLATIONS OF 18 U.S.C. § 1962(d)
                    NEW CENTURY PHARMACY INC. ENTERPRISE
     (Against Eduard Aronov, Katrin Matatov, Mani Ushyarov, D.O., Amr A. El-Sanduby,
    M.D., Tomas Pattugalan, Jr., M.D., First Class Medical, P.C., NY Medical Arts, P.C., and
                                 GONY Medical Services P.C.)
          805.       Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          806.       Through their participation in the operation and management of New Century

  Pharmacy Inc., Defendants Eduard Aronov, Katrin Matatov, Mani Ushyarov, D.O., Amr A. El-

  Sanduby, M.D., Tomas Pattugalan, Jr., M.D., First Class Medical, P.C., NY Medical Arts, P.C.,

  and GONY Medical Services P.C. (collectively, the “Count II Defendants”), conspired with each

  other to violate 18 U.S.C. § 1962(c).

          807.       The Count II Defendants each agreed to participate in a conspiracy to violate 18

  U.S.C. § 1962(c) by agreeing to conduct the affairs of New Century Pharmacy Inc. by means of a

                                                      171
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 172 of 251 PageID #: 172



  pattern of racketeering activity, including numerous acts of mail fraud as set forth in Exhibit 11,

  and through the preparation and/or submission of fraudulent insurance claim documents, including

  NF-3 forms, to Allstate.

           808.      The purpose of the conspiracy was to obtain No-Fault payments from Allstate on

  behalf of New Century Pharmacy Inc., even though New Century Pharmacy Inc., as a result of the

  Count II Defendants’ unlawful conduct, was not eligible to collect such No-Fault payments.

           809.      The Count II Defendants were aware of this purpose, and agreed to take steps to

  meet the conspiracy’s objectives, including the creation of insurance claim documents containing

  material misrepresentations and/or material omissions.

           810.      Allstate has been injured in its business and property by reason of this conspiratorial

  conduct whereas Allstate has been induced to make No-Fault claim payments as a result of the

  defendants’ unlawful conduct described herein.

           811.      By virtue of this violation of 18 U.S.C. § 1962(d), the Count II Defendants are

  jointly and severally liable to Allstate, and Allstate is entitled to recover from each of the defendants

  identified, three times the damages sustained by reason of the claims submitted by the defendants,

  and others acting in concert with them, together with the costs of suit, including reasonable

  attorney’s fees.


                                         COUNT III
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                       REFILL RX PHARMACY INC ENTERPRISE
     (Against Alexander Sharafyan, Mani Ushyarov, D.O., Amr A. El-Sanduby, M.D., First
                       Class Medical, P.C., and NY Medical Arts, P.C.)
           812.      Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.




                                                      172
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 173 of 251 PageID #: 173



          813.    In furtherance of their operation and management of Refill Rx Pharmacy Inc,

  Alexander Sharafyan, Mani Ushyarov, D.O., Amr. A. El-Sanduby, M.D., First Class Medical, P.C.,

  and NY Medical Arts, P.C. (“Count III Defendants”), intentionally prepared and mailed (or caused

  to be prepared and mailed) false No-Fault claim reimbursement documentation in connection with

  Allstate insurance claims, in furtherance of this scheme to defraud.

          814.    The Count III Defendants employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  12.

          815.    Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, letters of

  medical necessity, peer-review rebuttals, other No-Fault claim reimbursement documents, letters,

  and/or requests for payment were routinely delivered to Allstate through the U.S. Mail.

          816.    Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          817.    Payments made by Allstate to Refill Rx Pharmacy Inc were delivered through the

  U.S. Mail.

          818.    As documented above, the Count III Defendants repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by Refill Rx Pharmacy

  Inc for the purpose of collecting payment from Allstate under the Personal Injury Protection

  benefits portion of the Allstate policies and applicable New York No-Fault laws.

          819.    As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and



                                                    173
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 174 of 251 PageID #: 174



  employees, issued drafts to Refill Rx Pharmacy Inc, for the benefit of one or more of the Count III

  Defendants, that would not otherwise have been paid.

          820.      The Count III Defendants’ pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count III Defendants to continue perpetrating this scheme without

  being detected.

          821.      The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          822.      The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to Refill Rx Pharmacy Inc for the benefit of the Count III Defendants.

          823.      Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          824.      Refill Rx Pharmacy Inc constitutes an enterprise engaged in, and the activities of

  which affect, interstate commerce.

          825.      The Count III Defendants associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          826.      Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count III Defendants’ conduct.

          827.      The Count III Defendants’ conduct in violation of 18 U.S.C. § 1962(c) was the

  direct and proximate cause of Allstate’s injury.



                                                     174
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 175 of 251 PageID #: 175



          828.       By virtue of the Count III Defendants’ violations of 18 U.S.C. § 1962(c), Allstate

  is entitled to recover from them three times the damages sustained by reason of the claims submitted

  by them, and others acting in concert with them, together with the costs of suit, including reasonable

  attorney’s fees.


                                         COUNT IV
                           VIOLATIONS OF 18 U.S.C. § 1962(d)
                       REFILL RX PHARMACY INC ENTERPRISE
     (Against Alexander Sharafyan, Mani Ushyarov, D.O., Amr. A. El-Sanduby, M.D., First
                       Class Medical, P.C., and NY Medical Arts, P.C.)
          829.       Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          830.       Through their participation in the operation and management of Refill Rx Pharmacy

  Inc, Defendants Alexander Sharafyan, Mani Ushyarov, D.O., Amr. A. El-Sanduby, M.D., First

  Class Medical, P.C., and NY Medical Arts, P.C. (collectively, the “Count IV Defendants”),

  conspired with each other to violate 18 U.S.C. § 1962(c).

          831.       The Count IV Defendants each agreed to participate in a conspiracy to violate 18

  U.S.C. § 1962(c) by agreeing to conduct the affairs of Refill Rx Pharmacy Inc by means of a pattern

  of racketeering activity, including numerous acts of mail fraud as set forth in Exhibit 12, and

  through the preparation and/or submission of fraudulent insurance claim documents, including NF-

  3 forms, to Allstate.

          832.       The purpose of the conspiracy was to obtain No-Fault payments from Allstate on

  behalf of Refill Rx Pharmacy Inc, even though Refill Rx Pharmacy Inc, as a result of the Count VI

  Defendants’ unlawful conduct, was not eligible to collect such No-Fault payments.




                                                      175
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 176 of 251 PageID #: 176



           833.      The Count IV Defendants were aware of this purpose, and agreed to take steps to

  meet the conspiracy’s objectives, including the creation of insurance claim documents containing

  material misrepresentations and/or material omissions.

           834.      Allstate has been injured in its business and property by reason of this conspiratorial

  conduct whereas Allstate has been induced to make No-Fault claim payments as a result of the

  defendants’ unlawful conduct described herein.

           835.      By virtue of this violation of 18 U.S.C. § 1962(d), the Count IV Defendants are

  jointly and severally liable to Allstate, and Allstate is entitled to recover from each of the defendants

  identified, three times the damages sustained by reason of the claims submitted by the defendants,

  and others acting in concert with them, together with the costs of suit, including reasonable

  attorney’s fees.


                                            COUNT V
                                VIOLATIONS OF 18 U.S.C. § 1962(c)
                               MY RX PHARMACY, INC. ENTERPRISE
                                      (Against Boris Kandov)
           836.      Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

           837.      In furtherance of his operation and management of My Rx Pharmacy, Inc., Boris

  Kandov (“Count V Defendant”), intentionally prepared and mailed (or caused to be prepared and

  mailed) false No-Fault claim reimbursement documentation in connection with Allstate insurance

  claims, in furtherance of this scheme to defraud.

           838.      The Count V Defendant employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  13.



                                                      176
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 177 of 251 PageID #: 177



          839.      Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, peer-review

  rebuttals, other No-Fault claim reimbursement documents, letters, and/or requests for payment were

  routinely delivered to Allstate through the U.S. Mail.

          840.      Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          841.      Payments made by Allstate to My Rx Pharmacy, Inc. were delivered through the

  U.S. Mail.

          842.      As documented above, the Count V Defendant repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by My Rx Pharmacy,

  Inc. for the purpose of collecting payment from Allstate under the Personal Injury Protection

  benefits portion of the Allstate policies and applicable New York No-Fault laws.

          843.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to My Rx Pharmacy, Inc., for the benefit of the Count V Defendant, that

  would not otherwise have been paid.

          844.      The Count V Defendant’s pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count V Defendant to continue perpetrating this scheme without

  being detected.




                                                   177
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 178 of 251 PageID #: 178



          845.       The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          846.       The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to My Rx Pharmacy, Inc. for the benefit of the Count V Defendant.

          847.       Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          848.       My Rx Pharmacy, Inc. constitutes an enterprise engaged in, and the activities of

  which affect, interstate commerce.

          849.       The Count V Defendant associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          850.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count V Defendant’s conduct.

          851.       The Count V Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the direct

  and proximate cause of Allstate’s injury.

          852.       By virtue of the Count V Defendant’s violations of 18 U.S.C. § 1962(c), Allstate is

  entitled to recover from them three times the damages sustained by reason of the claims submitted

  by him, and others acting in concert with him, together with the costs of suit, including reasonable

  attorney’s fees.




                                                     178
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 179 of 251 PageID #: 179



                                         COUNT VI
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                       DIRECT RX PHARMACY INC ENTERPRISE
     (Against Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-Sanduby, M.D., Jean-Pierre
     Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez, M.D., NY Medical Arts, P.C.,
              Richmond Medical Care P.C., and Life Health Care Medical, P.C.)
          853.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          854.    In furtherance of their operation and management of Direct Rx Pharmacy Inc, Rafo

  Yaguda f/k/a Rafail Yagudayev, Amr A. El-Sanduby, M.D., Jean-Pierre Georges Barakat, M.D.,

  Rafael Antonio Delacruz-Gomez, M.D., NY Medical Arts, P.C., Richmond Medical Care P.C., and

  Life Health Care Medical, P.C. (“Count VI Defendants”), intentionally prepared and mailed (or

  caused to be prepared and mailed) false No-Fault claim reimbursement documentation in

  connection with Allstate insurance claims, in furtherance of this scheme to defraud.

          855.    The Count VI Defendants employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  14.

          856.    Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, letters of

  medical necessity, peer-review rebuttals, other No-Fault claim reimbursement documents, letters,

  and/or requests for payment were routinely delivered to Allstate through the U.S. Mail.

          857.    Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          858.    Payments made by Allstate to Direct Rx Pharmacy Inc were delivered through the

  U.S. Mail.




                                                    179
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 180 of 251 PageID #: 180



          859.      As documented above, the Count VI Defendants repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by Direct Rx Pharmacy

  Inc for the purpose of collecting payment from Allstate under the Personal Injury Protection

  benefits portion of the Allstate policies and applicable New York No-Fault laws.

          860.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to Direct Rx Pharmacy Inc, for the benefit of one or more of the Count VI

  Defendants, that would not otherwise have been paid.

          861.      The Count VI Defendants’ pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count VI Defendants to continue perpetrating this scheme without

  being detected.

          862.      The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          863.      The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to Direct Rx Pharmacy Inc for the benefit of the Count VI Defendants.

          864.      Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          865.      Direct Rx Pharmacy Inc constitutes an enterprise engaged in, and the activities of

  which affect, interstate commerce.



                                                    180
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 181 of 251 PageID #: 181



          866.       The Count VI Defendants associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          867.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count VI Defendants’ conduct.

          868.       The Count VI Defendants’ conduct in violation of 18 U.S.C. § 1962(c) was the

  direct and proximate cause of Allstate’s injury.

          869.       By virtue of the Count VI Defendants’ violations of 18 U.S.C. § 1962(c), Allstate

  is entitled to recover from them three times the damages sustained by reason of the claims submitted

  by them, and others acting in concert with them, together with the costs of suit, including reasonable

  attorney’s fees.


                                        COUNT VII
                            VIOLATIONS OF 18 U.S.C. § 1962(d)
                       DIRECT RX PHARMACY INC ENTERPRISE
     (Against Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-Sanduby, M.D., Jean-Pierre
     Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez, M.D., NY Medical Arts, P.C.,
              Richmond Medical Care P.C., and Life Health Care Medical, P.C.)
          870.       Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          871.       Through their participation in the operation and management of Direct Rx

  Pharmacy Inc, Defendants Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-Sanduby, M.D., Jean-

  Pierre Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez, M.D., NY Medical Arts, P.C.,

  Richmond Medical Care P.C., and Life Health Care Medical, P.C. (collectively, the “Count VII

  Defendants”), conspired with each other to violate 18 U.S.C. § 1962(c).

          872.       The Count VII Defendants each agreed to participate in a conspiracy to violate 18

  U.S.C. § 1962(c) by agreeing to conduct the affairs of Direct Rx Pharmacy Inc by means of a pattern

                                                      181
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 182 of 251 PageID #: 182



  of racketeering activity, including numerous acts of mail fraud as set forth in Exhibit 14, and

  through the preparation and/or submission of fraudulent insurance claim documents, including NF-

  3 forms, to Allstate.

           873.      The purpose of the conspiracy was to obtain No-Fault payments from Allstate on

  behalf of Direct Rx Pharmacy Inc, even though Direct Rx Pharmacy Inc, as a result of the Count

  VII Defendants’ unlawful conduct, was not eligible to collect such No-Fault payments.

           874.      The Count VII Defendants were aware of this purpose, and agreed to take steps to

  meet the conspiracy’s objectives, including the creation of insurance claim documents containing

  material misrepresentations and/or material omissions.

           875.      Allstate has been injured in its business and property by reason of this conspiratorial

  conduct whereas Allstate has been induced to make No-Fault claim payments as a result of the

  defendants’ unlawful conduct described herein.

           876.      By virtue of this violation of 18 U.S.C. § 1962(d), the Count VII Defendants are

  jointly and severally liable to Allstate, and Allstate is entitled to recover from each of the defendants

  identified, three times the damages sustained by reason of the claims submitted by the defendants,

  and others acting in concert with them, together with the costs of suit, including reasonable

  attorney’s fees.


                                             COUNT VIII
                                 VIOLATIONS OF 18 U.S.C. § 1962(c)
                             FIRST CLASS MEDICAL, P.C. ENTERPRISE
                                    (Against Mani Ushyarov, D.O.)
           877.      Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

           878.      In furtherance of his operation and management of First Class Medical, P.C., Mani

  Ushyarov, D.O. (“Count VIII Defendant”), intentionally prepared and mailed (or caused to be

                                                      182
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 183 of 251 PageID #: 183



  prepared and mailed) false No-Fault claim reimbursement documentation in connection with

  Allstate insurance claims, in furtherance of this scheme to defraud.

          879.    The Count VIII Defendant employed one or more mailings to demand and/or

  receive payment on certain dates, including, but not limited to, those dates identified in the chart at

  Exhibit 15.

          880.    Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, letters of

  medical necessity, peer-review rebuttals, other No-Fault claim reimbursement documents, letters,

  and/or requests for payment were routinely delivered to Allstate through the U.S. Mail.

          881.    Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          882.    Payments made by Allstate to First Class Medical, P.C. were delivered through the

  U.S. Mail.

          883.    As documented above, the Count VIII Defendant repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by First Class Medical,

  P.C. for the purpose of collecting payment from Allstate under the Personal Injury Protection

  benefits portion of the Allstate policies and applicable New York No-Fault laws.

          884.    As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to First Class Medical, P.C., for the benefit of the Count VIII Defendant,

  that would not otherwise have been paid.




                                                    183
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 184 of 251 PageID #: 184



          885.      The Count VIII Defendant’s pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count VIII Defendant to continue perpetrating this scheme without

  being detected.

          886.      The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          887.      The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to First Class Medical, P.C. for the benefit of the Count VIII Defendant.

          888.      Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          889.      First Class Medical, P.C. constitutes an enterprise engaged in, and the activities of

  which affect, interstate commerce.

          890.      The Count VIII Defendant associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          891.      Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count VIII Defendant’s conduct.

          892.      The Count VIII Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the

  direct and proximate cause of Allstate’s injury.

          893.      By virtue of the Count VIII Defendant’s violations of 18 U.S.C. § 1962(c), Allstate

  is entitled to recover from him three times the damages sustained by reason of the claims submitted



                                                     184
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 185 of 251 PageID #: 185



  by him, and others acting in concert with him, together with the costs of suit, including reasonable

  attorney’s fees.


                                             COUNT IX
                                 VIOLATIONS OF 18 U.S.C. § 1962(c)
                                NY MEDICAL ARTS, P.C. ENTERPRISE
                                  (Against Amr A. El-Sanduby, M.D.)
          894.       Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          895.       In furtherance of his operation and management of NY Medical Arts, P.C., Amr A.

  El-Sanduby, M.D. (“Count IX Defendant”), intentionally prepared and mailed (or caused to be

  prepared and mailed) false No-Fault claim reimbursement documentation in connection with

  Allstate insurance claims, in furtherance of this scheme to defraud.

          896.       The Count IX Defendant employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  16.

          897.       Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, letters of

  medical necessity, peer-review rebuttals, other No-Fault claim reimbursement documents, letters,

  and/or requests for payment were routinely delivered to Allstate through the U.S. Mail.

          898.       Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          899.       Payments made by Allstate to NY Medical Arts, P.C. were delivered through the

  U.S. Mail.

          900.       As documented above, the Count IX Defendant repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

                                                      185
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 186 of 251 PageID #: 186



  related to Compounded Products and other drugs dispensed and delivered by NY Medical Arts,

  P.C. for the purpose of collecting payment from Allstate under the Personal Injury Protection

  benefits portion of the Allstate policies and applicable New York No-Fault laws.

          901.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to NY Medical Arts, P.C., for the benefit of the Count IX Defendant, that

  would not otherwise have been paid.

          902.      The Count IX Defendant’s pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count IX Defendant to continue perpetrating this scheme without

  being detected.

          903.      The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          904.      The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to NY Medical Arts, P.C. for the benefit of the Count IX Defendant.

          905.      Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          906.      NY Medical Arts, P.C. constitutes an enterprise engaged in, and the activities of

  which affect, interstate commerce.




                                                    186
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 187 of 251 PageID #: 187



          907.       The Count IX Defendant associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          908.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count IX Defendant’s conduct.

          909.       The Count IX Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the

  direct and proximate cause of Allstate’s injury.

          910.       By virtue of the Count IX Defendant’s violations of 18 U.S.C. § 1962(c), Allstate

  is entitled to recover from him three times the damages sustained by reason of the claims submitted

  by him, and others acting in concert with him, together with the costs of suit, including reasonable

  attorney’s fees.


                                              COUNT X
                                VIOLATIONS OF 18 U.S.C. § 1962(c)
                          RICHMOND MEDICAL CARE P.C. ENTERPRISE
                             (Against Jean-Pierre Georges Barakat, M.D.)
          911.       Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          912.       In furtherance of his operation and management of Richmond Medical Care P.C.,

  Jean-Pierre Georges Barakat, M.D. (“Count X Defendant”), intentionally prepared and mailed (or

  caused to be prepared and mailed) false No-Fault claim reimbursement documentation in

  connection with Allstate insurance claims, in furtherance of this scheme to defraud.

          913.       The Count X Defendant employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  17.



                                                      187
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 188 of 251 PageID #: 188



          914.      Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, letters of

  medical necessity, peer-review rebuttals, other No-Fault claim reimbursement documents, letters,

  and/or requests for payment were routinely delivered to Allstate through the U.S. Mail.

          915.      Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          916.      Payments made by Allstate to Richmond Medical Care P.C. were delivered through

  the U.S. Mail.

          917.      As documented above, the Count X Defendant repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by Richmond Medical

  Care P.C. for the purpose of collecting payment from Allstate under the Personal Injury Protection

  benefits portion of the Allstate policies and applicable New York No-Fault laws.

          918.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to Richmond Medical Care P.C., for the benefit of the Count X Defendant,

  that would not otherwise have been paid.

          919.      The Count X Defendant’s pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count X Defendant to continue perpetrating this scheme without

  being detected.




                                                   188
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 189 of 251 PageID #: 189



          920.       The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          921.       The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to Richmond Medical Care P.C. for the benefit of the Count X Defendant.

          922.       Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          923.       Richmond Medical Care P.C. constitutes an enterprise engaged in, and the activities

  of which affect, interstate commerce.

          924.       The Count X Defendant associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          925.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count X Defendant’s conduct.

          926.       The Count X Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the direct

  and proximate cause of Allstate’s injury.

          927.       By virtue of the Count X Defendant’s violations of 18 U.S.C. § 1962(c), Allstate is

  entitled to recover from him three times the damages sustained by reason of the claims submitted

  by him, and others acting in concert with him, together with the costs of suit, including reasonable

  attorney’s fees.




                                                     189
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 190 of 251 PageID #: 190



                                         COUNT XI
                              VIOLATIONS OF 18 U.S.C. § 1962(c)
                         GONY MEDICAL SERVICES P.C. ENTERPRISE
                            (Against Tomas M. Pattugalan, Jr., M.D.)
          928.    Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          929.    In furtherance of his operation and management of GONY Medical Services P.C.,

  Tomas M. Pattugalan, Jr., M.D. (“Count XI Defendant”) intentionally prepared and mailed (or

  caused to be prepared and mailed) false No-Fault claim reimbursement documentation in

  connection with Allstate insurance claims, in furtherance of this scheme to defraud.

          930.    The Count XI Defendant employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  18.

          931.    Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, peer-review

  rebuttals, other No-Fault claim reimbursement documents, letters, and/or requests for payment were

  routinely delivered to Allstate through the U.S. Mail.

          932.    Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          933.    Payments made by Allstate to GONY Medical Services P.C. were delivered

  through the U.S. Mail.

          934.    As documented above, the Count XI Defendant repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by GONY Medical




                                                    190
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 191 of 251 PageID #: 191



  Services P.C. for the purpose of collecting payment from Allstate under the Personal Injury

  Protection benefits portion of the Allstate policies and applicable New York No-Fault laws.

          935.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to GONY Medical Services P.C., for the benefit of the Count XI

  Defendant, that would not otherwise have been paid.

          936.      The Count XI Defendant’s pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count XI Defendant to continue perpetrating this scheme without

  being detected.

          937.      The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          938.      The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to GONY Medical Services P.C. for the benefit of the Count XI

  Defendant.

          939.      Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          940.      GONY Medical Services P.C. constitutes an enterprise engaged in, and the

  activities of which affect, interstate commerce.




                                                     191
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 192 of 251 PageID #: 192



          941.       The Count XI Defendant associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          942.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count XI Defendant’s conduct.

          943.       The Count XI Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the

  direct and proximate cause of Allstate’s injury.

          944.       By virtue of the Count XI Defendant’s violations of 18 U.S.C. § 1962(c), Allstate

  is entitled to recover from him three times the damages sustained by reason of the claims submitted

  by him, and others acting in concert with him, together with the costs of suit, including reasonable

  attorney’s fees.


                                            COUNT XII
                               VIOLATIONS OF 18 U.S.C. § 1962(c)
                        LIFE HEALTH CARE MEDICAL, P.C. ENTERPRISE
                           (Against Rafael Antonio Delacruz-Gomez, M.D.)
          945.       Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          946.       In furtherance of his operation and management of Life Health Care Medical, P.C.,

  Rafael Antonio Delacruz-Gomez, M.D. (“Count XII Defendant”) intentionally prepared and mailed

  (or caused to be prepared and mailed) false No-Fault claim reimbursement documentation in

  connection with Allstate insurance claims, in furtherance of this scheme to defraud.

          947.       The Count XII Defendant employed one or more mailings to demand and/or receive

  payment on certain dates, including, but not limited to, those dates identified in the chart at Exhibit

  19.



                                                      192
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 193 of 251 PageID #: 193



          948.      Among other things, NF-3 forms, documents, notes, reports, invoices, prescription

  forms, delivery receipts, health insurance claim forms, assignment of benefit forms, letters of

  medical necessity, other No-Fault claim reimbursement documents, letters, and/or requests for

  payment were routinely delivered to Allstate through the U.S. Mail.

          949.      Policies of insurance were delivered to two or more Allstate Claimants through the

  U.S. Mail.

          950.      Payments made by Allstate to Life Health Care Medical, P.C. were delivered

  through the U.S. Mail.

          951.      As documented above, the Count XII Defendant repeatedly and intentionally

  submitted, or caused to be submitted, NF-3 forms and other claim-related documentation to Allstate

  related to Compounded Products and other drugs dispensed and delivered by Life Health Care

  Medical, P.C. for the purpose of collecting payment from Allstate under the Personal Injury

  Protection benefits portion of the Allstate policies and applicable New York No-Fault laws.

          952.      As a result of, and in reasonable reliance upon, the mailing and/or submission of

  those misleading documents and materially false representations, Allstate, by its agents and

  employees, issued drafts to Life Health Care Medical, P.C., for the benefit of the Count XII

  Defendant, that would not otherwise have been paid.

          953.      The Count XII Defendant’s pattern of preparing and mailing (or causing/directing

  the preparation and mailing of) these documents and other claim-related materials, each appearing

  legitimate on their face, also prevented Allstate from discovering this scheme for a significant

  period of time, thus enabling the Count XII Defendant to continue perpetrating this scheme without

  being detected.




                                                   193
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 194 of 251 PageID #: 194



          954.       The facts set forth above constitute indictable offenses pursuant to 18 U.S.C. § 1341

  (mail fraud).

          955.       The activities alleged in this case had the direct effect of causing funds to be

  transferred from Allstate to Life Health Care Medical, P.C. for the benefit of the Count XII

  Defendant.

          956.       Allstate is in the business of writing insurance and paying claims in the State of

  New York. Insurance fraud schemes practiced here and elsewhere have a deleterious impact on

  Allstate’s overall financial well-being and adversely affect insurance rates.

          957.       Life Health Care Medical, P.C. constitutes an enterprise engaged in, and the

  activities of which affect, interstate commerce.

          958.       The Count XII Defendant associated with the foregoing enterprise, and

  participated—both directly and indirectly—in the conduct of this enterprise through a pattern of

  racketeering activities.

          959.       Allstate is a “person” as defined by 18 U.S.C. § 1961(3), injured in its business or

  property by reason of the Count XII Defendant’s conduct.

          960.       The Count XII Defendant’s conduct in violation of 18 U.S.C. § 1962(c) was the

  direct and proximate cause of Allstate’s injury.

          961.       By virtue of the Count XII Defendant’s violations of 18 U.S.C. § 1962(c), Allstate

  is entitled to recover from him three times the damages sustained by reason of the claims submitted

  by him, and others acting in concert with him, together with the costs of suit, including reasonable

  attorney’s fees.




                                                     194
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 195 of 251 PageID #: 195



                                        COUNT XIII
                                 COMMON-LAW FRAUD
    (Against New Century Pharmacy Inc., Eduard Aronov, Katrin Matatov, Mani Ushyarov,
     D.O., Amr A. El-Sanduby, M.D., Tomas M. Pattugalan, Jr., M.D., First Class Medical,
                P.C., NY Medical Arts, P.C., and GONY Medical Services P.C.)
          962.    Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          963.    Defendants New Century Pharmacy Inc., Eduard Aronov, Katrin Matatov, Mani

  Ushyarov, D.O., Amr A. El-Sanduby, M.D., Tomas M. Pattugalan, Jr., M.D., First Class Medical,

  P.C., NY Medical Arts, P.C., and GONY Medical Services P.C. (collectively, “Count XIII

  Defendants”) schemed to defraud Allstate by, among other things, (a) producing and dispensing

  Compounded Products in violation of applicable regulatory and licensing requirements, (b)

  dispensing and billing Allstate for Compounded Products and other drugs that were not medically

  necessary and were completely unjustified as a means of treating the Allstate Claimants’ purported

  injuries, (c) falsely charging for drugs with the knowledge that such drugs were not lawfully

  reimbursable under New York’s No-Fault laws, (d) charging Allstate for Compounded Products

  and other drugs at grossly excessive rates, (e) billing Allstate for Compounded Products and other

  drugs that were, in certain instances, never actually provided and/or dispensed, (f) falsely

  representing, and charging for, certain drugs as if the drugs required a prescription even though

  they did not, and (g) maintaining unlawful relationships with and inducing, through financial means

  or otherwise, prescribing providers, including one or more Prescribing Defendant, to furnish

  prescriptions for medically unnecessary drugs and medications, including Compounded Products,

  that were to be filled exclusively by New Century.

          964.    The Count XIII Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to New Century Pharmacy Inc.’s eligibility

  for and entitlement to No-Fault reimbursement under New York law.

                                                   195
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 196 of 251 PageID #: 196



          965.   The misrepresentations of fact by the Count XIII Defendants included, but were not

  limited to, material misrepresentations of fact made in New Century Pharmacy Inc. NF-3 forms,

  prescription forms, patient treatment records, delivery receipts, peer-review rebuttals, health

  insurance claim forms, other No-Fault claim reimbursement documents, letters, and/or requests for

  payment.

          966.   The Count XIII Defendants’ representations were false, or required disclosure of

  additional facts to render the documents, information, and materials furnished not misleading.

          967.   The misrepresentations were intentionally made by the Count XIII Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims on behalf of New Century

  Pharmacy Inc. demanding payment of No-Fault insurance benefits.

          968.   The Count XIII Defendants knew that the representations contained in the No-Fault

  claim reimbursement documentation relating to Allstate Claimants were false, and were made for

  the purpose of inducing Allstate to make payments for claims that were not legitimate or lawfully

  compensable.

          969.   Allstate reasonably relied, to its detriment, upon the Count XIII Defendants’

  material misrepresentations concerning New Century Pharmacy Inc.’s eligibility to receive No-

  Fault reimbursement in paying numerous bills for prescription drug and other pharmacy expenses

  pursuant to New York’s No-Fault insurance laws.

          970.   Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to New Century Pharmacy Inc.—in excess of $62,322.00—for prescription drug and other

  pharmacy expenses and services rendered to Allstate Claimants, even though New Century

  Pharmacy Inc. was, at all relevant times, ineligible to receive No-Fault reimbursement under New

  York law.



                                                  196
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 197 of 251 PageID #: 197



                                        COUNT XIV
                                  COMMON-LAW FRAUD
   (Against Refill Rx Pharmacy Inc, Alexander Sharafyan, Mani Ushyarov, D.O., Amr A. El-
             Sanduby, M.D., First Class Medical, P.C., and NY Medical Arts, P.C.)
          971.    Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          972.    Defendants Refill Rx Pharmacy Inc, Alexander Sharafyan, Mani Ushyarov, D.O.,

  Amr A. El-Sanduby, M.D., First Class Medical, P.C., and NY Medical Arts, P.C. (collectively,

  “Count XIV Defendants”) schemed to defraud Allstate by, among other things, (a) producing and

  dispensing Compounded Products in violation of applicable regulatory and licensing requirements,

  (b) dispensing and billing Allstate for Compounded Products and other drugs that were not

  medically necessary and were completely unjustified as a means of treating the Allstate Claimants’

  purported injuries, (c) falsely charging for drugs with the knowledge that such drugs were not

  lawfully reimbursable under New York’s No-Fault laws, (d) charging Allstate for Compounded

  Products and other drugs at grossly excessive rates, (e) falsely representing, and charging for,

  certain drugs as if the drugs required a prescription even though they did not, and (f) maintaining

  unlawful relationships with and inducing, through financial means or otherwise, prescribing

  providers, including one or more Prescribing Defendant, to furnish prescriptions for medically

  unnecessary drugs and medications, including Compounded Products, that were to be filled

  exclusively by Refill Rx Pharmacy Inc.

          973.    The Count XIV Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to Refill Rx Pharmacy Inc’s eligibility for

  and entitlement to No-Fault reimbursement under New York law.

          974.    The misrepresentations of fact by the Count XIV Defendants included, but were

  not limited to, material misrepresentations of fact made in Refill Rx Pharmacy Inc’s NF-3 forms,


                                                   197
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 198 of 251 PageID #: 198



  prescription forms, patient treatment records, delivery receipts, letters of medical necessity, peer-

  review rebuttals, health insurance claim forms, other No-Fault claim reimbursement documents,

  letters, and requests for payment.

          975.    The Count XIV Defendants’ representations were false, or required disclosure of

  additional facts to render the documents, information, and materials furnished not misleading.

          976.    The misrepresentations were intentionally made by the Count XIV Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims on behalf of Refill Rx

  Pharmacy Inc demanding payment of No-Fault insurance benefits.

          977.    The Count XIV Defendants knew that the representations contained in the No-Fault

  claim reimbursement documentation relating to Allstate Claimants were false, and were made for

  the purpose of inducing Allstate to make payments for claims that were not legitimate or lawfully

  compensable.

          978.    Allstate reasonably relied, to its detriment, upon the Count XIV Defendants’

  material misrepresentations concerning Refill Rx Pharmacy Inc’s eligibility to receive No-Fault

  reimbursement in paying numerous bills for prescription drug and other pharmacy expenses

  pursuant to New York’s No-Fault insurance laws.

          979.    Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to Refill Rx Pharmacy Inc—in excess of $38,932.00—for prescription drug and other pharmacy

  expenses and services rendered to Allstate Claimants, even though Refill Rx Pharmacy Inc was, at

  all relevant times, ineligible to receive No-Fault reimbursement under New York law.




                                                   198
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 199 of 251 PageID #: 199



                                         COUNT XV
                                   COMMON-LAW FRAUD
                        (Against My Rx Pharmacy, Inc. and Boris Kandov)
          980.    Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          981.    Defendants My Rx Pharmacy, Inc. and Boris Kandov (collectively, “Count XV

  Defendants”) schemed to defraud Allstate by, among other things, (a) producing and dispensing

  Compounded Products in violation of applicable regulatory and licensing requirements, (b)

  dispensing and billing Allstate for Compounded Products and other drugs that were not medically

  necessary and were completely unjustified as a means of treating the Allstate Claimants’ purported

  injuries, (c) falsely representing, and charging for, certain drugs as if the drugs required a

  prescription even though they did not, and (d) falsely charging for drugs with the knowledge that

  such drugs were not lawfully reimbursable under New York’s No-Fault laws.

          982.    The Count XV Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to My Rx Pharmacy, Inc.’s eligibility for

  and entitlement to No-Fault reimbursement under New York law.

          983.    The misrepresentations of fact by the Count XV Defendants included, but were not

  limited to, material misrepresentations of fact made in My Rx Pharmacy, Inc.’s NF-3 forms,

  prescription forms, patient treatment records, delivery receipts, peer-review rebuttals, health

  insurance claim forms, other No-Fault claim reimbursement documents, letters, and requests for

  payment.

          984.    The Count XV Defendants’ representations were false, or required disclosure of

  additional facts to render the documents, information, and materials furnished not misleading.




                                                   199
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 200 of 251 PageID #: 200



          985.    The misrepresentations were intentionally made by the Count XV Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims on behalf of My Rx Pharmacy,

  Inc. demanding payment of No-Fault insurance benefits.

          986.    The Count XV Defendants knew that the representations contained in the No-Fault

  claim reimbursement documentation relating to Allstate Claimants were false, and were made for

  the purpose of inducing Allstate to make payments for claims that were not legitimate or lawfully

  compensable.

          987.    Allstate reasonably relied, to its detriment, upon the Count XV Defendants’

  material misrepresentations concerning My Rx Pharmacy, Inc.’s eligibility to receive No-Fault

  reimbursement in paying numerous bills for prescription drug and other pharmacy expenses

  pursuant to New York’s No-Fault insurance laws.

          988.    Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to My Rx Pharmacy, Inc.—in excess of $110,345.00—for prescription drug and other pharmacy

  expenses and services rendered to Allstate Claimants, even though My Rx Pharmacy, Inc. was, at

  all relevant times, ineligible to receive No-Fault reimbursement under New York law.


                                       COUNT XVI
                                  COMMON-LAW FRAUD
      (Against Direct Rx Pharmacy Inc, Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-
     Sanduby, M.D., Jean-Pierre Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez,
   M.D., NY Medical Arts, P.C., Richmond Medical Care P.C., and Life Health Care Medical,
                                           P.C.)
          989.    Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          990.    Defendants Direct Rx Pharmacy Inc, Rafo Yaguda f/k/a Rafail Yagudayev, Amr A.

  El-Sanduby, M.D., Jean-Pierre Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez, M.D.,

  NY Medical Arts, P.C., Richmond Medical Care P.C., and Life Health Care Medical, P.C.

                                                   200
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 201 of 251 PageID #: 201



  (collectively, “Count XVI Defendants”) schemed to defraud Allstate by, among other things, (a)

  producing and dispensing Compounded Products in violation of applicable regulatory and licensing

  requirements, (b) dispensing and billing Allstate for Compounded Products and other drugs that

  were not medically necessary and were completely unjustified as a means of treating the Allstate

  Claimants’ purported injuries, (c) falsely charging for drugs with the knowledge that such drugs

  were not lawfully reimbursable under New York’s No-Fault laws, (d) charging Allstate for

  Compounded Products and other drugs at grossly excessive rates, (e) billing Allstate for

  Compounded Products and other drugs that were, in certain instances, never actually provided

  and/or dispensed, (f) falsely representing, and charging for, certain drugs as if the drugs required a

  prescription even though they did not, and (g) maintaining unlawful relationships with and

  inducing, through financial means or otherwise, prescribing providers, including one or more

  Prescribing Defendant, to furnish prescriptions for medically unnecessary drugs and medications,

  including Compounded Products, that were to be filled exclusively by Direct Rx Pharmacy Inc.

          991.    The Count XVI Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to Direct Rx Pharmacy Inc’s eligibility for

  and entitlement to No-Fault reimbursement under New York law.

          992.    The misrepresentations of fact by the Count XVI Defendants included, but were

  not limited to, material misrepresentations of fact made in Direct Rx Pharmacy Inc’s NF-3 forms,

  prescription forms, patient treatment records, delivery receipts, letters of medical necessity, peer-

  review rebuttals, health insurance claim forms, other No-Fault claim reimbursement documents,

  letters, and/or requests for payment.

          993.    The Count XVI Defendants’ representations were false, or required disclosure of

  additional facts to render the documents, information, and materials furnished not misleading.



                                                   201
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 202 of 251 PageID #: 202



          994.    The misrepresentations were intentionally made by the Count XVI Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims on behalf of Direct Rx

  Pharmacy Inc demanding payment of No-Fault insurance benefits.

          995.    The Count XVI Defendants knew that the representations contained in the No-Fault

  claim reimbursement documentation relating to Allstate Claimants were false, and were made for

  the purpose of inducing Allstate to make payments for claims that were not legitimate or lawfully

  compensable.

          996.    Allstate reasonably relied, to its detriment, upon the Count XVI Defendants’

  material misrepresentations concerning Direct Rx Pharmacy Inc’s eligibility to receive No-Fault

  reimbursement in paying numerous bills for prescription drug and other pharmacy expenses

  pursuant to New York’s No-Fault insurance laws.

          997.    Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to Direct Rx Pharmacy Inc—in excess of $111,280.00—for prescription drug and other pharmacy

  expenses and services rendered to Allstate Claimants, even though Direct Rx Pharmacy Inc was, at

  all relevant times, ineligible to receive No-Fault reimbursement under New York law.


                                          COUNT XVII
                                    COMMON-LAW FRAUD
                   (Against First Class Medical, P.C. and Mani Ushyarov, D.O.)
          998.    Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs above in

  paragraphs 1 through 787 as if fully set forth herein.

          999.    Defendants First Class Medical, P.C. and Mani Ushyarov, D.O. (collectively,

  “Count XVII Defendants”) schemed to defraud Allstate through the provision to one or more

  Allstate Claimant of treatment, tests, and services that were excessive, not clinically necessary, and

  rendered pursuant to a pre-determined protocol designed to ensure financial enrichment.


                                                   202
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 203 of 251 PageID #: 203



            1000. The Count XVII Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to First Class Medical, P.C.’s eligibility

  for and entitlement to No-Fault reimbursement under New York law.

            1001. The Count XVII Defendants’ representations were false, or required disclosure of

  additional facts to render the information furnished not misleading.

            1002. The misrepresentations were intentionally made by the Count XVII Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims from First Class Medical, P.C.

  for payment of No-Fault insurance benefits.

            1003. The Count XVII Defendants’ misrepresentations were known to be false and were

  made for the purpose of inducing Allstate to make payments for claims that were not legitimate.

            1004. Allstate reasonably relied, to its detriment, upon the Count XVII Defendants’

  material misrepresentations concerning First Class Medical, P.C.’s eligibility to receive No-Fault

  reimbursement in paying numerous bills for health care expenses pursuant to No-Fault insurance

  claims.

            1005. Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to First Class Medical, P.C.—in excess of $769,695.00—for health care expenses and services

  rendered to Allstate claimants, even though First Class Medical, P.C. was, at all relevant times,

  ineligible to receive No-Fault reimbursement under New York law.


                                         COUNT XVIII
                                   COMMON-LAW FRAUD
                   (Against NY Medical Arts, P.C. and Amr A. El-Sanduby, M.D.)
            1006. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs above in

  paragraphs 1 through 787 as if fully set forth herein.




                                                   203
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 204 of 251 PageID #: 204



            1007. Defendants NY Medical Arts, P.C. and Amr A. El-Sanduby, M.D. (collectively,

  “Count XVIII Defendants”) schemed to defraud Allstate through the provision to one or more

  Allstate Claimant of treatment, tests, and services that were excessive, not clinically necessary, and

  rendered pursuant to a pre-determined protocol designed to ensure financial enrichment.

            1008. The Count XVIII Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to NY Medical Arts, P.C.’s eligibility for

  and entitlement to No-Fault reimbursement under New York law.

            1009. The Count XVIII Defendants’ representations were false, or required disclosure of

  additional facts to render the information furnished not misleading.

            1010. The misrepresentations were intentionally made by the Count XVIII Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims from NY Medical Arts, P.C.

  for payment of No-Fault insurance benefits.

            1011. The Count XVIII Defendants’ misrepresentations were known to be false and were

  made for the purpose of inducing Allstate to make payments for claims that were not legitimate.

            1012. Allstate reasonably relied, to its detriment, upon Count XVIII Defendants’ material

  misrepresentations concerning NY Medical Arts, P.C.’s eligibility to receive No-Fault

  reimbursement in paying numerous bills for health care expenses pursuant to No-Fault insurance

  claims.

            1013. Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to NY Medical Arts, P.C.—in excess of $112,862.00—for health care expenses and services

  rendered to Allstate claimants, even though NY Medical Arts, P.C. was, at all relevant times,

  ineligible to receive No-Fault reimbursement under New York law.




                                                   204
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 205 of 251 PageID #: 205



                                       COUNT XIX
                                COMMON-LAW FRAUD
         (Against Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D.)
          1014. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs above in

  paragraphs 1 through 787 as if fully set forth herein.

          1015. Defendants Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D.

  (collectively, “Count XIX Defendants”) schemed to defraud Allstate through the provision to one

  or more Allstate Claimant of treatment, tests, and services that were excessive, not clinically

  necessary, and rendered pursuant to a pre-determined protocol designed to ensure financial

  enrichment.

          1016. The Count XIX Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to Richmond Medical Care P.C.’s

  eligibility for and entitlement to No-Fault reimbursement under New York law.

          1017. The Count XIX Defendants’ representations were false, or required disclosure of

  additional facts to render the information furnished not misleading.

          1018. The misrepresentations were intentionally made by the Count XIX Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims from Richmond Medical Care

  P.C. for payment of No-Fault insurance benefits.

          1019. The Count XIX Defendants’ misrepresentations were known to be false and were

  made for the purpose of inducing Allstate to make payments for claims that were not legitimate.

          1020. Allstate reasonably relied, to its detriment, upon the Count XIX Defendants’

  material misrepresentations concerning Richmond Medical Care P.C.’s eligibility to receive No-

  Fault reimbursement in paying numerous bills for health care expenses pursuant to No-Fault

  insurance claims.



                                                   205
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 206 of 251 PageID #: 206



          1021. Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to Richmond Medical Care P.C.—in excess of $207,950.00—for health care expenses and services

  rendered to Allstate claimants, even though Richmond Medical Care P.C. was, at all relevant times,

  ineligible to receive No-Fault reimbursement under New York law.


                                       COUNT XX
                                COMMON-LAW FRAUD
           (Against GONY Medical Services P.C. and Tomas M. Pattugalan, Jr., M.D.)
          1022. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs above in

  paragraphs 1 through 787 as if fully set forth herein.

          1023. Defendants GONY Medical Services P.C. and Tomas M. Pattugalan, Jr., M.D.

  (collectively, “Count XX Defendants”) schemed to defraud Allstate through the provision to one

  or more Allstate Claimant of treatment, tests, and services that were excessive, not clinically

  necessary, and rendered pursuant to a pre-determined protocol designed to ensure financial

  enrichment.

          1024. The Count XX Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to GONY Medical Services P.C.’s

  eligibility for and entitlement to No-Fault reimbursement under New York law.

          1025. The Count XX Defendants’ representations were false, or required disclosure of

  additional facts to render the information furnished not misleading.

          1026. The misrepresentations were intentionally made by the Count XX Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims from GONY Medical Services

  P.C. for payment of No-Fault insurance benefits.

          1027. The Count XX Defendants’ misrepresentations were known to be false and were

  made for the purpose of inducing Allstate to make payments for claims that were not legitimate.


                                                   206
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 207 of 251 PageID #: 207



          1028. Allstate reasonably relied, to its detriment, upon the Count XX Defendants’

  material misrepresentations concerning GONY Medical Services P.C.’s eligibility to receive No-

  Fault reimbursement in paying numerous bills for health care expenses pursuant to No-Fault

  insurance claims.

          1029. Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to GONY Medical Services P.C.—in excess of $179,692.00—for health care expenses and services

  rendered to Allstate claimants, even though GONY Medical Services P.C. was, at all relevant times,

  ineligible to receive No-Fault reimbursement under New York law.


                                         COUNT XXI
                                 COMMON-LAW FRAUD
      (Against Life Health Care Medical, P.C. and Rafael Antonio Delacruz-Gomez, M.D.)
          1030. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs above in

  paragraphs 1 through 787 as if fully set forth herein.

          1031. Defendants Life Health Care Medical, P.C. and Rafael Antonio Delacruz-Gomez,

  M.D. (collectively, “Count XXI Defendants”) schemed to defraud Allstate through the provision to

  one or more Allstate Claimant of treatment, tests, and services that were excessive, not clinically

  necessary, and rendered pursuant to a pre-determined protocol designed to ensure financial

  enrichment.

          1032. The Count XXI Defendants’ scheme to defraud Allstate was dependent upon a

  succession of material misrepresentations of fact related to Life Health Care Medical, P.C.’s

  eligibility for and entitlement to No-Fault reimbursement under New York law.

          1033. The Count XXI Defendants’ representations were false, or required disclosure of

  additional facts to render the information furnished not misleading.




                                                   207
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 208 of 251 PageID #: 208



          1034. The misrepresentations were intentionally made by the Count XXI Defendants in

  furtherance of their scheme to defraud Allstate by submitting claims from Life Health Care Medical,

  P.C. for payment of No-Fault insurance benefits.

          1035. The Count XXI Defendants’ misrepresentations were known to be false and were

  made for the purpose of inducing Allstate to make payments for claims that were not legitimate.

          1036. Allstate reasonably relied, to its detriment, upon the Count XXI Defendants’

  material misrepresentations concerning Life Health Care Medical, P.C.’s eligibility to receive No-

  Fault reimbursement in paying numerous bills for health care expenses pursuant to No-Fault

  insurance claims.

          1037. Allstate’s damages include, but are not necessarily limited to, No-Fault monies paid

  to Life Health Care Medical, P.C.—in excess of $37,760.00—for health care expenses and services

  rendered to Allstate claimants, even though Life Health Care Medical, P.C. was, at all relevant

  times, ineligible to receive No-Fault reimbursement under New York law.


                                        COUNT XXII
                                 UNJUST ENRICHMENT
    (Against New Century Pharmacy Inc., Eduard Aronov, Katrin Matatov, Mani Ushyarov,
     D.O., Amr A. El-Sanduby, M.D., Tomas M. Pattugalan, Jr., M.D., First Class Medical,
                P.C., NY Medical Arts, P.C., and GONY Medical Services P.C.)
          1038. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          1039. As alleged herein, Defendants New Century Pharmacy Inc., Eduard Aronov, Katrin

  Matatov, Mani Ushyarov, D.O., Amr A. El-Sanduby, M.D., Tomas M. Pattugalan, Jr., M.D., First

  Class Medical, P.C., NY Medical Arts, P.C., and GONY Medical Services P.C. (collectively,

  “Count XXII Defendants”), through various means, conspired to induce Allstate to make numerous

  and substantial payments to New Century Pharmacy Inc. pursuant to New York’s No-Fault Laws.


                                                   208
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 209 of 251 PageID #: 209



          1040. When Allstate paid New Century Pharmacy Inc., Allstate reasonably believed that

  it was legally obligated to make such payments based upon the misrepresentations and omissions

  that the Count XXII Defendants, or those persons working under their control, made (or were

  caused to make) concerning New Century Pharmacy Inc.’s reimbursement eligibility under New

  York’s No-Fault Laws.

          1041. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to (or for the benefit of) New Century Pharmacy Inc. during the course of this scheme constitutes a

  benefit that the Count XXII Defendants aggressively caused New Century Pharmacy Inc. to seek

  and voluntarily accept.

          1042. Throughout the course of their scheme, the Count XXII Defendants caused New

  Century Pharmacy Inc. to wrongfully obtain a multitude of payments from Allstate—in excess of

  $62,322.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

          1043. Under New York law, the Count XXII Defendants had no legal right to seek,

  collect, or retain assigned No-Fault benefit payments made by Allstate in connection with claims

  where New Century Pharmacy Inc. (a) produced and dispensed Compounded Products in violation

  of applicable regulatory and licensing requirements, (b) dispensed and billed Allstate for

  Compounded Products and other drugs that were not medically necessary and that were completely

  unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely charged for

  drugs with the knowledge that such drugs were not lawfully reimbursable under New York’s No-

  Fault laws, (d) unlawfully charged Allstate for Compounded Products and other drugs at grossly

  excessive rates, (e) falsely billed Allstate for Compounded Products and other drugs that were, in

  certain instances, never actually provided and/or dispensed, and (f) maintained unlawful



                                                   209
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 210 of 251 PageID #: 210



  relationships with and induced, through financial means or otherwise, prescribing providers,

  including one or more Prescribing Defendant, to furnish prescriptions for medically unnecessary

  drugs and medications, including Compounded Products, that were to be filled exclusively by New

  Century Pharmacy Inc.

          1044. As a direct and proximate result of this unlawful conduct relating to the dispensing

  and delivery of Compounded Products and other drugs to Allstate Claimants, at no point was New

  Century Pharmacy Inc. ever eligible for reimbursement under New York’s No-Fault Laws.

          1045. Throughout the duration of this scheme, the Count XXII Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to New Century Pharmacy Inc.

          1046. Retention of those benefits by any of the Count XXII Defendants would violate

  fundamental principles of justice, equity and good conscience.


                                        COUNT XXIII
                                  UNJUST ENRICHMENT
   (Against Refill Rx Pharmacy Inc, Alexander Sharafyan, Mani Ushyarov, D.O., Amr A. El-
             Sanduby, M.D., First Class Medical, P.C., and NY Medical Arts, P.C.)
          1047. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          1048. As alleged herein, Defendants Refill Rx Pharmacy Inc, Alexander Sharafyan, Mani

  Ushyarov, D.O., Amr A. El-Sanduby, M.D., First Class Medical, P.C., and NY Medical Arts, P.C.

  (collectively, “Count XXIII Defendants”), through various means, conspired to induce Allstate to

  make numerous and substantial payments to Refill Rx Pharmacy Inc pursuant to New York’s No-

  Fault Laws.



                                                   210
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 211 of 251 PageID #: 211



          1049. When Allstate paid Refill Rx Pharmacy Inc, Allstate reasonably believed that it was

  legally obligated to make such payments based upon the misrepresentations and omissions that the

  Count XXIII Defendants, or those persons working under their control, made (or were caused to

  make) concerning Refill Rx Pharmacy Inc’s reimbursement eligibility under New York’s No-Fault

  Laws.

          1050. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to (or for the benefit of) Refill Rx Pharmacy Inc during the course of this scheme constitutes a

  benefit that the Count XXIII Defendants aggressively caused Refill Rx Pharmacy Inc to seek and

  voluntarily accept.

          1051. Throughout the course of their scheme, the Count XXIII Defendants caused Refill

  Rx Pharmacy Inc to wrongfully obtain a multitude of payments from Allstate—in excess of

  $38,932.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

          1052. Under New York law, the Count XXIII Defendants had no legal right to seek,

  collect, or retain assigned No-Fault benefit payments made by Allstate in connection with claims

  where the defendants (a) produced and dispensed Compounded Products in violation of applicable

  regulatory and licensing requirements, (b) dispensed and billed Allstate for Compounded Products

  and other drugs that were not medically necessary and that were completely unjustified as a means

  of treating the Allstate Claimants’ purported injuries, (c) falsely charged for drugs with the

  knowledge that such drugs were not lawfully reimbursable under New York’s No-Fault laws, (d)

  unlawfully charged Allstate for Compounded Products and other drugs at grossly excessive rates,

  and (e) maintained unlawful relationships with and induced, through financial means or otherwise,

  prescribing providers, including one or more Prescribing Defendant, to furnish prescriptions for



                                                 211
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 212 of 251 PageID #: 212



  medically unnecessary drugs and medications, including Compounded Products, that were to be

  filled exclusively by Refill Rx Pharmacy Inc.

          1053. As a direct and proximate result of this unlawful conduct relating to the dispensing

  and delivery of Compounded Products and other drugs to Allstate Claimants, at no point was Refill

  Rx Pharmacy Inc ever eligible for reimbursement under New York’s No-Fault Laws.

          1054. Throughout the duration of this scheme, the Count XXIII Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to Refill Rx Pharmacy Inc.

          1055. Retention of those benefits by any of the Count XXIII Defendants would violate

  fundamental principles of justice, equity and good conscience.


                                        COUNT XXIV
                                   UNJUST ENRICHMENT
                        (Against My Rx Pharmacy, Inc. and Boris Kandov)
          1056. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          1057. As alleged herein, Defendants My Rx Pharmacy, Inc. and Boris Kandov

  (collectively, “Count XXIV Defendants”), through various means, caused Allstate to make

  numerous and substantial payments to My Rx Pharmacy, Inc. pursuant to New York’s No-Fault

  Laws.

          1058. When Allstate paid My Rx Pharmacy, Inc., Allstate reasonably believed that it was

  legally obligated to make such payments based upon the misrepresentations and omissions that the

  Count XXIV Defendants, or those persons working under their control, made (or were caused to




                                                   212
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 213 of 251 PageID #: 213



  make) concerning My Rx Pharmacy, Inc.’s reimbursement eligibility under New York’s No-Fault

  Laws.

            1059. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to (or for the benefit of) My Rx Pharmacy, Inc. during the course of this scheme constitutes a benefit

  that the Count XXIV Defendants aggressively caused My Rx Pharmacy, Inc. to seek and voluntarily

  accept.

            1060. Throughout the course of their scheme, the Count XXIV Defendants caused My Rx

  Pharmacy, Inc. to wrongfully obtain a multitude of payments from Allstate—in excess of

  $110,345.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

            1061. Under New York law, the Count XXIV Defendants had no legal right to seek,

  collect, or retain assigned No-Fault benefit payments made by Allstate in connection with claims

  where My Rx Pharmacy, Inc. (a) produced and dispensed Compounded Products in violation of

  applicable regulatory and licensing requirements, (b) dispensed and billed Allstate for Compounded

  Products and other drugs that were not medically necessary and that were completely unjustified as

  a means of treating the Allstate Claimants’ purported injuries, and (c) falsely charged for drugs with

  the knowledge that such drugs were not lawfully reimbursable under New York’s No-Fault laws.

            1062. As a direct and proximate result of this unlawful conduct relating to the dispensing

  and delivery of Compounded Products and other drugs to Allstate Claimants, at no point was My

  Rx Pharmacy, Inc. ever eligible for reimbursement under New York’s No-Fault Laws.

            1063. Throughout the duration of this scheme, the Count XXIV Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in




                                                   213
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 214 of 251 PageID #: 214



  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to My Rx Pharmacy, Inc.

          1064. Retention of those benefits by any of the Count XXIV Defendants would violate

  fundamental principles of justice, equity and good conscience.


                                       COUNT XXV
                                  UNJUST ENRICHMENT
      (Against Direct Rx Pharmacy Inc, Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-
     Sanduby, M.D., Jean-Pierre Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez,
   M.D., NY Medical Arts, P.C., Richmond Medical Care P.C., and Life Health Care Medical,
                                           P.C.)
          1065. Allstate re-alleges, re-pleads, and incorporates by reference all paragraphs set forth

  above in paragraphs 1 through 787 as if fully set forth herein.

          1066. As alleged herein, Defendants Direct Rx Pharmacy Inc, Rafo Yaguda f/k/a Rafail

  Yagudayev, Amr A. El-Sanduby, M.D., Jean-Pierre Georges Barakat, M.D., Rafael Antonio

  Delacruz-Gomez, M.D., NY Medical Arts, P.C., Richmond Medical Care P.C., and Life Health

  Care Medical, P.C. (collectively, “Count XXV Defendants”), through various means, conspired to

  induce Allstate to make numerous and substantial payments to Direct Rx Pharmacy Inc pursuant to

  New York’s No-Fault Laws.

          1067. When Allstate paid Direct Rx Pharmacy Inc, Allstate reasonably believed that it

  was legally obligated to make such payments based upon the misrepresentations and omissions that

  the Count XXV Defendants, or those persons working under their control, made (or were caused to

  make) concerning Direct Rx Pharmacy Inc’s reimbursement eligibility under New York’s No-Fault

  Laws.

          1068. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to (or for the benefit of) Direct Rx Pharmacy Inc during the course of this scheme constitutes a



                                                   214
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 215 of 251 PageID #: 215



  benefit that the Count XXV Defendants aggressively caused Direct Rx Pharmacy Inc to seek and

  voluntarily accept.

          1069. Throughout the course of their scheme, the Count XXV Defendants caused Direct

  Rx Pharmacy Inc to wrongfully obtain a multitude of payments from Allstate—in excess of

  $111,280.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

          1070. Under New York law, the Count XXV Defendants had no legal right to seek,

  collect, or retain assigned No-Fault benefit payments made by Allstate in connection with claims

  where Direct Rx Pharmacy Inc (a) produced and dispensed Compounded Products in violation of

  applicable regulatory and licensing requirements, (b) dispensed and billed Allstate for Compounded

  Products and other drugs that were not medically necessary and that were completely unjustified as

  a means of treating the Allstate Claimants’ purported injuries, (c) falsely charged for drugs with the

  knowledge that such drugs were not lawfully reimbursable under New York’s No-Fault laws, (d)

  unlawfully charged Allstate for Compounded Products and other drugs at grossly excessive rates,

  (e) falsely billed Allstate for Compounded Products and other drugs that were, in certain instances,

  never actually provided and/or dispensed, and (f) maintained unlawful relationships with and

  induced, through financial means or otherwise, prescribing providers, including one or more

  Prescribing Defendant, to furnish prescriptions for medically unnecessary drugs and medications,

  including Compounded Products, that were to be filled exclusively by Direct Rx Pharmacy Inc.

          1071. As a direct and proximate result of this unlawful conduct relating to the dispensing

  and delivery of Compounded Products and other drugs to Allstate Claimants, at no point was Direct

  Rx Pharmacy Inc ever eligible for reimbursement under New York’s No-Fault Laws.




                                                   215
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 216 of 251 PageID #: 216



          1072. Throughout the duration of this scheme, the Count XXV Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to Direct Rx Pharmacy Inc.

          1073. Retention of those benefits by any of the Count XXV Defendants would violate

  fundamental principles of justice, equity and good conscience.


                                         COUNT XXVI
                                     UNJUST ENRICHMENT
                   (Against First Class Medical, P.C. and Mani Ushyarov, D.O.)
          1074. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1075. As alleged herein, First Class Medical, P.C. and Mani Ushyarov, D.O. (collectively,

  “Count XXVI Defendants”) conspired to induce Allstate to make numerous and substantial

  payments to First Class Medical, P.C. pursuant to New York’s No-Fault Laws.

          1076. As alleged herein, First Class Medical, P.C. was never eligible for reimbursement

  under New York’s No-Fault Laws because, at all relevant times, the Count XXVI Defendants

  provided treatments, tests, and services that were excessive, not clinically necessary, and rendered

  pursuant to a pre-determined protocol designed to ensure financial enrichment.

          1077. When Allstate paid First Class Medical, P.C., Allstate reasonably believed that it

  was legally obligated to make such payments based upon the misrepresentations and omissions that

  First Class Medical, P.C., or those persons working under its control, made concerning First Class

  Medical, P.C.’s reimbursement eligibility under New York’s No-Fault Laws.




                                                   216
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 217 of 251 PageID #: 217



          1078. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to First Class Medical, P.C. during the course of this scheme constitutes a benefit that the Count

  XXVI Defendants aggressively caused First Class Medical, P.C. to seek and voluntarily accept.

          1079. Throughout the course of their scheme, the Count XXVI Defendants caused First

  Class Medical, P.C. to wrongfully obtain a multitude of payments from Allstate—in excess of

  $769,695.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

          1080. Throughout the course of this scheme, the Count XXVI Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to First Class Medical, P.C.

          1081. Retention of those benefits by the Count XXVI Defendants would violate

  fundamental principles of justice, equity, and good conscience.


                                       COUNT XXVII
                                   UNJUST ENRICHMENT
                  (Against NY Medical Arts, P.C. and Amr A. El-Sanduby, M.D.)
          1082. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1083. As alleged herein, NY Medical Arts, P.C. and Amr A. El-Sanduby, M.D.

  (collectively, “Count XXVII Defendants”) conspired to induce Allstate to make numerous and

  substantial payments to NY Medical Arts, P.C. pursuant to New York’s No-Fault Laws.

          1084. As alleged herein, NY Medical Arts, P.C. was never eligible for reimbursement

  under New York’s No-Fault Laws because, at all relevant times, the Count XXVII Defendants




                                                   217
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 218 of 251 PageID #: 218



  provided treatments, tests, and services that were excessive, not clinically necessary, and rendered

  pursuant to a pre-determined protocol designed to ensure financial enrichment.

          1085. When Allstate paid NY Medical Arts, P.C., Allstate reasonably believed that it was

  legally obligated to make such payments based upon the misrepresentations and omissions that NY

  Medical Arts, P.C., or those persons working under its control, made concerning NY Medical Arts,

  P.C.’s reimbursement eligibility under New York’s No-Fault Laws.

          1086. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to NY Medical Arts, P.C. during the course of this scheme constitutes a benefit that the Count

  XXVII Defendants aggressively caused First Class Medical, P.C. to seek and voluntarily accept.

          1087. Throughout the course of their scheme, the Count XXVII Defendants caused NY

  Medical Arts, P.C. to wrongfully obtain a multitude of payments from Allstate—in excess of

  $112,862.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

          1088. Throughout the course of this scheme, the Count XXVII Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to NY Medical Arts, P.C.

          1089. Retention of those benefits by the Count XXVII Defendants would violate

  fundamental principles of justice, equity, and good conscience.


                                     COUNT XXVIII
                                UNJUST ENRICHMENT
         (Against Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D.)
          1090. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.


                                                   218
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 219 of 251 PageID #: 219



            1091. As alleged herein, Richmond Medical Care P.C. and Jean-Pierre Georges Barakat,

  M.D. (collectively, “Count XXVIII Defendants”) conspired to induce Allstate to make numerous

  and substantial payments to Richmond Medical Care P.C. pursuant to New York’s No-Fault Laws.

            1092. As alleged herein, Richmond Medical Care P.C. was never eligible for

  reimbursement under New York’s No-Fault Laws because, at all relevant times, the Count XXVIII

  Defendants provided treatments, tests, and services that were excessive, not clinically necessary,

  and rendered pursuant to a pre-determined protocol designed to ensure financial enrichment.

            1093. When Allstate paid Richmond Medical Care P.C., Allstate reasonably believed that

  it was legally obligated to make such payments based upon the misrepresentations and omissions

  that Richmond Medical Care P.C., or those persons working under its control, made concerning

  Richmond Medical Care P.C.’s reimbursement eligibility under New York’s No-Fault Laws.

            1094. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to Richmond Medical Care P.C. during the course of this scheme constitutes a benefit that the Count

  XXVIII Defendants aggressively caused Richmond Medical Care P.C. to seek and voluntarily

  accept.

            1095. Throughout the course of their scheme, the Count XXVIII Defendants caused

  Richmond Medical Care P.C. to wrongfully obtain a multitude of payments from Allstate—in

  excess of $207,950.00—as a direct and proximate result of the unlawful conduct detailed

  throughout this Complaint.

            1096. Throughout the course of this scheme, the Count XXVIII Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to Richmond Medical Care P.C.



                                                   219
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 220 of 251 PageID #: 220



            1097. Retention of those benefits by the Count XXVIII Defendants would violate

  fundamental principles of justice, equity, and good conscience.


                                       COUNT XXIX
                                 UNJUST ENRICHMENT
            (Against GONY Medical Services P.C. and Tomas M. Pattugalan, Jr., M.D.)
            1098. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

            1099. As alleged herein, GONY Medical Services P.C. and Tomas M. Pattugalan, Jr.,

  M.D. (collectively, “Count XXIX Defendants”) conspired to induce Allstate to make numerous and

  substantial payments to GONY Medical Services P.C. pursuant to New York’s No-Fault Laws.

            1100. As alleged herein, GONY Medical Services P.C. was never eligible for

  reimbursement under New York’s No-Fault Laws because, at all relevant times, the Count XXIX

  Defendants provided treatments, tests, and services that were excessive, not clinically necessary,

  and rendered pursuant to a pre-determined protocol designed to ensure financial enrichment.

            1101. When Allstate paid GONY Medical Services P.C., Allstate reasonably believed that

  it was legally obligated to make such payments based upon the misrepresentations and omissions

  that GONY Medical Services P.C., or those persons working under its control, made concerning

  GONY Medical Services P.C.’s reimbursement eligibility under New York’s No-Fault Laws.

            1102. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to GONY Medical Services P.C. during the course of this scheme constitutes a benefit that the

  Count XXIX Defendants aggressively caused GONY Medical Services P.C. to seek and voluntarily

  accept.

            1103. Throughout the course of their scheme, the Count XXIX Defendants caused GONY

  Medical Services P.C. to wrongfully obtain a multitude of payments from Allstate—in excess of


                                                   220
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 221 of 251 PageID #: 221



  $179,692.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

          1104. Throughout the course of this scheme, the Count XXIX Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to GONY Medical Services P.C.

          1105. Retention of those benefits by the Count XXIX Defendants would violate

  fundamental principles of justice, equity, and good conscience.


                                        COUNT XXX
                                  UNJUST ENRICHMENT
      (Against Life Health Care Medical, P.C. and Rafael Antonio Delacruz-Gomez, M.D.)
          1106. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1107. As alleged herein, Life Health Care Medical, P.C. and Rafael Antonio Delacruz-

  Gomez, M.D. (collectively, “Count XXX Defendants”) conspired to induce Allstate to make

  numerous and substantial payments to Life Health Care Medical, P.C. pursuant to New York’s No-

  Fault Laws.

          1108. As alleged herein, Life Health Care Medical, P.C. was never eligible for

  reimbursement under New York’s No-Fault Laws because, at all relevant times, the Count XXX

  Defendants provided treatments, tests, and services that were excessive, not clinically necessary,

  and rendered pursuant to a pre-determined protocol designed to ensure financial enrichment.

          1109. When Allstate paid Life Health Care Medical, P.C., Allstate reasonably believed

  that it was legally obligated to make such payments based upon the misrepresentations and

  omissions that Life Health Care Medical, P.C., or those persons working under its control, made


                                                   221
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 222 of 251 PageID #: 222



  concerning Life Health Care Medical, P.C.’s reimbursement eligibility under New York’s No-Fault

  Laws.

            1110. Each and every No-Fault reimbursement payment that Allstate was caused to make

  to Life Health Care Medical, P.C. during the course of this scheme constitutes a benefit that the

  Count XXX Defendants aggressively caused Life Health Care Medical, P.C. to seek and voluntarily

  accept.

            1111. Throughout the course of their scheme, the Count XXX Defendants caused Life

  Health Care Medical, P.C. to wrongfully obtain a multitude of payments from Allstate—in excess

  of $37,760.00—as a direct and proximate result of the unlawful conduct detailed throughout this

  Complaint.

            1112. Throughout the course of this scheme, the Count XXX Defendants obtained

  substantial monetary benefits as the result of their unlawful conduct, benefits that were derived, in

  part, directly from the No-Fault reimbursement payments that Allstate was wrongfully induced to

  make to Life Health Care Medical, P.C.

            1113. Retention of those benefits by the Count XXX Defendants would violate

  fundamental principles of justice, equity, and good conscience.


                                        COUNT XXXI
                        DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against New Century Pharmacy Inc.)
            1114. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

            1115. To be eligible to receive assigned No-Fault benefits, an assignee provider of

  healthcare services, including providers of pharmacy services, must adhere to all applicable New

  York statutes that grant the authority to provide healthcare services in New York.


                                                   222
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 223 of 251 PageID #: 223



          1116. In view of its (a) producing and dispensing of Compounded Products in violation

  of applicable regulatory and licensing requirements (including, without limitation, those regulations

  and licensing requirements concerning unlawful financial and other arrangements with prescribing

  providers, and the manufacturing of compounded medications), (b) dispensing and billing of

  Allstate for Compounded Products and other drugs that were not medically necessary and that were

  completely unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely

  charging for drugs with the knowledge that such drugs were not lawfully reimbursable under New

  York’s No-Fault laws, (d) charging of Allstate for Compounded Products and other drugs at grossly

  excessive rates, (e) billing of Allstate for Compounded Products and other drugs that were, in

  certain instances, never actually provided and/or dispensed, and (f) maintaining unlawful

  relationships with and inducing, through financial means or otherwise, prescribing providers,

  including one or more Prescribing Defendant, to furnish prescriptions for medically unnecessary

  drugs and medications, including Compounded Products, that were to be filled exclusively by New

  Century Pharmacy Inc., New Century Pharmacy Inc. was, at all relevant times, completely

  ineligible for No-Fault reimbursement under New York law, and thus has no standing to submit or

  receive assigned No-Fault benefits.

          1117. New Century Pharmacy Inc. continues to submit assigned No-Fault claims to

  Allstate demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1118. New Century Pharmacy Inc. continues to challenge Allstate’s prior claim denials.

          1119. New Century Pharmacy Inc. continues to commence legal action, including

  arbitrations filed with the American Arbitration Association, against Allstate seeking payment of

  No-Fault benefits allegedly due and owing.




                                                   223
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 224 of 251 PageID #: 224



          1120. A justifiable controversy exists between Allstate and New Century Pharmacy Inc.

  because New Century Pharmacy Inc. rejects Allstate’s ability to deny such claims.

          1121. Allstate has no adequate remedy at law.

          1122. New Century Pharmacy Inc. also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no

  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by New

  Century Pharmacy Inc.

          1123. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that New Century Pharmacy Inc. has no

  standing to seek, collect, or retain any payments made by Allstate in connection with assigned No-

  Fault benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, New Century

  Pharmacy Inc.


                                     COUNT XXXII
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against Refill Rx Pharmacy Inc)
          1124. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1125. To be eligible to receive assigned No-Fault benefits, an assignee provider of

  healthcare services, including providers of pharmacy services, must adhere to all applicable New

  York statutes that grant the authority to provide healthcare services in New York.

          1126. In view of its (a) producing and dispensing of Compounded Products in violation

  of applicable regulatory and licensing requirements (including, without limitation, those regulations

  and licensing requirements concerning unlawful financial and other arrangements with prescribing


                                                   224
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 225 of 251 PageID #: 225



  providers, and the manufacturing of compounded medications), (b) dispensing and billing of

  Allstate for Compounded Products and other drugs that were not medically necessary and that were

  completely unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely

  charging for drugs with the knowledge that such drugs were not lawfully reimbursable under New

  York’s No-Fault laws, (d) charging of Allstate for Compounded Products and other drugs at grossly

  excessive rates, and (e) maintaining unlawful relationships with and inducing, through financial

  means or otherwise, prescribing providers, including one or more Prescribing Defendant, to furnish

  prescriptions for medically unnecessary drugs and medications, including Compounded Products,

  that were to be filled exclusively by Refill Rx Pharmacy Inc, Refill Rx Pharmacy Inc was, at all

  relevant times, completely ineligible for No-Fault reimbursement under New York law, and thus

  has no standing to submit or receive assigned No-Fault benefits.

          1127. Refill Rx Pharmacy Inc continues to submit assigned No-Fault claims to Allstate

  demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1128. Refill Rx Pharmacy Inc continues to challenge Allstate’s prior claim denials.

          1129. Refill Rx Pharmacy Inc continues to commence legal action, including arbitrations

  filed with the American Arbitration Association, against Allstate seeking payment of No-Fault

  benefits allegedly due and owing.

          1130. A justifiable controversy exists between Allstate and Refill Rx Pharmacy Inc

  because Refill Rx Pharmacy Inc rejects Allstate’s ability to deny such claims.

          1131. Allstate has no adequate remedy at law.

          1132. Refill Rx Pharmacy Inc also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no




                                                   225
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 226 of 251 PageID #: 226



  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by Refill

  Rx Pharmacy Inc.

          1133. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that Refill Rx Pharmacy Inc has no standing to

  seek, collect, or retain any payments made by Allstate in connection with assigned No-Fault

  benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, Refill Rx Pharmacy

  Inc.


                                    COUNT XXXIII
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against My Rx Pharmacy, Inc.)
          1134. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1135. To be eligible to receive assigned No-Fault benefits, an assignee provider of

  healthcare services, including providers of pharmacy services, must adhere to all applicable New

  York statutes that grant the authority to provide healthcare services in New York.

          1136. In view of its (a) producing and dispensing of Compounded Products in violation

  of applicable regulatory and licensing requirements (including, without limitation, those regulations

  and licensing requirements concerning unlawful financial and other arrangements with prescribing

  providers, and the manufacturing of compounded medications), (b) dispensing and billing of

  Allstate for Compounded Products and other drugs that were not medically necessary and that were

  completely unjustified as a means of treating the Allstate Claimants’ purported injuries, and (c)

  falsely charging for drugs with the knowledge that such drugs were not lawfully reimbursable under

  New York’s No-Fault laws, My Rx Pharmacy, Inc. was, at all relevant times, completely ineligible


                                                   226
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 227 of 251 PageID #: 227



  for No-Fault reimbursement under New York law, and thus has no standing to submit or receive

  assigned No-Fault benefits.

          1137. My Rx Pharmacy, Inc. continues to submit assigned No-Fault claims to Allstate

  demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1138. My Rx Pharmacy, Inc. continues to challenge Allstate’s prior claim denials.

          1139. My Rx Pharmacy, Inc. continues to commence legal action, including arbitrations

  filed with the American Arbitration Association, against Allstate seeking payment of No-Fault

  benefits allegedly due and owing.

          1140. A justifiable controversy exists between Allstate and My Rx Pharmacy, Inc.

  because My Rx Pharmacy, Inc. rejects Allstate’s ability to deny such claims.

          1141. Allstate has no adequate remedy at law.

          1142. My Rx Pharmacy, Inc. also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no

  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by My

  Rx Pharmacy, Inc.

          1143. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that My Rx Pharmacy, Inc. has no standing to

  seek, collect, or retain any payments made by Allstate in connection with assigned No-Fault

  benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, My Rx Pharmacy,

  Inc.




                                                   227
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 228 of 251 PageID #: 228



                                      COUNT XXXIV
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against Direct Rx Pharmacy Inc)
          1144. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1145. To be eligible to receive assigned No-Fault benefits, an assignee provider of

  healthcare services, including providers of pharmacy services, must adhere to all applicable New

  York statutes that grant the authority to provide healthcare services in New York.

          1146. In view of its (a) producing and dispensing of Compounded Products in violation

  of applicable regulatory and licensing requirements (including, without limitation, those regulations

  and licensing requirements concerning unlawful financial and other arrangements with prescribing

  providers, and the manufacturing of compounded medications), (b) dispensing and billing of

  Allstate for Compounded Products and other drugs that were not medically necessary and that were

  completely unjustified as a means of treating the Allstate Claimants’ purported injuries, (c) falsely

  charging for drugs with the knowledge that such drugs were not lawfully reimbursable under New

  York’s No-Fault laws, (d) charging of Allstate for Compounded Products and other drugs at grossly

  excessive rates, (e) billing of Allstate for Compounded Products and other drugs that were, in

  certain instances, never actually provided and/or dispensed, and (f) maintaining unlawful

  relationships with and inducing, through financial means or otherwise, prescribing providers,

  including one or more Prescribing Defendant, to furnish prescriptions for medically unnecessary

  drugs and medications, including Compounded Products, that were to be filled exclusively by

  Direct Rx Pharmacy Inc, Direct Rx Pharmacy Inc was, at all relevant times, completely ineligible

  for No-Fault reimbursement under New York law, and thus has no standing to submit or receive

  assigned No-Fault benefits.



                                                   228
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 229 of 251 PageID #: 229



          1147. Direct Rx Pharmacy Inc continues to submit assigned No-Fault claims to Allstate

  demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1148. Direct Rx Pharmacy Inc continues to challenge Allstate’s prior claim denials.

          1149. Direct Rx Pharmacy Inc continues to commence legal action, including arbitrations

  filed with the American Arbitration Association, against Allstate seeking payment of No-Fault

  benefits allegedly due and owing.

          1150. A justifiable controversy exists between Allstate and Direct Rx Pharmacy Inc

  because Direct Rx Pharmacy Inc rejects Allstate’s ability to deny such claims.

          1151. Allstate has no adequate remedy at law.

          1152. Direct Rx Pharmacy Inc also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no

  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by Direct

  Rx Pharmacy Inc.

          1153. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that Direct Rx Pharmacy Inc has no standing

  to seek, collect, or retain any payments made by Allstate in connection with assigned No-Fault

  benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, Direct Rx Pharmacy

  Inc.


                                      COUNT XXXV
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against First Class Medical, P.C.)
          1154. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.


                                                   229
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 230 of 251 PageID #: 230



          1155. An assignee provider of healthcare services is only eligible to receive assigned No-

  Fault benefits for treatments, tests, and services that are medically necessary.

          1156. In view of its billing for medically unnecessary and excessive healthcare services,

  First Class Medical, P.C. has, at all relevant times, been operating in violation of one or more New

  York State law (including, but not limited to, New York Insurance Law and the regulations

  promulgated pursuant thereto (and other statutory provisions)), and thus has no standing to submit

  or receive assigned No-Fault benefits.

          1157. First Class Medical, P.C. continues to submit assigned No-Fault claims to Allstate

  demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1158. First Class Medical, P.C. continues to challenge Allstate’s prior claim denials.

          1159. First Class Medical, P.C. continues to commence legal action, including

  arbitrations filed with the American Arbitration Association, against Allstate seeking payment of

  No-Fault benefits allegedly due and owing.

          1160. A justifiable controversy exists between Allstate and First Class Medical, P.C.

  because First Class Medical, P.C. rejects Allstate’s ability to deny such claims.

          1161. Allstate has no adequate remedy at law.

          1162. First Class Medical, P.C. also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no

  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by First

  Class Medical, P.C.

          1163. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that First Class Medical, P.C. has no standing

  to seek, collect, or retain any payments made by Allstate in connection with assigned No-Fault



                                                   230
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 231 of 251 PageID #: 231



  benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, First Class Medical,

  P.C.


                                    COUNT XXXVI
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against NY Medical Arts, P.C.)
          1164. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1165. An assignee provider of healthcare services is only eligible to receive assigned No-

  Fault benefits for treatments, tests, and services that are medically necessary.

          1166. In view of its billing for medically unnecessary and excessive healthcare services,

  NY Medical Arts, P.C. has, at all relevant times, been operating in violation of one or more New

  York State law (including, but not limited to, New York Insurance Law and the regulations

  promulgated pursuant thereto (and other statutory provisions)), and thus has no standing to submit

  or receive assigned No-Fault benefits.

          1167. NY Medical Arts, P.C. continues to submit assigned No-Fault claims to Allstate

  demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1168. NY Medical Arts, P.C. continues to challenge Allstate’s prior claim denials.

          1169. NY Medical Arts, P.C. continues to commence legal action, including arbitrations

  filed with the American Arbitration Association, against Allstate seeking payment of No-Fault

  benefits allegedly due and owing.

          1170. A justifiable controversy exists between Allstate and NY Medical Arts, P.C.

  because NY Medical Arts, P.C. rejects Allstate’s ability to deny such claims.

          1171. Allstate has no adequate remedy at law.


                                                   231
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 232 of 251 PageID #: 232



          1172. NY Medical Arts, P.C. also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no

  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by NY

  Medical Arts, P.C.

          1173. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that NY Medical Arts, P.C. has no standing to

  seek, collect, or retain any payments made by Allstate in connection with assigned No-Fault

  benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, NY Medical Arts,

  P.C.


                                     COUNT XXXVII
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against Richmond Medical Care P.C.)
          1174. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1175. An assignee provider of healthcare services is only eligible to receive assigned No-

  Fault benefits for treatments, tests, and services that are medically necessary.

          1176. In view of its billing for medically unnecessary and excessive healthcare services,

  Richmond Medical Care P.C. has, at all relevant times, been operating in violation of one or more

  New York State law (including, but not limited to, New York Insurance Law and the regulations

  promulgated pursuant thereto (and other statutory provisions)), and thus has no standing to submit

  or receive assigned No-Fault benefits.

          1177. Richmond Medical Care P.C. continues to submit assigned No-Fault claims to

  Allstate demanding payment, and other assigned No-Fault claims remain pending with Allstate.


                                                   232
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 233 of 251 PageID #: 233



          1178. Richmond Medical Care P.C. continues to challenge Allstate’s prior claim denials.

          1179. Richmond Medical Care P.C. continues to commence legal action, including

  arbitrations filed with the American Arbitration Association, against Allstate seeking payment of

  No-Fault benefits allegedly due and owing.

          1180. A justifiable controversy exists between Allstate and Richmond Medical Care P.C.

  because Richmond Medical Care P.C. rejects Allstate’s ability to deny such claims.

          1181. Allstate has no adequate remedy at law.

          1182. Richmond Medical Care P.C. also will continue to bill Allstate for No-Fault Benefit

  payments absent a declaration by this Court that its activities are unlawful, and that Allstate has no

  obligation to pay the pending, previously denied, and/or future No-Fault claims submitted by

  Richmond Medical Care P.C.

          1183. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that Richmond Medical Care P.C. has no

  standing to seek, collect, or retain any payments made by Allstate in connection with assigned No-

  Fault benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, Richmond Medical

  Care P.C.


                                     COUNT XXXVIII
                       DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against GONY Medical Services P.C.)
          1184. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

          1185. An assignee provider of healthcare services is only eligible to receive assigned No-

  Fault benefits for treatments, tests, and services that are medically necessary.


                                                   233
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 234 of 251 PageID #: 234



          1186. In view of its billing for medically unnecessary and excessive healthcare services,

  GONY Medical Services P.C. has, at all relevant times, been operating in violation of one or more

  New York State law (including, but not limited to, New York Insurance Law and the regulations

  promulgated pursuant thereto (and other statutory provisions)), and thus has no standing to submit

  or receive assigned No-Fault benefits.

          1187. GONY Medical Services P.C. continues to submit assigned No-Fault claims to

  Allstate demanding payment, and other assigned No-Fault claims remain pending with Allstate.

          1188. GONY Medical Services P.C. continues to challenge Allstate’s prior claim denials.

          1189. GONY Medical Services P.C. continues to commence legal action, including

  arbitrations filed with the American Arbitration Association, against Allstate seeking payment of

  No-Fault benefits allegedly due and owing.

          1190. A justifiable controversy exists between Allstate and GONY Medical Services P.C.

  because GONY Medical Services P.C. rejects Allstate’s ability to deny such claims.

          1191. Allstate has no adequate remedy at law.

          1192. GONY Medical Services P.C. also will continue to bill Allstate for No-Fault

  Benefit payments absent a declaration by this Court that its activities are unlawful, and that Allstate

  has no obligation to pay the pending, previously denied, and/or future No-Fault claims submitted

  by GONY Medical Services P.C.

          1193. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that GONY Medical Services P.C. has no

  standing to seek, collect, or retain any payments made by Allstate in connection with assigned No-

  Fault benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or




                                                    234
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 235 of 251 PageID #: 235



  otherwise pending bills that have been submitted to Allstate by, or on behalf of, GONY Medical

  Services P.C.


                                        COUNT XXXXIX
                         DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                             (Against Life Health Care Medical, P.C.)
             1194. Allstate re-alleges, re-pleads, and incorporates by reference the allegations made in

  paragraphs 1 through 787 as if set forth fully herein.

             1195. An assignee provider of healthcare services is only eligible to receive assigned No-

  Fault benefits for treatments, tests, and services that are medically necessary.

             1196. In view of its billing for medically unnecessary and excessive healthcare services,

  Life Health Care Medical, P.C. has, at all relevant times, been operating in violation of one or more

  New York State law (including, but not limited to, New York Insurance Law and the regulations

  promulgated pursuant thereto (and other statutory provisions)), and thus has no standing to submit

  or receive assigned No-Fault benefits.

             1197. Life Health Care Medical, P.C. continues to submit assigned No-Fault claims to

  Allstate demanding payment, and other assigned No-Fault claims remain pending with Allstate.

             1198. Life Health Care Medical, P.C. continues to challenge Allstate’s prior claim

  denials.

             1199. Life Health Care Medical, P.C. continues to commence legal action, including

  arbitrations filed with the American Arbitration Association, against Allstate seeking payment of

  No-Fault benefits allegedly due and owing.

             1200. A justifiable controversy exists between Allstate and Life Health Care Medical,

  P.C. because Life Health Care Medical, P.C. rejects Allstate’s ability to deny such claims.

             1201. Allstate has no adequate remedy at law.


                                                    235
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 236 of 251 PageID #: 236



            1202. Life Health Care Medical, P.C. also will continue to bill Allstate for No-Fault

  Benefit payments absent a declaration by this Court that its activities are unlawful, and that Allstate

  has no obligation to pay the pending, previously denied, and/or future No-Fault claims submitted

  by Life Health Care Medical, P.C.

            1203. Accordingly, Allstate requests a judgment pursuant to the Declaratory Judgment

  Act, 28 U.S.C. §§ 2201 and 2202, declaring that (a) that Life Health Care Medical, P.C. has no

  standing to seek, collect, or retain any payments made by Allstate in connection with assigned No-

  Fault benefits, and (b) that Allstate has no legal obligation to make any payment on any unpaid or

  otherwise pending bills that have been submitted to Allstate by, or on behalf of, Life Health Care

  Medical, P.C.

   XI.      DEMAND FOR RELIEF


            WHEREFORE, plaintiffs, Allstate Insurance Company, Allstate Property & Casualty

   Insurance Company, Allstate Indemnity Company, and Allstate Fire & Casualty Insurance

   Company (collectively, “Allstate”), respectfully pray that judgment enter in their favor, as follows:


                                           COUNT I
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                    NEW CENTURY PHARMACY INC. ENTERPRISE
     (Against Eduard Aronov, Katrin Matatov, Mani Ushyarov, D.O., Amr A. El-Sanduby,
    M.D., Tomas Pattugalan, Jr., M.D., First Class Medical, P.C., NY Medical Arts, P.C., and
                                 GONY Medical Services P.C.)
         (a) AWARD Allstate’s actual and consequential damages to be established at trial;

         (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

            attorneys’ fees; and

         (c) GRANT injunctive relief enjoining the Count I Defendants from engaging in the wrongful

            conduct alleged in the Complaint; and


                                                    236
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 237 of 251 PageID #: 237



     (d) GRANT all other relief this Court deems just.


                                         COUNT II
                          VIOLATIONS OF 18 U.S.C. § 1962(d)
                   NEW CENTURY PHARMACY INC. ENTERPRISE
    (Against Eduard Aronov, Katrin Matatov, Mani Ushyarov, D.O., Amr A. El-Sanduby,
   M.D., Tomas Pattugalan, Jr., M.D., First Class Medical, P.C., NY Medical Arts, P.C., and
                                GONY Medical Services P.C.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

         attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count II Defendants from engaging in the wrongful

         conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                         COUNT III
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                       REFILL RX PHARMACY INC ENTERPRISE
     (Against Alexander Sharafyan, Mani Ushyarov, D.O., Amr A. El-Sanduby, M.D., First
                       Class Medical, P.C., and NY Medical Arts, P.C.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

         attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count III Defendants from engaging in the

         wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.




                                                 237
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 238 of 251 PageID #: 238



                                        COUNT IV
                          VIOLATIONS OF 18 U.S.C. § 1962(d)
                      REFILL RX PHARMACY INC ENTERPRISE
    (Against Alexander Sharafyan, Mani Ushyarov, D.O., Amr. A. El-Sanduby, M.D., First
                      Class Medical, P.C., and NY Medical Arts, P.C.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count IV Defendants from engaging in the

        wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.




                                       COUNT V
                           VIOLATIONS OF 18 U.S.C. § 1962(c)
                          MY RX PHARMACY, INC. ENTERPRISE
                                 (Against Boris Kandov)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count V Defendant from engaging in the wrongful

        conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                        COUNT VI
                           VIOLATIONS OF 18 U.S.C. § 1962(c)
                      DIRECT RX PHARMACY INC ENTERPRISE
    (Against Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-Sanduby, M.D., Jean-Pierre
    Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez, M.D., NY Medical Arts, P.C.,
             Richmond Medical Care P.C., and Life Health Care Medical, P.C.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

                                                238
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 239 of 251 PageID #: 239



     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count VI Defendants from engaging in the

        wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                       COUNT VII
                           VIOLATIONS OF 18 U.S.C. § 1962(d)
                      DIRECT RX PHARMACY INC ENTERPRISE
    (Against Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-Sanduby, M.D., Jean-Pierre
    Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez, M.D., NY Medical Arts, P.C.,
             Richmond Medical Care P.C., and Life Health Care Medical, P.C.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count VII Defendants from engaging in the

        wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                        COUNT VIII
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                        FIRST CLASS MEDICAL, P.C. ENTERPRISE
                               (Against Mani Ushyarov, D.O.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count VIII Defendant from engaging in the

        wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                               239
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 240 of 251 PageID #: 240



                                       COUNT IX
                           VIOLATIONS OF 18 U.S.C. § 1962(c)
                          NY MEDICAL ARTS, P.C. ENTERPRISE
                            (Against Amr A. El-Sanduby, M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count IX Defendant from engaging in the

        wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                         COUNT X
                           VIOLATIONS OF 18 U.S.C. § 1962(c)
                     RICHMOND MEDICAL CARE P.C. ENTERPRISE
                        (Against Jean-Pierre Georges Barakat, M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and

     (c) GRANT injunctive relief enjoining the Count X Defendant from engaging in the

        wrongful conduct alleged in the Complaint; and

     (d) GRANT all other relief this Court deems just.


                                      COUNT XI
                           VIOLATIONS OF 18 U.S.C. § 1962(c)
                      GONY MEDICAL SERVICES P.C. ENTERPRISE
                         (Against Tomas M. Pattugalan, Jr., M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be established at trial;

     (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

        attorneys’ fees; and



                                               240
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 241 of 251 PageID #: 241



      (c) GRANT injunctive relief enjoining the Count XI Defendant from engaging in the wrongful

         conduct alleged in the Complaint; and

      (d) GRANT all other relief this Court deems just.


                                       COUNT XII
                            VIOLATIONS OF 18 U.S.C. § 1962(c)
                    LIFE HEALTH CARE MEDICAL, P.C. ENTERPRISE
   (Against Rafael Antonio Delacruz-Gomez, M.D.)
      (a) AWARD Allstate’s actual and consequential damages to be established at trial;

      (b) AWARD Allstate’s treble damages pursuant to 18 U.S.C. § 1964, interests, costs, and

         attorneys’ fees; and

      (c) GRANT injunctive relief enjoining the Count XII Defendant from engaging in the

         wrongful conduct alleged in the Complaint; and

      (d) GRANT all other relief this Court deems just.


                                        COUNT XIII
                                 COMMON-LAW FRAUD
    (Against New Century Pharmacy Inc., Eduard Aronov, Katrin Matatov, Mani Ushyarov,
     D.O., Amr A. El-Sanduby, M.D., Tomas M. Pattugalan, Jr., M.D., First Class Medical,
                P.C., NY Medical Arts, P.C., and GONY Medical Services P.C.)
      (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

      (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

         the detection of the Count XIII Defendants’ illegal conduct; and

      (c) AWARD Allstate its costs in defending No-Fault collection suits filed by New Century

         Pharmacy Inc. seeking payment of false and fraudulent invoices; and

      (d) GRANT any other relief this Court deems just.




                                                 241
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 242 of 251 PageID #: 242



                                        COUNT XIV
                                  COMMON-LAW FRAUD
   (Against Refill Rx Pharmacy Inc, Alexander Sharafyan, Mani Ushyarov, D.O., Amr A. El-
             Sanduby, M.D., First Class Medical, P.C., and NY Medical Arts, P.C.)
      (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

      (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in the

         detection of the Count XIV Defendants’ illegal conduct; and

      (c) AWARD Allstate its costs in defending No-Fault collection suits filed by Refill Rx

         Pharmacy Inc seeking payment of false and fraudulent invoices; and

      (d) GRANT any other relief this Court deems just.


                                         COUNT XV
                                   COMMON-LAW FRAUD
                        (Against My Rx Pharmacy, Inc. and Boris Kandov)
      (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

      (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in the

         detection of the Count XV Defendants’ illegal conduct; and

      (c) AWARD Allstate its costs in defending No-Fault collection suits filed by My Rx

         Pharmacy, Inc. seeking payment of false and fraudulent invoices; and

      (d) GRANT any other relief this Court deems just.


                                       COUNT XVI
                                  COMMON-LAW FRAUD
      (Against Direct Rx Pharmacy Inc, Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-
     Sanduby, M.D., Jean-Pierre Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez,
   M.D., NY Medical Arts, P.C., Richmond Medical Care P.C., and Life Health Care Medical,
                                           P.C.)
      (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

      (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

         the detection of the Count XVI Defendants’ illegal conduct; and


                                                  242
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 243 of 251 PageID #: 243



     (c) AWARD Allstate its costs in defending No-Fault collection suits filed by Direct Rx

        Pharmacy Inc seeking payment of false and fraudulent invoices; and

     (d) GRANT any other relief this Court deems just.


                                        COUNT XVII
                                  COMMON-LAW FRAUD
                 (Against First Class Medical, P.C. and Mani Ushyarov, D.O.)
     (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

     (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

        the detection of the Count XVII Defendants’ illegal conduct; and

     (c) AWARD Allstate its costs in defending No-Fault collection suits filed by First Class

        Medical, P.C. seeking payment of false and fraudulent invoices; and

     (d) GRANT any other relief this Court deems just.


                                      COUNT XVIII
                                COMMON-LAW FRAUD
                (Against NY Medical Arts, P.C. and Amr A. El-Sanduby, M.D.)
     (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

     (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

        the detection of the Count XVIII Defendants’ illegal conduct; and

     (c) AWARD Allstate its costs in defending No-Fault collection suits filed by NY Medical

        Arts, P.C. seeking payment of false and fraudulent invoices; and

     (d) GRANT any other relief this Court deems just.


                                     COUNT XIX
                              COMMON-LAW FRAUD
       (Against Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D.)
     (a) AWARD Allstate’s actual damages in an amount to be determined at trial;



                                                243
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 244 of 251 PageID #: 244



     (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

        the detection of the Count XIX Defendants’ illegal conduct; and

     (c) AWARD Allstate its costs in defending No-Fault collection suits filed by Richmond

        Medical Care P.C. seeking payment of false and fraudulent invoices; and

     (d) GRANT any other relief this Court deems just.


                                     COUNT XX
                              COMMON-LAW FRAUD
         (Against GONY Medical Services P.C. and Tomas M. Pattugalan, Jr., M.D.)
     (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

     (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

        the detection of the Count XX Defendants’ illegal conduct; and

     (c) AWARD Allstate its costs in defending No-Fault collection suits filed by GONY Medical

        Services P.C. seeking payment of false and fraudulent invoices; and

     (d) GRANT any other relief this Court deems just.


                                        COUNT XXI
                                COMMON-LAW FRAUD
     (Against Life Health Care Medical, P.C. and Rafael Antonio Delacruz-Gomez, M.D.)
     (a) AWARD Allstate’s actual damages in an amount to be determined at trial;

     (b) AWARD Allstate its costs, including, but not limited to, investigative costs incurred in

        the detection of the Count XXI Defendants’ illegal conduct; and

     (c) AWARD Allstate its costs in defending No-Fault collection suits filed by Life Health

        Care Medical, P.C. seeking payment of false and fraudulent invoices; and

     (d) GRANT any other relief this Court deems just.




                                                244
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 245 of 251 PageID #: 245



                                        COUNT XXII
                                 UNJUST ENRICHMENT
    (Against New Century Pharmacy Inc., Eduard Aronov, Katrin Matatov, Mani Ushyarov,
     D.O., Amr A. El-Sanduby, M.D., Tomas M. Pattugalan, Jr., M.D., First Class Medical,
                P.C., NY Medical Arts, P.C., and GONY Medical Services P.C.)
      (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

      (b) GRANT any other relief this Court deems just.

                                        COUNT XXIII
                                  UNJUST ENRICHMENT
   (Against Refill Rx Pharmacy Inc, Alexander Sharafyan, Mani Ushyarov, D.O., Amr A. El-
             Sanduby, M.D., First Class Medical, P.C., and NY Medical Arts, P.C.)
      (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

      (b) GRANT any other relief this Court deems just.

                                       COUNT XXIV
                                  UNJUST ENRICHMENT
                       (Against My Rx Pharmacy, Inc. and Boris Kandov)
      (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

      (b) GRANT any other relief this Court deems just.


                                       COUNT XXV
                                  UNJUST ENRICHMENT
      (Against Direct Rx Pharmacy Inc, Rafo Yaguda f/k/a Rafail Yagudayev, Amr A. El-
     Sanduby, M.D., Jean-Pierre Georges Barakat, M.D., Rafael Antonio Delacruz-Gomez,
   M.D., NY Medical Arts, P.C., Richmond Medical Care P.C., and Life Health Care Medical,
                                           P.C.)
      (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

      (b) GRANT any other relief this Court deems just.


                                        COUNT XXVI
                                    UNJUST ENRICHMENT
                  (Against First Class Medical, P.C. and Mani Ushyarov, D.O.)
      (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

      (b) GRANT any other relief this Court deems just.



                                               245
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 246 of 251 PageID #: 246



                                    COUNT XXVII
                                UNJUST ENRICHMENT
               (Against NY Medical Arts, P.C. and Amr A. El-Sanduby, M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

     (b) GRANT any other relief this Court deems just.

                                   COUNT XXVIII
                              UNJUST ENRICHMENT
       (Against Richmond Medical Care P.C. and Jean-Pierre Georges Barakat, M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

     (b) GRANT any other relief this Court deems just.


                                    COUNT XXIX
                              UNJUST ENRICHMENT
         (Against GONY Medical Services P.C. and Tomas M. Pattugalan, Jr., M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

     (b) GRANT any other relief this Court deems just.

                                       COUNT XXX
                                 UNJUST ENRICHMENT
     (Against Life Health Care Medical, P.C. and Rafael Antonio Delacruz-Gomez, M.D.)
     (a) AWARD Allstate’s actual and consequential damages to be determined at trial; and

     (b) GRANT any other relief this Court deems just.

                                    COUNT XXXI
                    DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                         (Against New Century Pharmacy Inc.)
     (a) DECLARE that New Century Pharmacy Inc., at all relevant times, was caused to be

        operated in violation of one or more state licensing requirement applicable to pharmacies,

        thus rendering New Century Pharmacy Inc. completely ineligible to seek or receive

        reimbursement under New York’s No-Fault laws;

     (b) DECLARE that New Century Pharmacy Inc.’s activities are unlawful;




                                               246
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 247 of 251 PageID #: 247



     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by New Century Pharmacy Inc.; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                   COUNT XXXII
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against Refill Rx Pharmacy Inc)
     (a) DECLARE that Refill Rx Pharmacy Inc, at all relevant times, was caused to be operated

        in violation of one or more state licensing requirement applicable to pharmacies, thus

        rendering Refill Rx Pharmacy Inc completely ineligible to seek or receive reimbursement

        under New York’s No-Fault laws;

     (b) DECLARE that Refill Rx Pharmacy Inc’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by Refill Rx Pharmacy Inc; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                  COUNT XXXIII
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against My Rx Pharmacy, Inc.)
     (a) DECLARE that My Rx Pharmacy, Inc., at all relevant times, was caused to be operated in

        violation of one or more state licensing requirement applicable to pharmacies, thus

        rendering My Rx Pharmacy, Inc. completely ineligible to seek or receive reimbursement

        under New York’s No-Fault laws;

     (b) DECLARE that My Rx Pharmacy, Inc.’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by My Rx Pharmacy, Inc.; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                               247
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 248 of 251 PageID #: 248



                                    COUNT XXXIV
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against Direct Rx Pharmacy Inc)
     (a) DECLARE that Direct Rx Pharmacy Inc, at all relevant times, was caused to be operated

        in violation of one or more state licensing requirement applicable to pharmacies, thus

        rendering Direct Rx Pharmacy Inc completely ineligible to seek or receive reimbursement

        under New York’s No-Fault laws;

     (b) DECLARE that Direct Rx Pharmacy Inc’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by Direct Rx Pharmacy Inc; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                    COUNT XXXV
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against First Class Medical, P.C.)
     (a) DECLARE that First Class Medical, Inc., at all relevant times, was caused to be operated

        in violation of one or more state licensing requirement, thus rendering First Class Medical,

        Inc. completely ineligible to seek or receive reimbursement under New York’s No-Fault

        laws;

     (b) DECLARE that First Class Medical, Inc.’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by First Class Medical, Inc.; and

     (d) GRANT all other relief this Court deems just and appropriate.




                                                248
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 249 of 251 PageID #: 249



                                  COUNT XXXVI
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                           (Against NY Medical Arts, P.C.)
     (a) DECLARE that NY Medical Arts, Inc., at all relevant times, was caused to be operated in

        violation of one or more state licensing requirement, thus rendering NY Medical Arts, Inc.

        completely ineligible to seek or receive reimbursement under New York’s No-Fault laws;

     (b) DECLARE that NY Medical Arts, Inc.’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by NY Medical Arts, Inc.; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                   COUNT XXXVII
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                         (Against Richmond Medical Care P.C.)
     (a) DECLARE that Richmond Medical Care P.C., at all relevant times, was caused to be

        operated in violation of one or more state licensing requirement, thus rendering Richmond

        Medical Care P.C. completely ineligible to seek or receive reimbursement under New

        York’s No-Fault laws;

     (b) DECLARE that Richmond Medical Care P.C.’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by Richmond Medical Care P.C.; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                   COUNT XXXVIII
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                         (Against GONY Medical Services P.C.)
     (a) DECLARE that GONY Medical Services P.C., at all relevant times, was caused to be

        operated in violation of one or more state licensing requirement, thus rendering GONY


                                               249
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 250 of 251 PageID #: 250



        Medical Services P.C. completely ineligible to seek or receive reimbursement under New

        York’s No-Fault laws;

     (b) DECLARE that GONY Medical Services P.C.’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by GONY Medical Services P.C.; and

     (d) GRANT all other relief this Court deems just and appropriate.


                                     COUNT XXXIX
                     DECLARATORY RELIEF UNDER 28 U.S.C. § 2201
                         (Against Life Health Care Medical, P.C.)
     (a) DECLARE that Life Health Care Medical, P.C., at all relevant times, was caused to be

        operated in violation of one or more state licensing requirement, thus rendering Life Health

        Care Medical, P.C. completely ineligible to seek or receive reimbursement under New

        York’s No-Fault laws;

     (b) DECLARE that Life Health Care Medical, P.C.’s activities are unlawful;

     (c) DECLARE that Allstate has no obligation to pay any pending, previously-denied and/or

        future No-Fault insurance claims submitted by Life Health Care Medical, P.C.; and

     (d) GRANT all other relief this Court deems just and appropriate.


   JURY TRIAL DEMAND


        The plaintiffs demand a trial by jury on all claims.


   [SIGNATURE PAGE FOLLOWS]




                                                250
Case 1:19-cv-05702-ENV-VMS Document 1 Filed 10/09/19 Page 251 of 251 PageID #: 251



                                      SMITH & BRINK, P.C.

                                      /s/ Richard D. King, Jr.
                                      _____________________
                                      Richard D. King, Jr. (RK8381)
                                      rking@smithbrink.com
                                      Nathan A. Tilden (NT0571)
                                      ntilden@smithbrink.com
                                      Michael W. Whitcher (MW7455)
                                      mwhitcher@smithbrink.com
                                      Jasmine Garcia-Vieux (JG1805)
                                      jvieux@smithbrink.com
                                      Shauna L. Sullivan (SS5624)
                                      ssullivan@smithbrink.com
                                      1325 Franklin Ave, Suite 320
                                      Garden City, NY 11530
                                      Ph: (347) 710-0050

                                      Attorneys for the Plaintiffs,
                                      Allstate Insurance Company, Allstate Property &
                                      Casualty Insurance Company, Allstate Indemnity
                                      Company, and Allstate Fire & Casualty Insurance
                                      Company
        Dated: October 9, 2019




                                       251
